Case 1:18-Cv-02885-R.]L Document 5 Filed 12/14/18 Page 1 of 2

UN|TED STATES D|STR|CT COURT
THE D|STR|CT OF COLUl\/lBlA

l\/lovant David Andrew Christenson Civ. No. 1:18-cv-2885

Jerome Corsi Related Civil Cases: No. 13-0881,
13-0851, 14-0092 & 16-0262

Plaintiff

v. COl\/|PLA|NT

Special Counsel/FB| Director Robert S. Mue||er et al., Judge Richard J. Leon

Defendants

l\/lotion to Join

Special Counsel/FB| Director Robert Mue||er was instrumental in having me classified as a terrorist in
2010. Attorney General I\/latthew Whitaker was my attorney along with US Attorney Billy Gibbens.
Whitaker was rewarded for criminally violating my Constitutional Rights and thus the Constitutional
Rights of all Americans. The Patriot Act is still being invoked by the Special Counsel, Department of
Justice, Federal Bureau of |nvestigation, Central intelligence Agency, Nation Security Agency, etc. to
keep me under surveillance in criminal violation of my Constitutional Rights.

Juliana v. United States of America (6:15-cv-01517) District Court, D. Oregon is about the death sentence
given to our children.

State Of New York v. Donald Trump (1:17~cv-05228) District Court, E.D. New York is about irreparable
harm being committed against children that are immigrants.

State of l\/Iaryland v. United States of America (1:18-cv-02849) District Court, D. l\/|aryland is about the
destruction of Obamacare with the conclusion being the Genocide of Americans.

Page 2 is a letter sent to all Justices and Judges in the 9th Circuit and the Oregon District Court.

Page 3 Friend of the Court/Amicus Brief (page one only) filed with the 2nd Circuit in New York v. Trump.
Page 4 is the cover for the Amicus Brief filed with the 9"‘ Circuit.

Pages 5 - 52 is the Amicus Brief that has been filed with multiple Appellate Courts and District Courts.
Pages 53 - 75 Docketed l\/lotion for Emergency Stay

Pages 76 - 128 Docketed l\/lOTlON TO JO|N AND OR l\/lOTlON TO lNTERVENE FlLED ON BEHALF OF DAV|D
ANDREW CHR|STENSON CLASS ACT|ON COlVlPLAlNT FOR DECLATORY AND lNJUNCTlON REL|EF

Related Civil Cases in the DC District: No. 13-0881, 13-0851 & 14-0092 RJL.

Reference KLAY|V|AN v. OBAMA (1:13-cv-00851) District Court, District of Columbia
http5://www.c0urtlistel‘\er.com/c|ocl<et/QZ1204(]/l<|ayman-v-obama/

Docket No. 93 Feb 26, 2014 l\/lOTlON to Join, MOT|ON to |ntervene by DAV|D ANDREW CHR|STENSON
(jf, ). (Entered: 03/07/2014)
_. .__ _i
l l
DEC l 4 2013 { l
. . _ _1

[,_.

l
i_

Case 1:18-Cv-02885-R.]L Document 5 Filed 12/14/18 Page 2 of 2

Docket No.101 l\/lar 24, 2014 l\/lemorandum in opposition to re 93 l\/lOT|ON forJoinder l\/lOTlON to
|ntervene Filed by David Andrew Christenson filed by KE|TH B. ALEXANDER, ER|C H. HOLDER, JR,
NAT|ONAL SECUR|TY AGENCV, BARACK HUSSE|N OBAMA, ll, U.S. DEPARTMENT OF JUST|CE.
(Attachments: # 1 Text of Proposed Order) (Dearinger, Bryan) (Entered: 03/24/2014)

PAUL v. OBAMA (1:14-cv-00262) District Court, District of Columbia
littps;//vaw.cuurtlistener.com/docl<et/6229577/paul-v-obama/

Docket No. 13 Feb 26, 2014 lVlOTlON to Join, MOT|ON to intervene by DAV|D ANDREW CHRlSTENSON
(rdj) (Entered: 03/06/2014)

Godspeed

 

David Andrew Christenson

Box 9063

l\/|iramar Beach, Florida 32550
504-715~3086
davidandrewchristenson @gmai|.com;
dchl‘istenson6@hotmai|.com;

l hereby certify that on Dece v o
served the p adi .; -‘

mdrew Christenson

0 F SERV|CE
the foregoing with the Clerk of Court and
---e il a ». ` t.class mail.

 
  
  

      

 

Case 1:18-Cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 1 of 125

UNlTED STATES COURT OF APPEALS
FOR THE SECOND ClRCUlT

DAV|D ANDREW CHRlSTENSON Cases: 18-1525, 18~488, 18~485,
l\/lovant 18-1521, 18-1525, 18-1985, 18-1986,
18-1987, 18-1988
STATE OF NEW YORK et al.,
Civil Action No. 1:17-cv~5228 (NGG) (JO)
P|aintiffs-Appellees, Civil Action No. 1:16-cv~4756 (NGG) (JO)

V. COl\/lPLA|NT FOR DECLARATORY
AND lNJUNCTlVE RELIEF
PRES|DENT DONALD TRUl\/lP et al.,

Defendants-Appellants.
Friend of the Court/Amicus

Please see attached letter to ChiefJustice Robert A. Katzmann and Friend of the Court Amicus Brief filed
in State of New York v. Donald Trump (1:17~cv-05228) District Court, E.D. New York and other associated
cases.

Juliana v. United States of America (6:15-cv-01517) District Court, D. Oregon

ln re: USA v. USDC-ORE (17-71692) Court of Appeals for the Ninth Circuit

Pen American Center, lnc. v. Trump (1:18-cv-09433) District Court, S.D. New York

Unknown Case Title (1:18-mc-00174) District Court, District of Columbia

ln re: Grand Jury investigation (18-3052) Court of Appeals for the D.C. Circuit

Democratic National Committee v. The Russian Federation (1:18-cv~03501) District Court, S.D. New York
Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York
Blumenthal v. Whitaker (1:18-cv-02664) District Court, District of Columbia

State of l\/|aryland v. United States of erica (1:18-cv-02849) District Court, D. l\/laryland

ETC.

 
 
 
 
 

Godspeed.

Sincerely,

David Andrew Cl"fristenson
Box 9063 - l\/liramar Beach, Florida 32550

504-715-3086 - davidandre\/\/christenson@gmail.com; - dchristenson€@hotmail.€om;

"ATsERvicE
8 ed th_ foregoingwith the Clerk of Court and

_~...`. and first-class mail.

    
 

David Andrew Christenson

Case 1:18-Cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 2 of 125

Judge I\/lichelle T. Friedland

Ninth Circuit

95 7TH STREET,

San Francisco, CA 94103

You can help me to save l\/|ankind or not.

l\/ly writings are incoherent and disjointed but nonetheless they are true.

l am asking for a voice. l am not asking you to rule in my favor. Please let me be heard.

The complete Amicus Brief (48 pages) will arrive on December 12th, 2018. Please docket the Amicus Brief
for |V|ankind’s sake.

is the Constitution the Law of the United States of America or not?

Are we following the Constitution? Are we leaving our children and grandchildren a world that they can
live in? We must change the narrative if we are to survive as a species.

US Constitution - Preamble

We the People of the United States, in Order to form a more perfect Union, establish Justice, insure
domestic Tranquility, provide for the common defense, promote the general Welfare, and secure the

Blessings of Liberty to ourselves and OUr POSt€rity, do ordain and establish this Constitution for
the United States of America.

    

Godspeed.

Sincerel , .
David Andrew Christen w
BOX 9063

l\/liramar Beach, Florida 32550
504-715~3086
davidandrev\/(:l'iristenson@gmail.c:om;
dchri.si:enson€i@hotmail,com;

Case 1:18-Cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 3 of 125

Case No. 17-71692

 

lN THE UN|TED STATES COURT OF APPEALS
FOR THE NlNTH ClRCUlT

ln re: UN|TED STATES OF AlVlERlCA

 

DAV|D ANDREW CHRlSTENSON
l\/lOVANT

UN|TED STATES OF AI\/|ER|CA, et a|.,
Petitioners,
v.

UNiTED STATES D|STR|CT COURT FOR
THE D|STR|CT OF OREGON
Respondent,
and
KELSEY CASCADiA ROSE JUL|ANA, et al.,
Real Parties in interest

 

On Petition For Writ of |\/landamus ln Case No. 6:15-cv-01517-TC-AA (D. Or.)

 

FRlEND OF THE COURT BRlEF/AlVllCUS

 

Godspeed

  
  

f"""`\

David Andrew Christenson

Box 9063

l\/|iramar Beach, Florida 32550
504-715-3086
davidandre\/\/Christenson@gmail.com;
dchristenson@@ho'i:mail.com;

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 4 of 125

UN|TED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OREGON

l\/lOVANT DA\/lD ANDREW CHRlSTENSON Case l\lo. 6:15-CV-01517‘ALA»TC
KELSEY CASCADlA ROSE lULlAl\lA, et al,, JUDGE ANN L. AlKEN

Plaintiffs,

v. COl\/lPLAll\lT FOR DECLARATORY
Ul\llTED STATES OF Al\/lERlCA, et al., AND ll\UUl\lCTlVE RFl. lFF
Defendants.

Friend of the Court/Amicus Brief

lam filing this Amicus/Friend of the Court Brief on behalf of all Americans in accordance with the
Constitution/First Amendment/Last Sentence of the First Amendment: ”and to petition the Government
for a redress of grievances”. This information is critical if the Republic is to survive.

This Amicus Brief is being filed by a terrorist. Our country was founded by terrorists lt was terrorists
that drafted the Declaration of independence and the Constitution. Would l have been classified as a
terrorist if l was wrong? They invoked the Patriot Act because of my research and writings.

§> Democratic National Committee Chairman/Deputy Attorney General for Civil Rights Thomas
Perez and Special Counsel/FBl Director Robert l\/lueller classified me as a terrorist in 2010.
Reference: Christenson v. Democratic National Committee (1:18-cv~05769) District Court, S.D.
l\|ew York, (18~2145) Court of Appeals Second Circuit

`)`> Attorney General l\/latthew Whitaker was my attorney in 2011. Reference: Democratic National
Comrnittee v. The Russian Federation (1:18-cv-03501) District Court, S.D. l\iew York
Gne Hundred Seventeenth (117th) Emergency i\/lotion for Reconsideration (Attached)
Judge John G. Koeltl docketed more than 50 of my pleadings and that included several pleadings
about Theodore John "Ted" Kaczynski (The Unabomber). Judge Koeltl docketed the ”l\/lanifesto".

)»> The Senate approved BP Attorney (Kirl<land & Ellis LLP) Jeffrey Bossert Clark for assistant
attorney general for the U.S. Department oflustice's Environment and l\latura| Resources
Division on Thursday, October 11th, 2018. ***l am the reason it took 17 months to confirm
Jeffrey Bossert Clark*** Reference: Democratic National Comrnittee v. The Russian Federation
(1:18~cv-03501) District Court, S.D. New York ~ One Hundred Fifth (105th) Emergency l\/lotion for
Reconsideration (Attached)

The following factua|, documented and verifiable information was used by President Baracl< Obama,
Attorney General Eric Ho|der, Deputy Attorney General Thomas Perez, FBl Director Robert i\/|ueller, etc.
to classify me as a terrorist in 2010. l\/|y attorney in 2011 was Attorney General l\/latthew Whitaker and
his reward for irreparably harming me and the American People was to become Attorney General. iam
a graduate of the United State Air Force Academy who served his country with distinction

i\/lankind will cease to exist by October 12“‘, 2050. This is not a prophecy or prediction but a
mathematical certainty. Suicides will outnumber births in the next few years. Suicide and l\/iurder(s)~
Suicide(s) have become a life choice. Life expectancies are decreasing and the decrease would be

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 5 of 125

more pronounced if legal and illegal immigrants from the last thirty years were excluded. Birth rates
are negative and when the birth rate reaches a negative three (-3%) percent there will be no way to
recover and i\/iankind will cease to exist. We have lost the ability and desire to procreate.

\/\/e are 20 Triliion Dollars in debt and increasing that debt every year by more than 1 Trillion Doliars. in
the next few years the interest expense will exceed what we spend on National Defense, i\/iedicaid and
child health care. How do we pay for our medical care? We are at epidemic rates/levels for Alzheimer’s,
Parkinson’s, i\/iultiple Sc|erosis, Autism, Aiiergies, Asthma, Suicide(s), i\/iurder(s)eSuicide(s), Diabetes,
i\/iuscuiar Dystrophy, Fibrornyalgia, lnfiucnza and Pneumonia deaths, etc. All are connected to a degraded
immune System(s). We must have an uncensored dialogue about vaccinations and the long*term harm
they do to our immune system(s). Our Government has turned us into ”Bubble Peopie", a vaccination for
everything

Our Gross National Product (GNP) is roughly 19 trillion dollars. Our economy is growing at a rate that

averages 3%. Simplisticaliv ~ our economy is 20 trillion dollars and it grows at 3%. That is 600 billion

dollars. Our government deficit spends that and more. There is no way for our government to repa_y
the debt. This non»partisan Congressional Budget Office has confirmed this fact.

V\/e must have an uncensored dialogue if i\/iankind is to survive. l am not even touching climate change

Reference the Wits of i\/iandamus and Prohibition that i filed with the Supreme Court.
https://wvvvv.supremecourt.goy/docl<et/doci<et.aspx?$earch=&type:t)ocl<et

incorporated into this pleading is a representative Amicus Brief that is currently being filed in multiple

district courts and appellate courts in multiple cases, both civil and criminal. State of i\/iaryland v. United
States of America (1:18-cv-02849) District Court, D. i\/iaryland.

Godspeed

 
 

; if f
Sinc,é rely § / f
./‘

/" rt
z‘ < /’/ jj _. ”,».

~ ¢~’/ ,,;<ZM»~" v
i:;:~‘>\~% "'W § \/_:””§“'"
M, ¢,,

David Andrewwflhristenson

Box 9063

i\/iiramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmaii.com;
dchristenson@@hotmaii.com;

  

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 6 of 125

UN|TED STATES DlS`l`RlCT COURT
SOUTHERN DlSTRlCT OF l\lE\/\/ YORK

i\/iovant David Andrew Christenson Civil Action l\io. 1:18~cv-03501

DEi\/iOCRATlC NAT|ONAL COl\/li\/liTTEE, Racketeer influenced and
Corrupt Organization Act (RiCO)

Plaintiff_,

V- Judge John G. Koeltl

RUSSiAl\l FEDERATlOi\l, et al;
Defendants.

One Hundred Fifth (105“`) Emergency i\/iotion for Reconsideration

The Senate approved BP Attorney (i<irl<land & Eiiis LLP) leffrey Bossert Ciark for assistant attorney
general for the U.S. Department ofJustice's Environment and i\iatural Resources Division on Thursday,
October 11‘“, 2018. THE RlVER OF DEATl-l lS The Gulf Stream.

This is the position, number three man at the Department oflustice, that is supposed to protect the
American Peop|e, not be the i\iazi Doctor losef i\/iengele of our time.

This truly signals the end of i\/iankind for two reasons. First, Clark does not believe in climate change or
climate warming. Second, he has covered up the truth about the BP Oii Spill and the Katrina Virus.

***i am the reason it took 17 months to confirm Jeffrey Bossert Clark***

See the attached motion which has been filed/docketed in multiple courts including this one and the
Supreme Court

i\/iotion to Reopen the (BP) Settlement and to increase the Settlement to 20 Trillion Dollar$
i\/iotion to Create a 20 Trillion Dollar i\/iedical Settlement
i\/iotion for Punitive (Trebie) Damages (120 Trillion Doliars)
i\/iotion to add the United States of America and the United i<ingdom (Britain) as Defendants
The American Peopie deserve to know the truth so please do not Seal this pleading
August 18“‘, 2016

***You children and grandchildren will need this money for medical and mental health care***

(SDNY Case 1:18-cv~03501-JGK Document 25 Filed 04/24/18 Page 70 of 113)
(DCDC Case 1:18~cv-00011-ABJ Document 15 Filed 01/26/18 Page 1 of 39)
(5th Circuit Case: 16-30918 Document: 00514216429 Page: 6 of 19 Date Filed: 10/30/2017)
(Supreme Court Writs: 16-6345, 16-6273, 16~5869 and 14-10077)

CENSORSH\P ll\l lTS TRUEST FORl\/l BY THE SUPREl\/lE CGURT Ol'-' THE UNlTED STATES ~ THE SUPREl\/lE
COURT DOES l\lOT PUBLlCLY DOCKET WRlTS

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 7 of 125

Clark was first nominated by the President on iune 7“‘, 2017 but the nomination was returned by the
Senate on January 3"“, 2018. https://vvvvw.congress.gov/nomination/115th~~congress/584

Clarl< was re~nominated by the President on January 8“`, 2018 and ultimately confirmed on October 11“‘,
2018. https://\/vvvvv.congress.gov/nomination/115th»congress/1407

How and why is Jeffery Bossert Clark is connected to David Andrew Christenson?
Clark entered his appearance with the Supreme Court in two different Writs of i\/iandamus and
Prohibition that David Andrew Christenson filed. Only one of the Writs had anything to do with BP. Clari<
was also the attorney of record for David Andrew Christenson's appeal of the absurdity of the BP

Settiement and the requirement that his financials be accrual based and not cash. See attachments

No. 16~6278 Titie: in Re David Andrew Christenson, Petitioner

V.

Doci<eted: October 4, 2016

i_inked with 16A896

Sep 7 2016 Petition for a writ of mandamus and/or prohibition and motion for leave to proceed in

forma pauperis filed, (Response due i\iovember 3, 2016)
itttps://vvvvw.supremecourt.gov/search.aspx?filename:/docketfiles/16"6278.htm

l\io. 16~5869 Title; David Andrew Christenson, Petitioner

v.

United States

Docketed: September 8, 2016 tower Ct: United States Court of Appeals for the Fifth Circuit
Case Nos.: (16-30529) Decision Date: i\/iay 17, 2016 Rehearing Denied: june 28, 2016

Jul 7 2016 Petition for a writ of certiorari and motion for leave to proceed in forma pauperis filed.

(Response due October 11, 2016)
https://wwvv.supremecourt.gov/search.aspx?filename=-/docl<etfiies/16»5869.htm

l\/lEl\/lORAl\lDUl\/l COl\lCERl\lll\lG THE NON-RESPONDENT/DEFENDANT
BP EXPLORAT!ON & PRODUCT|ON ll\lCORPORATED,
BP Al\/lERlCAl\l PRODUCT\ON COl\/lP/-\NY ll\lCORPORATED
AND BP P.L.C.
\/\/AlVER FlLED lN V\/RlT OF CERTlORARl 16~5869
(WA|VER FlLED BY _lEFFERY BOSSERT CLARK OF THE KlRKLAl\lD & El.l.lS l_AW FlRl\A)
(Ol\l WRlT OF CERTlORARl TO THE UN|TED STATES COURT OF APPEALS
FOR THE FlFTH ClRCUlT)

Case: 16'30918 Document: 00514622966 Page: 1 Date Filed: 08/30/2018
On August 30“‘, 2018 the 5th Circuit denied my Petition for Rehearing En Banc. The stated reason was a
lack of jurisdiction They said the Appeai was not timely filed. i\/iy response is attached

Errata Correction i\/iotion based on incorrect information in the Court’s Order Dismissing this Appeal for
Lack of Jurisdiction. - i\/iotion for Reconsideration ~ i\/iotion for Leave to file
5th Circuit Case: 16-30918 Document: 00514587429 Page: 1 Date Filed: 08/06/2018

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 8 of 125

Second Errata Correction i\/iotion based on incorrect information in the Court’s Order Dismissing this
Appeal for l_acl< ofJurisdiction. ~ i\/iotion for Reconsideration ~ i\/iotion for Leave to file
5th Circuit Case: 16~30918 Document: 00514592096 Page: 1 Date Filed: 08/08/2018

Trump and the Executive Branch knew that the Supreme Court would not accept my Writ so they
proceeded with the conformation.

The River of Death, via the Red Tide and Corexit from the BP Oil Spill, has reached the Eastern
Seaboard. Google Red Tide in Florida. The Red Tide will make it to the North Atiantic Fishing Grounds
very soon. Our government will tell you that the Red Tide/Aigae Bioom is natural occurring but in fact it
is not in a moving body of water. Googie dying reefs in the Gulf of i\/lexico and the dead zone in the Gulf
of i\/lexico. The United States is not only murdering its own people but Europe and the rest of the world
with The River of Death.

*f*You are denying climate change/climate warming by not allowing me a voice***
THlS iS ELECTlON TAlVlPERlNG lN lTS TRUEST FORlVl.

YOU HAVE ll\lTEl\lTlONALLY, EGREGlOUSLY AND MAL|C|OUSLY DENlED THE ANlERlCAl\l PEOPLE
KNOWLEDGE SO THAT THEY CAN NlAKE AN lNFORl\/lED VOTE.

lN ESSENCE YOU ARE THE _lUDGES OF DEATH.

Godspeed

Sincerely,

David Andrew Christenson

Box 9063

i\/iiramar Beach, Florida 32550
504‘715-3086
davidandrewchristenson@gmail.com;
dchristenson€@hotmailtcom;

CERTiFiCATE GF SERV|CE
l hereby certify that on October 22‘“’, 2018 l filed the foregoing with the Clerk of Court and
served the pleading on all counsel of record by e~mail and first~class maii.

 

David Andrew Christenson

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 9 of 125

UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF l\lE\/\/ YORK

i\/lovant David Andrew Christenson Civil Action No. 1:18~cv-03501

DEi\/iGCRATiC NATiOi\iAi_ COi\/ii\/iiTTEE, Racl<eteer influenced and
Corrupt Organization Act (RiCO)

Piaintiff,

v. Judge John G. Koeltl

RUSS|AN FEDERAT|ON, et al;
Defendants.

One Hundred Seventeenth (117“‘) Emergency i\/iotion for Reconsideration

Yesterday morning l walked away from my quest to save i\/iani<ind. | quit. i told God l was through and
that if he wanted me to continue, he needed to give me a real sign. Guess what? God gave me a sign via
a baseball bat to the head.

i\/latthew Whitaker is the acting Attorney Generai
This factual story is unbelievable and there is no way to tell it in a coherent manner.

US Attorney i\/iatthew Whitaker from iowa is my father's attorney and the person that had US
Attorney Billy Gibbens represent me in my arrest for cyber sta|king an FBl Agent in New Orleans. Ye§1
a US Attorney represented me and gave away all of my rights.

l am directly connected to /-\ttorney General i\/latthew Whitaker, Assistant Attorney General for the
Environment and Naturai Resources Division Jeffery Bossert Clarl< and Special Prosecutor Robert
l\/iuel|er. Each of these individuals irreparable harmed me and thus irreparable harmed all Americans.
They are responsible for the Genocide of iViankind. (Clark represented BP Oil in my appeal with the 5th
Circuit. You must review the extensive docket. 5‘h Circuit Case: 16-30918 ii\i RE: DEEPWATER HOR|ZION
LAKE EUGEN|E LAND & DE\/ELOPi\/iEi\lT, lNCORPORATED; ET AL, Piaintiffs v. BP EXPLORAT|ON &
PRODUCT|ON, ii\lCORPORATED; BP Ai\/iERiCA PRODUCT|ON COi\/iPAi\iY; BP, P.L.C., Defendants ~
Appeilees.)

l am from iowa, i\/iy father is from iowa, he is a Repubiican and he donates to the Repubiican Party.
i\/iatthew Whitaker is from iowa and he is a Republican. i\/iy father retained him as an attorney and
donated money to his campaign. i\/latthevv Whitaker was the US Attorney for the Southern District of
iowa.

i have been estranged from my father for most of my adult life but when i was falsely arrested on a
i_ouisiana \/Varrant (misdemeanor) for Cyber Stall<ing an FBl Agent my wife called him. i was never
charged with a crime. i\/iy father left New Orleans and left me in jail because of i\/iatthew Whitaker. i\/iy

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 10 of 125

father is a real sunarcissist. The DOJ put (my own father) me in isolation for 11 days and medicated me
against my wil|. They did the same thing to Coast Guard Commander William Goetzee four months later
and he died. The DOJ murdered him. When he was in Federal Court, they had him strapped to a
Wheeichair and they would tase him when he tried to speak. Read the family's complaint

Reference: Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court,
S.D. l\lew York John George Koeltl

Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. l\lew York Judge
Colleen l\/lcl\/lahon

The information l am sharing with you has been filed in 30 plus cases in four Appeals Courts and three
District Courts. it also has been filed with the Supreme Court in the four \/\/rits that l filed. Search Pacer
and the Supreme Court for: David Andrew Christenson.

Docket for 1:18-cv-03501 SDi\lY 113 pages - i\/iotion for Leave to File: i\/iotion to intervene and i\/iotion to
ioin filed by David Andrew Christenson on April 24‘“, 2018. Judge Koeltl docketed over fifty of my
pleadings

Docket 25

Pages 24 ~ 27 Non-Domestic Stay Away Order FBl Director Robert l\/lueller is on it. 74 people are listed
and l did not know 66 of them. A third of them are court clerks. Two US Senators, a Bishop and a
building They even listed my friends and attorneys

Page 56 - A press release about my arrest that was a gross mistake on the part of the DOJ.

Pages 57 & 58 - Bond Order and Conditions of Bail. They original asked for 5500,000.00 bail for a
misdemeanor. Order 3 is no internet so i could not do research. Order 9 waives my rights for a year and
is not a requirement for bond. They put an electronic monitoring device on my ankie.

Page 59 i\/lemorandum about US Attorney Billy Gibbens representing me in my arrest and waiving all of
my rights. Look at his bili. His job was to keep me in jail or confined to a psychiatric prison.

l was ordered to leave Louisiana and go to Florida to receive treatment for an unspecified mental
illness. They wanted me out of New Orleans while the Danziger Trial was taking piace.

During Hurricane Katrina the US l\/lilitary murdered Americans and the Katrina Virus was released
because of negligence

Read the 50 plus pleadings for the rest of the story.
Godspeed

Sincereiy,

David Andrew Christenson

Box 9063

i\/liramar Beach, Florida 32550
504~715»3086
davidandrewchristenson@gmail.com;
dchristenson@@hotmail.com;

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 11 of 125

UN|TED STATES DlSTRlCT COURT
l-“~GR THE DlSTRlCT OF l\/lARYLAl\lD

i\/lo\/ant David Andrew Christenson Civ. No. 1:18-CV-02849~ELH
State of l\/laryland Complaint for Declaratory and
Piaintiff injunction Relief

\/` Judge Ellen tipton Hollander

United States of America, et al.,
Defendants

Amicus

The irony is that this case is about The Affordab|e Care Act and severe election tampering via censorship
Dur government social media and media report in a one~dimension world. V\/e live in a multi_dimension
world that requires free speech if we are to survive. l admit that there is no way to report this
information in a coherent manner. Review the letter and four~page docketed pleading to lodge John G.
i<oeitl US District Court SD i\iew York 500 Pearl Street i\iew Yorl<, i\lY 10007--1312 Attachment 1

A Christmos Coro/ in Prose; Be/'ng o Ghost Story of Christmos by Cnor/es Dici<ens
Jor_:ob i\/icrr/ey ”/\/ianl<i'nd was my business The common welfare was my business; c/iority, me/‘Cy,
forbearance and benevo/ence, were, o//, my business The dealings of my trade were but o drop of water
in the comprehensive ocean ofmy business!”

lS l\/lAl\ll{ll\lD YOUR BUSll\lESS OR l\lOT?

Similar Questions ofthe Rule of Law ~ Reference:

in re: Grand .iury investigation (18*3052) Court of Appeals for the D.C. Circuit

Derriocratic National Cornmittee v, The Russian federation (J.ZlS~cV»O?)SO],) District Court, S.D. l\levv YOi'l<
Christenson v. Democratic National Committee (1:18~cv-05769) District Court, S.D. i\lew York
Christenson v. Democratic National Committee (18-2145) Court of Appeals for the Second Circuit

State of i\/iaryland v. United States of America (1:18-cv»02849) District Court, D. i\/iaryland

Supreme Court \/\/rit i\io. 18-496 Barry i\/iichael v. iefferson B. Sessions ii| Attorney General of the United
States ~ l\/lotion to Sul;)stitute

r\ttachment 21 Writ/Amicus Brief (ln the most simplistic terms) in re: Grand Jury investigation (18»3052)
Court of /-\ppeals for the D.C. Circuit

Attachment 31 i\/lotion for Leave to File One Time informative Pleading lPlease file as Amicus Brief if
needed) in re: Grand Jury investigation (18~3052) Court of Appeals for the D.C. Circuit

Attacliment 4: Supplemental i\/iotion for l_eave to File Gne Time informative Pleading (Please file as
Amicus Brief if needed) in re: Grand Jury investigation (18-3052) Court of Appeals for the D.C. Circuit

yr\ttacl'iment 5: Errata to Compiete the Record - l:ile as Amicus Brief in re: Grand Jury investigation

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 12 of 125

(183052) Court ot Appeals for the D.C. Circuit

.f\`i:tachment 6; The United States Supreme Court and The i<atrina \/iros by David_Andrew Christenson
"ii/ly books have been removed/censored/sanitized from the Library of Congress. All references tome and
my books have been removed/censored/sanitized from the Library of Congress. l\/ly books have Library of

Congress Control l\lumbers (LCC/\l). This book was placed into the Library of Congress in ZOlZ.”

Atta<:hment?: Amicus ~ BLUi\/lENTi~iAL v. V\/i-ii°lAi<liR (1:18~cv-02664) District Court, District of Columbia

Godspeed

 
    

Sincereiy\, t ja / .Mw,m. .................
David A`nd re`”””` Christe‘»;;i,so'n`“'“"”" '
BO>< 9063

i\/iiramar Beach, Florida 32550
504-~715-3086
Qa_vidandrewchristenson@gmaii.com'
Lhi‘istensonS hotrnaii.com;

CERTlFlCA £-Q~i' SERV\CE
i hereby certify that on Decemb[er”iljd,}@i$ l filed thev ier”‘egoing with the Clerk of Court and
served the pleading oh al fo“'i recy d by e~maii and first-class maii.
jj .. ) f./,/

w l ,,,..»W”_,,

 
      
 

 

  
   

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 13 of 125

Attachment 1

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 14 of 125

judge lohn ti. Koeltl
’;.l§`>` District Court 50 i\iew `i’ori<
`i-=` i i)ea ri Si;r , '

trw r<;>n<. i\iv tooo'r-~;is,i,:

"¥<)ti murdered - \/ice Admiral Sco'tt Stearney cr,)mmander ot U.S. i\iaval Forces Central Cornmand and the
i.li$, i:ii"t‘n Fiee't and i\/laior General iohn Rossi commander ot Arrny Space and i\/iisslie De'iense Coinmand
as weil as other Flag Oir”icers, active and retired You have murdered l\/ianl<ind. Fiye million combat

'5; will be coming tor you and your iamily and i will not protect you, 'i`ime and math will ensure
pidemic abundance ot' sunarcissists

he truth comes out.

 

-i'“i:<it the truth comes out. i`rump, the Democratic House, the e

    

  

_ i;:ide bei"ore honor) that occupy leadership positions, etc. will also ensure thatt
evil destroys iivil while destr<:)ying i\/iani<ind. You have betrayed your tiod, Country, Fami|y and Friends.
we word “`Posterity” in it. That means you betrayed your children,

d voluntarily committed suicide i\/iedicine and

/

i'he Preamble ot the Constitution has ti
grandchildren and it i<ind. lt will be written that i\/ianl<in
therapy do not wori<. 900 U.S. Army anti»suicide programs is proof

 

ot that. Suicide is now a lite choice

ease to exist by Oci:ober 12"", 2050 This is not a prediction
des will outnumher births in the next tew years. tite
a“:>:r.)er.;tani:ies are decreasing and birth rates are negative The CDC published three bombsheil reports on
i\iovemi':)er 2§3“", 2013 and no one noticed jig§_§;"@i\iu§gq§igw_§ik$ TO THE "Wi~i\{” ARE \l\/Rt)i§i_§; Ii;l§

i\i.C\RRATi\/E HAS TG CHANGE iF `\NE ARE T_O SURV\\]E.

t

the narrati\,'e is not changed, i\fianl<ind will c
or ;;)roi,')hecy but a mathematically certainty Suici

taiii:y in the United Sta'i:es, 1099 2017 a Data Brieic i\io. 330 (11,1/28/2018)

      

i

       

 
 

 

‘~!l U lT

     

bt and increasing that debt every year by 1Triiiion Doilars in the next
ceeci what we spend on National l`)eiense. iiow do we pay 'i"or our
lzhein'ier's, i>arl<inson"s, i\/iuitipie Sclerosis, Ati'tisi'i'i,

`~."\!e are 20 'i“riliion Doliars in de
tew years the interest expense will ex
rne.dicai care? \i\./e are at epidemic rates/levels ior /~\
is)eSuicideis), Diabetes, i\/iuscuiar i)ystrophy, Fibromyaigia,
degraded immune System(s).

,-f'\»iiergies, /~\sthma, Suicide(s), i\/iurder
” i>ni:~:-un”ionia deaths etc i»\ii are connectei;i to

 

David i'l\ndre\.»v Ci'iristenson
Box i})i)tv`§:‘i i\/iirarnar Beach, i`~`iorida 32550
504»'715~'3086 '

     

 

 

Case 1: - -
18 cv O2885-R.]L Document 5-1 Filed 12/14/18 Page 15 of 125

 

lcll"\llll§, >lAll §{:UU UlR Ul: Al“'l3l. l\l~§,
lth il’ll: LS§:’§C*§`» lll}{; ll'\CUll

 

".‘Cg`

Civil action l\io. '_l:liés~cv-UF ~i 1 o ~1

 

 
 

hac l ete er influenced land
:;jiorru ‘ 01 §anization ,€\ct (ll lt`t:'l
atll: illation ai tornlnitt- ee, =fliass i\ction Comp‘laint
, , can National Conlrni ttee
..';lldé. ilunlli ror Presidentlnc, iu l ge .olleen lyicl\/iah@l'x

 

. ocral:\c l>arty
.iury Dernarld

    

§x"lel"norandum ~ A rn`lcrocosrn ot` §enocide in our own country §:lx/ the fadnlirais and Gen'e
"'Dt`,,‘i\i’”i” lead our troops and thus don"t lead our country

 

"'iizn l'ilals an erals have done nore harm to this country than i>utin and all the other Despots
in th le x, /o'rld. They are in fact traitors.

 

 

J'ui now l se iieve tile greatest "Ruieo t L.axltr" and "Constitutional” transgression in my liietime was
'esident i:ord pardoned l\ii )<on. v\!lla at a mistake \’o'u are witnessing the rarnitica'l:ions ot that
mistake

 

x’iii ii esioerxt i>ence pardon Trurnp? lois is a very legitimate question

.liis‘ alol l?’5p us mill tarx' ialnil\_' members will commit suicide today 80‘3/ a o§ the veterans tl"lat
13th idex xiv~ re never in cornbatand 50:3/0 were never in i:heater. ihe fu my has 900 pins suicide

_ allis and even an anti suicide nasai sara l'his rniclocosrn is c. precursor to what is going tol appen
to tile rest or lamerica The lniiitarx,ic le elder ship has taiied This same militar\ leadership has taiied to

  
 
 

protect us irc om what is taitine place Thc~ enelnx§ §s_usv

\2`v iiush tooi< us into iran he cornni tl:ed txx'o irauds .. al inst the nrnerica ljeople,

  
 
 
 
 
 

" `del'it'€iaor ge
“out ial aec a hein r= in lrac§ and he lied aboutt‘l ereo being `vv'eapcns o§tt/lass Dr;struciion. el
lies riot in ir ac; ana there \1x'ere no "~iveaoons ai ix/'iass si)estructioll i\lt)i C)ixiii ADh/il”'lf¢i_ ile

bowl bl@CllJ ` lJUP lO dl)$l~l N'lJE\/ \LL l<l\lE\J\/‘~’ ii ‘:\lx.//l\§ f Cl i\!i ilx,~’lll il ll\l(§ i~RAUD !l\i\l) il~li§‘( KNE\!\/ ll~ll:
s‘el§i\filil lC’»\.i lUl\l S, BUi' i\lOi Oi\l l;ADiVii iil"u'\l_ Ol”\ GE\‘»!El'l.¢’-\l. RESi iGl\lED iil§§ li\Di\/lli't{~\l$ ,l-\l\l lD GEi\l lER/l\LS l\l\il;'\/'\/
";`WC@S ll\‘»`DC‘Llsi" ~\l'\$il\l\llj‘ l.l\JiES ll'll§\’ iUOl< l/‘.l\\ Of»\.l`l-‘l l@ PRO`i l;€:i lHE CON. lliU lll)i\\ \/al\ l\lD ilnEY
’l‘lli“l133llx’"BF©G»’\lEGil-lElR O,‘&,ll~l/'\ESPG\iSlPlL,ilL .

 

 

.. 1 imny i!cii lhooriie w astile Chiet or i\iaval §)perat onsx~hen re recommitted suicide in my
o axis ‘ was the beer limine oi' the tail ot our military end our :~;aciety §Jcl~`cir:.c lcel had its birth as a lite

 

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 16 of 125

 

 

 

…~rld~

al lcla rnalla ii lllaiilsirazlrn. l*iis sliil:ic§c xii/asa vvai<all;'= call amc tile military ilici nul_iilng. live alic§

 
   
 
 
   

i; li e clsi:cxl'l-s

   

l en@x“a isolc eli iiitl'll"l lie ssi cr v‘Y'xililix»tu sit iclcl S.i
xixii) oavs l;)izlor<: iia vvas "ro assume command cx~: ."»"-illtxv Spacca 'xn ~'?‘ x/llssll Dei“`ailsa Col'nln;»:iriri. i
. ' ‘.i“iis silicirls s rv v\lirll x_/ol; because Li'lc:/e Was no viarnin{jr ll Was spontancoxls i\/iarlv suicides a id
rlliil'o`crls}».ixlicir clgls la,e snonlsneolls ina /lx.ln' rnx; ‘i'_goxl irl l:<) i<cel:x lix,is secr@x ina ialnilv loiced ride £\rrn'
’i;;x:x wlcell i:rle `i‘.ril‘i'll.“i“l sav clicl illis bccausa incv tilc :ztiglx l'lligll 'rxelr;xio save ollie-rs il:c did neil illc US

` acid-ass tile ;irrlc ’-xl` encl cr mine lleonarcll-l ‘Elx/esirorn tile Air ifol"ce ixcaclainvl
c mall said ila o`ic.i‘ir~ i lcar accicle=rl'l and trialvvas i_l"le xx av l‘i Was classillrvl lie

_/ /lxigl"i rare a'i'x” ;=caeci ancic ross ina rrie»clian. in suicide nice si fm ’ ':ic)ix.§ xlxie are now

in addition l:o tile rrr'ilo mal simon sies. lie had been 'iiglx"ring menial illness icxr v@ars,

 

 

      

fill fel_lLD()

 

  

WZS§I‘-_i'ii

iran 'rxi ns ana ingram x.)vi§l lot solve our suicic-a and rnl.xrcier§sl suxcxciQLi ia§i€i€“x’i C-"N€ gail
le li:<cs §o ;xn oidamic in ax; has incriaasec§ ex;cl_~i;vaar §ol §l'xa las’cr iiirtv x_rt;alg_

WM

 

  

'li\rllran lilil tarx,-' academies inc rixiil'ran/ rirornollona lsx/s"r.c»m is corrul')r
gxs vii 'xl no laacxc lsilil:l rival as or abiii lai s. ‘»!cxu can"’rarglle livi“`cl~i"cllis

 

x \ ._»,a ' .,_.~. 5 .. ,l..
lsi veil al a xi»i’li.ness:~ng ills lesl:tx.s,

 

§§ Gi:"~llx-’& .'.l.O admil al s in ina i.,lnllcrl Slal as ixlavv viera lincl r invcsi;lgaiion ill l‘ne" l;Leclnarri lurol:ic

     
  
 
 

 
 
 
  

v dl'cizrlng llnclerinx'a ,
~irnlins:ln, la .cr€;lllrln l`oli: `

iter going to nigilii girl marrions crime ioiloxvirlga r'ric la inai'li c lara ncr”lnclxi

 

xiia .r'a cloculn=n*xacl al leas'i 500 cases oi serious l“rlisconrlxic”r
' is lanc;cs involving

 

ls ir~: 'xl"ls gm rla miami accountabiiii:x,i zin€l
detriment o'i ina men
ex/'v \Ori< Delnc)cral

sine er c>f.ainjoico o'l"'Lc op (`Pcn`xagonl ollic

rnaior gillicai pl<')blanlsil lonl colnl non ncl:: rs lillclc~r tire ing i;o i:vl

co
fine serve admil'sblv llnclr~.~r zlx.e ’ Sen i<irs`r~@n Cxlllillr'ani:i, a ixl
nl'\:‘x;e€ q<¥:',Eoirj i}`S.i -'~‘i`l"Oi.lA`l/,

ar Cii"cilte.il. xrin~'»tci § arviccs §cxl'n'm

 

 

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 17 of 125

 

   

 
 
    
 
 

340 30 >2:1 1055 3015§<5 3723§'1:.3 "2230`330
3

£, F,¢x 3 `03(1'113§ '§O 1"716:7731`10 "

 

3‘ . `3"130300 15 970033 0 50 2350; 3

22;2'37 135

5 \7’33' §"1€} 3!1»0~:\73! `1€"3`€’§"7`11.“‘2"901\!1:3§ 'c}&`/

 
   
 
  

5003 2003 33<:33”3;1307`\2703 ‘ 900 002?103'=351310333:07"2330

33;.3`021030 532313;37 03333003~933' §`3€755 1305 1'70~;07330 13 223055
T23@\r 30 733030 33027'7133\7 man 33303\,7 0 ~107'335‘3

., 9
30212023 as a 210107301"`1"1303/5`153"2 20 3091 031;70\7@

 
 
 

 

0 ,33..32:73:;33:37 0302373 33“

7 c 33\71"3;13 229. 23373,3‘3'3 3‘3_2105 000 17
2005;"5012319`1"33231013:;03\ 33713.0

3237 370 030 0"§"2`32:3523 003,110:3:027 30 31030 002273'23033.”`

 
 
 
 

   

13""211:§1`1 C13

30@11712'0'3'0/03 , 5.9

‘ 0»0?3`003" 15 given 0 510;;3 00 31030 7307'20

 

1'1"`31`;/ 501777?7)'€1 5.`

7302?07752'7`1'272'3"0)7, 3503:70707:7 002/37 97777;7' 2770

1.11/1/7702751173.05“7; 0 37027`33§3 75 71702' 39'737'5

 
 

2:707773.3`737:.37'7;/ 3,-'7'01273 27

 
  
  
 
  
  
    
   
  
  

307 7)£§\//1.'77 "0"€.1 000
050 2213’970,/”73 23770."

i"”J-’;f.'\./" 3’1?913””‘3’,?73 ?3{~2)7`

1
35~0 7~».
r.

 

,El;‘)"f?l?i,€

    

933:7`9377 373/73:3’3 0 11`03751`:'00€7"077 273377 70303,'5 330

017’57 300 7203/7 370 sex 5113;".37)0170\‘31!1/052‘ Poin‘é;

.-002337.3`7_5/2201`02:7702777€?9.
0;2331007793772`,' 3.07'077,~933‘ .‘3./:7'09`2‘,2 77.3§337.1_23

   

200:7'30»‘0773,33 37’3,/7002707 5771`7;) 171/0 7:77000

0;50.3727' 703/375 73033: 90 3935 332/05 770

 
 
  

7775 3707‘07`772§

J027002.75 7777771`0733

`L '7'7L7 CUIT?L?S (.10‘//7'7 `LG 07733
140/11!”7€?5:>00

5. 3
0.03`00)70271 7703': 30 102073 030 3//77077 7730;
3~'-.30.37537 37303/ 373/001'3;/ 130 Coun"

3'03€10@$ 3’

070:7' 332.'05 073/073 3/3771 901/002.'5 701/05 \/707027372;7 3770

3307)3'07;3‘ \/3..'07)070707 .3'77 7":33'5 2,77§7£7: 00 3'3'7 A)“2517123771`51'm)0m;1 13757013',)5773§ 5127557`/‘1`07:.3'

072'7'3.33705 20 730007770 251/4 737’70 2).53 333/017 730 730 0073:7'7.-771»21 30 7703.770. 50)< 2237~3_73 1775
f - 03027 773'.`307‘!70077.:0.

'3?7.7"" £11'7"3‘7'13 `€,'."72’0“
7_JC79 133/2037'£:` O.'"("\"Zl' L

  
   
  
   
  
   
 
    

ll
t
0303 :\7003’03 .7:7.33 000 1_'7 2307/3

 

300 3002;»2`772;0
1077 027_3’57'707 7307"073‘37'0 27752:73302;70 7377`5

9 ‘<?0\’ 151}`2‘7"'1 217

 

353 G‘f?£:? 1575 7'1,5?

 

001011\702'3.\12')3'233533030§5 now 133 x 17033;;/,2'3 G""
n 330133§. 2"13033303'15130\310 1321\70 gmch 30

31;:3'73 73 75

‘ 0030'31*103207
121703:§:090733013030

 

 

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 18 of 125

 

 

 

igies’\c&uzsim";

 

‘1@'ve§ ibm zememz<~: @§s€> §§ taking Car@ ci)"? t§"ze~ ;3»3’:)!31@1':1 Th@ .'?*1;'.0@ zmt‘tc~zs’ §§ no ama §§
"i")"s@ prc@iem, We am a§iow§ng e':a"m‘am`s$ts, z"n@z’z@‘\,»', gowen reii.g,’um, apai;hy, m,xtda"ied S<)s;za.z

zzoz'm$, era m wmata The course 0\‘ human histc:)r\;. `v`\/e new to do wha‘a §§ 1:;<2<31; ‘?`or i\fazm§<ind.

 

1 W'@nt m same fine hen cwa cf x,~@u but l don"i know how \,'Vezspom mr Ma§s c§e§‘tx‘uali&:m can desima/ the
' § mgm.-L»;§m§ Wii:h §'I;. They m.av mt Serem mae §'c mt w haw iam \:\/ea;non§ 015 l\!iasz Destrucimn
emma r‘@al§'zi@s. Fuséorz, ,&)~ti'?icia! In"ceiiigerzc&, Brain i\/?oni'z:c)r'in§ zmd me Quanmm

-\~,-'\~,-z":"? mr

 

s'-/`N asi i;\/'::-':) c;:,ses'lzions.
"J\,./h<; S°z'zms$t`e be in c§‘\ar§e~ of "ihe \J\lc»::.apc)rzs 0'? M@SS D»z\ztz'w:'i:icm?

When ':»..§'zc)u?<:‘l he\\/e z;>w¢:rs§\ ‘m Q‘Z:Ums@ thai me iv charge 0'?":.§`1<§ "‘$\!eapon§ m Ma&:s DESLruz:mc;)m

   

going Wi"ch fha C!&r!< Q'? §.our"; and
. il.;mr§..'iirs'i;-da§$ mail

» .'_’S.. ,
§ i"\&?e'o\g z;-:ez m y m

 

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 19 of 125

M§:@Chm@m 2

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 20 of 125

UNlTED ST/~\TES COURT OF APPEALS
FOR THE DlSTRlCT OF COLUi\/lBlA ClRCUiT

Sa\/id Andrevv Christenson, i\/lovant (/f\inic.us Curiae)
in Re: Grand Jurv investigation Case 18-3052

Andrevv i\/li\ler ~ Appei\an'i Justice iudith \/\l. Rogers
iustice Karen L. Henderson
v. iustice Sri Srinivasan

United States of America - Appeliee

Writ/Amicus Brief
(in the most simplistic terms)

The Court has inadvertently opened Pandora's Box via their ovvn Order dated l\iovemher 9‘“, 2018 in
simplistic terms they are asking for answers to a Constitutional Question(s). is the Whitaker
appointment Constitutional? lSec:ond Question)

The iirsi‘ question deals vvith the Special Prosecutor. is the Special Prosecutor’s appointment
ijonsi'_itutionai? (As l said, very simplistic tei'ms.)

i'his Court needs to consolidate isoine are listed after the signature) ali of the Cases that are currently at
issue Within the Federal iudic:iarv that are dealing \/vith one of both of these questions The Supreme
Court has received a i\/lotion to Sui:)stitute ~ Writ 18 ~ 496 that is asking about the Constitutionalitv of

the Whitaker appointment The i\/iotion vvas political motivated and, in inv opinion, inappropriatel
(Grossiy' inappropriate The ivioiion is very disrespectful The attoi~nev that filed the i\/iotion is irving to
iorCe the Supreme Court into the political arena \/\/iih a cheap parlor trick. Shame on him. This kind oi

sensationalism by a veteran Supreme Court litigator is heinous.)

GODSPEE.D.

Sincerelv iiled, in Proper Person,

David Andrevv Christenson
Bo>< 9063

i\/lirainar Beach, l~l. 32550
504~715-3086

on (c'i>en'iailcorn

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 21 of 125

CERTiFlC/»\TE GF SERV\CE
§herei)y certify that on i\iovemher 30“‘, 2018 l filed the foregoing vvith the Clerk ot Court and
served the pleading on all counsel ot record by e~rnail.

 

David Andrevv Christenson

 

Supreme Court V\/rit l\lo. 18a/496 Barry i\/lichaei v. iei°ferson B, Sessions ill Attorney General of the United
States »~ l\/iotion to Substitute

i\/iaryiand v. U,S. (U.S. District Court tot the District ot` l\/laryland) » i\/lotion for Preiirninary injunction and
to Sul)stitute Deiendant by State ot i\/laryland (11/13/2018)

Bli.in'ienthal v_ Whitaker (U.S. District Court for the District of Coiumbia) ~ Complaint against All
Deiendants (11/19/2013)

O./i. v. Trui'np (U.S. District Court for the District ot COlurnbia) ~ Cornplaint for Declaratory and injunctive
Reliei (11/20/2018)

Aisoniairi v. Davvson (U.S. Court ot Appeals for the 2nd Circuit) - Petitioner~Appeliant‘s Niotion for
i)relirninary injunction, and to Substitute Appellee (11/14/2018)

U.S. v. \/aiencia (UrS. District Court for the \/\/estern District ot Texas) » l\/lotion to Disrniss for Lack oi
/-\uthority to Prosecute (11/12/2018)

U.S. v, Hanig (U.S. District Court for the Eastern District of i\/lissouri) v i\/iotion to Disiniss indictment or in
the Alterriative to Disquaiity Prosecution Team (11/13/2018)

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 22 of 125

ettachn”ient §

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 23 of 125

     

 

taint

ii states Coiji§i: or i\i>i>i;r\ts
i r t iii/ind Ciiidii§i\vii“izo states courrr or APPE.L\§S

§ " "“tfoa"r iioi.s"raic'rorcotui\it§ia ciilrcuir

 

 

       

 

isori, i\/iov§int i/i\ rnicus Ci_iriae`)

 

¢

~a~i case ;ia»sos:z

 

 

i'>a- mario itali"investigati

findrevv i\/iiiier ~ Appeliant justice judith \/\I. Rogors
justice i(aren L. Hendei'son

justice Sri Sririivasan

united States ot America ~ Appeilee

i\/iotion §or Leave to File One Time informative Pleading
il>iease tile as Amicus Brieic is needed)

"i'his pleading provides important information about the credibility ot the Department oijustice and the
Special Counsel. lt is imperative for the justices to have this information it they are to protect the
American People and the Constitution.

i arn directly and personaily connected to Attorney Generai i\f|atthevv Whitaker, Assistant Attorney
§§enerai §or the i§nvironment and i\iatural Resources Division jeh‘en/ Bossert Clark and Special

Frosecutor/FBl Director Robert i\/iueiler.

`i"he trainers ot the Constitution had very strong Convictions about personal rights The Biil ot Rights
§First Ten Amendrnents) was created to protect our personal iiberties.

}-" The last sentence ot the First Amendrnent: and to petition the Government 'ior a redress of
grievances i am petitioning this court for a "redress of grievances"' and i am doing so on behalf

ot ail Americans and you and your tamily.

First Arriendrnent:
Congress shall make no iavv respecting an establishment ot religion, or prohibiting the tree exercise

thereon or abridging the freedom o'i speech, Or of the press; or the right ot the people peaceably to
assembie, and to petition the Government §or a redress ot grievances

?;`ven/ morning you Wake up to same unbeiievable yvorld that i vval<e up to. julie must chanee the

  

ai;§;e §§ iii‘ian§»:ind is to surtrive;i hope the attachments rnotivate you to change the narrative

ijeniocratic i\iationai Cornrnittee v. The Russian Federation (1;18~cv~03501) District Court, S.D. i\levv \’orl<

attachments 1, 2 & 32
i'.")ne Hundred Seventeenth (117th) iirnergency i\fiotion ior Reconsideration

 

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 24 of 125

     

Cine Hundred Fitteenth (115th) Emergency i\/lotion ior Reconsideration
C}ne Hundred Eighteenth (118th) Emergency l\/iotion tot Reconsicieration
Attachment Li: The United States Supreme Court and The l<atrina \!irus
Attachrnent 5: The Reiuctant Patriot

GODSPEEU.

Sincereiy tiied, in Pro,per §e"Fsotl, aK./""
f r ,/’ /

4 o _,/ /¢,
f, §§ /,
s»;"~ M.,,/,;M,,»~'ls M,/'

r/:/! n*"`~\s_.s»/‘/'
David Andrevv,~;€hristenson

BU>< 9063

 

i\/iiramar Beach, Fi. 32550
50/§~715»3035

 

CERT§_E§»Q{\TE OF!§E.§:§};/l€i§
i hereby certify that on i\ioyernber 1¢©’{‘;, 2918}.»hiedihejoae¢§oing iri/ith the Clerk oi Court and
` r'\ / .

f

/ //~’f // ,
served the pie§idingo n{£éij:?odnsel/oi recordub¢y#e;-J;naii.
/ ‘§.c/, ' ; jett ’“*~

_»#-'"’"4’~ ~W`"N`“` y ,

_/ 1
/ -~.-»>¢W"

/ /’”"“
},.¢‘.':»--`__,»//“ `_w_,‘,/

W.MMM

David Andrevv Christenson

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 25 of 125

   

UN|TED STATES DlSTRlCT COURT
SGUTHERN DlSTRlCT Gl: l\l£\!\l YORK

iv`iovant Oavid Andrew Christenson Civil Action i\io. 1:18~cv~03501j.

Racl<eteer in§luenced and

DEi\/ii:iCR/§Tl€ NATiONAi_ CGi\/ii\/iii'i‘iiii,
Corrupt Organization Act (RiCO)

Plaintiit,

v. judge john G. Koeltl

i~ilj‘j§l/i\l\l FEDERAT[ON, et al;
Dei:endants.
One Hundred Seventeenth (117"‘) Ernergency i\/iotion for Reconsideration

\~‘esterday morning iwaiked away from my quest to save i\/ianl<ind. i quit i told God i was through and
that ii he wanted me to continue, he needed to give me a real sign Guess what? God gave me a sign via

a baseball bat to the head.

i\/iatthevv Whitaker is the acting Attorney General

This tactual story is unbelievable and there is no way to tell it in a coherent manner

ida Attorney h!iatthew Whitaker front iowa is my `i`ather's attorney and the person that had th
W Grieans. ties

fis‘i:terne§r Biiiy Gibbens represent me in my arrest for cyber staii<ine an Fi;`ii A§ertt in hie
§ §§S Attorney r‘e§L~ sensed me and gave away ail et m_y rights

 

 

 

General i\/latthew Whitaker, Assistant Attorney General for the
invironment and i\iatural Resources Division jeh”ery Bossert Clark and Special Prosecutor Robert
h/iueiier. Each ot these individuals irreparable harmed me and thus irreparable harmed all Americans.
They are responsible for the Genocide oi` i\/lani<irici. (Ciarl< represented BP Oil in my appeal with the 5‘*‘
Circuit. You must review the extensive docketl 5§§‘ Circuit Case: 116~30918 ii\i RE: DEEPWATER HORlZOi\l
t/l§iii§ EUGEl\llE LAl\lD & DE\/El.OPh/lEl\lT, lNCORPORATED; E'i AL, Plaintifis \/. BP EXPLORATlON &
PRODUCT!ON, il\lCC)RPORATED; BP Al\/iERlCA PRODUCTlOi\l COMPANY; Bi~‘, P.L.C., Detendants ~

i am directly connected to Attorney

Appellees.i

i am irorn lowa. i\/iy father is 'irom iowa, he is a Republican and he donates to the Repubiican Pari;y.

i\./iatthew Whitaker is from iowa and he is a Republicany i\/ly father retained him as an attorney and

donated money to his campaign i\/iatthew Whitaker was the ijS Attorney ior the Southern District o`i

iowa.

l have been estranged §rorn my tather for most ot my adult lite but when i was falsely arrested on a
louisiana \!\/arrant (misdemeanor) i`or Cyber Stalking an FBl Agent my wiie called him. i was never
charged with a crime i\/iy father left i\iew Orleans and jett me in jail because ot i\/iatthew \/\!hitake.r. i\/iy

 

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 26 of 125

 

iather is a real snnarcissist. The DOJ put (my own iather) me in isolation for 11 days and medicated me
against my wiil. `i"hey did the same thing to Coast Guard Comrnander \/\/iliiam Goetzee tour months later
and he died The DOi murdered him. When he was in Federal Court, they had him strapped to a
\i~yheeichair and they would tase him when he tried to speai<. Read the family's complaintl

itei"erence: Democratic National Comsnittee v. The Russian icederation (1;13~cv~~03501) District Court,
S.D. l\iew York iohn George Koeltl

Christenson v. Democratic National Comrnittee (1:18~cv~05769) District Court, S.D. l\lew York cludge
~‘Colleen l\/lci\/lahon

`i'he intormation l am sharing with you has been tiied in 30 plus cases in tour Appeals Cotirts and three
district Courts. lt also has been filed with the Supreme Court in the tour \l\/rits that l filed Search Pacer
and the Supreme Court tor: David lllii'\drew Christenson.

t`)ocl<et for lilS~cv-GZEOl SDNY 113 pages § i\flotion for l.eave to File: l\/iotion to intervene and i\/iotion to
join filed by David Andrew Christenson on April 24‘“, 2013. .ludge Koeltl docketed over fifty of my
pleadings

Docket 25

Pages 24 -» 27 i\lon»Dornestic Stay Away Order FBl Dlrector Robert i\/luelier is on it. 711 people are listed
and l did not know 66 otthem. A third of them are court cierl<s. Two US Senators, a Bishop and a
bonding They even listed my friends and attorneys

Page 5b ~ 131 press release about my arrest that was a gross mistake on the part ot the DOJ.

Pages 537 & 58 ~ Bond Order and Conditions ot Bail. They original asked for SSO0,000.00 bail i`or a
rnisdemeanor. Order 3 is no internat so l could not do research Order 9 waives my rights for a year and
is not a requirement for bond. They put an electronic monitoring device on my ankle

Page 59 i\/lemorandurn about US Attorney Billy Gibbens representing me in my arrest and waiving all ot
my rights l_ool< at his hill, Hisjob was to l<eep me in jail or confined to a psychiatric prison.

§ was oi~‘deredj:§_i_eave todisiana and eo to ti?iorida to receive treatment tar an unspecitiedlr_i_e;:§a§

~_,,___,__._..__-’»--

iiinessn they wanted me out et t\§ew l;irieans white the Danziger “i“tial was taking niace,

Dorin tinrricane §{atrina the UES iviiiitaw murdered entericans and the itatrina vires was reieasea

because et negiigence,

Read the 50 plus pleadings for the rest ot the story.
Godspeed

Sincerely,

David Andrew Christenson

Box 9063

h/iiramar Beach, Florida 3255®
504»715-3086
deviateridre\.,~'“=schristenson@~g;_i`j§il¢.§o;n;

 

C ' - -
ase 1.18 cv 02885-R.]L Document 5-1 Filed 12/14/18 Page 27 of 125

UNlTED STATES DlSTRi€:T COURT
SOUTi~ll-:Ri\l DlSTRlCT OF l\lE\/\/ YORK

 

i\/iovant ljavid Andrevv Christenson Civil Action l\lo. 1:13~01-03503.

DEl\/lOCR/»\'i"l(l NATlOi\lAL COl’\/ll\/lli'li-IE, Racl<eteer influenced and
Corrupt Organization Act (RICO)

Piaintilt,

V. judge lohn G. l<oeltl

lS{USSl/>ii\l FEDERATION, et ai;
i;‘ei"endants.

Dne Hundred Fitteenth (115“‘) Emergency l\flotion for Reconsideration
"Dernocracv has been described as three \i\/Olves and a sheep voting on vvhat is for lunch.”

`ih.e United States at America is a Reoublic. The Constitution created three branches Those three
branches vvere to provide checks and balances so that vve Would not end up vvere vve are. lt Was so
important to the framers that When the Constitution Was ratified only the House ot Representatives W

35

elected b\,/ popular vote and Senators vvere elected by the states The trainers of the Constitution gave
lite time appointments to lodges to prevent exactly What is happening todav. The Federal ludiciarv v\/as

the last line oi" defense The last line of defense, Federal ludiciarv, has tailed.

"l"o me, lite is simple: follow the Constitution. in man\/ cases, such as this one, lodges rule on the
practicality ot the ”rule of lavv” vvhich ma\,/ do good in the short run but causes irreparable long~terrn
damage Upholding the Constitution is a bitch. lt our Republic is to survive the Federal ludiciar\/ must

uphold the Constitution in all matters

Did vou l<novv the vvord “Democracv" never appears in the Constitution or the Declaration ot
independence?

ls the following true todav? Are vve doing this? Posterit\,/ is an important vvord ~ "all future generations”.

U.S. Constitution ~ Preamble ~ \/\/e the People of the United States, in Order to form a more periect
Union, establish Justice, insure domestic Tranauilitv, provide for the common detence, promote the
general Welfare, and secure the Blessings ot Lil:)ertv to ourselves and our EQSteritti. do ordain and
establish this Constitution for the United States ot America

The l~E»ill ot Rights ~ Federal/srs argued that the Constitution did not need a bill ofriglits, because the

people and the states kept any powers not given to the federal government Ant'i~Federalists held that

bill of rights Was necessary to safeguard individual liberty.

tava are just pieces ot paper. \Ne are a nation ot "sunarcissists”. Suicide over honor

61

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 28 of 125

 

Cluestions

i;a'a the Federal ludiciary rule, sue sponte, that the debt and deiicit spending is unconstitutional because
it violates the Preamble ot the Constitution?

Cah the Federal judiciary order, sue sponte, that vaccinations are unconstitutional and then stay that
order for two years and allow the parties to present evidence to the Supreme Court. This country needs

a dialogue

i`id the trainers ot the Constitution expect the Federal ludiciaiy to be a reactive branch only or did they
expect them to be proactive When the Constitution and the country vvere in such danger?

The system is broken not the Constitutian. How do vve ti)< it?

tiovv does the Federal ludiciary justify the 50 trillion~dollar debt that we vi/ill have in 50 years?
\/'“\/here does the Federal ludiciary get is news?

There is no forum left tor tree speech.

Godspeed

Sincerely,

i>a\/id /f\ndre\rv Christenson
Box 9063

tvlirarnar Beach, ¥lorida 32550
i§O/~i-~?;LS~?»OB(§

.coin;'

 

 

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 29 of 125

UNlTED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF l\lEW YGRK

Movzint David Andrevv Christenson Sivil Action l\lo. i.:;lB-~cv»OBBOl

§§El'\/lCICRATlC l\l/l\TlONAl. CDl\/ll\/ll'lTEE, RaCl<et€€i' ll’i'ilu€riced and
Corrupt Organization Aci: {RlCO)

i’lnintift,

iudge John G. Koeltl

`=!.

RUSSl/'AN i:iZDERATlOl\i, et el;
i)et'endants\

Dne Hundred Eighteenth (113"‘) Ernergency l\/lotion for Reconsideration
tou wouldn’t listen you erro§ant hesterds or should i say gutiess hestards

Chenge the narrative

ivlart)ury v. i\/iadison showed the Supreme Court to be gutless end established a precedent that exists

today. Presidents have “Signing Staternent" vvhich completely undermine judicial Revievv. The Supreme

Court has abrogated its responsibility as defined by the Constitution and it vvas done voluntarily

The Federal judiciary virill he blamed and held accountable Trump and Executive Branch levy
hould they. US Nlarshal vvili not protect you. Trump vvill use his

Entorcement vvill not protect you nor s
e vvill be nowhere to hide.

resources to out the spotlight on every judge and their families Ther

“`.!»icting Attorney Genercz/ Moti:hei/i/ G. Whitaker Once Criticized Supreme Court’s Povi/er”
By Cherlie Savag;e i\lov. 8, 2018 §§;;;jly‘vv“¢yi/.nt/tirnes.coniXZ,Q;§§/13_{®3gusm/figgich§L;Q§ttheggj;gi;iju§e§§§t;

 

,_._M ,.__...,___.wv,.,,.__ ..W"......__,.,MW._.,,___.,,_,.*M_.*.

"\!\/ASl~lli\lGTOi\l » The acting attorney general, i\fietthevv G. Whital<er, once espoused the view that the

courts “ere se§oosed to lee the interior tirench” end criticized the Supreme Court's power to review
iegisletive end executive acts end declare them unconstitutionai, the ii'iel:;ilood of its existence as a

i:‘;oeciuei branch ot government

§odspeed

§incerely,

l}evid Andrevv Christenson

Box 9065

i\flirarnar Beach, Florida 32550
§O!l~?"iS-BOS€

§ idea i"t:\.!t/ci"ii"istens_on@iznia_i_l:coi:i;*

 
   
 

 

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18y Page 30 of 125

 

i\/iy books have been removed/censored/sonitized from the Libmry of Congress. A!I references to me and
my hooks have been removed/censored/sonitizedfrom the Librory of Congress. ll/iy books have Librdry of
Congr'ress Contro/ Numbers (i_CCN). This book was placed into the L)`brory of Congress in ZO;ZZ.

'i`he United States Supreme Court and `l`he l<atrina Virus
A Prelude/Reterence Book/Appendix ~ Bool< 7
By David Andrew Christenson
lSBl\! 978~0»9846893-8'5 l~lardback SCK\/
iSBl\l 978-0»9346893»9-2 l§Book SCK\/
i_CCl\l 201293307/~%
copyright 1»7.2/4;1636/13
Persimrnon Publishing
Box 9063
i`\/iirarnar Beach, Florida 32550

an lEpic Constitutional Crisis. l am talking about the political destruction ot all three branches (Executive,
.iudicial and Legislativel of our Federal Government. One hundred and fifty five million Americans and
Canadia ns may be infected with The l<atrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? i\/iisprision is a crime/felony in simple terms it means that you had knowledge of
a crime and did nothing Did the Supreme Court have knowledge? YES! l gave them the knowledge The
real question is: what did the Supreme Court do with the knowledge of The l<atrina Virus and the cover~

up?

“é"riere was no simple way to present this story. l fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation ot my communications with the Supreme
Court since my arrest for cyberstalking FBl Special Agent Steven Rayes on i\/larch 15“‘, 2011. it must be
emphasized that l was arrested on a i.ouisiana Warrant (not a Federal Warrant as one would expect.)
and l have never been charged with a crimes A Louisiana Search and Seizure Warrant was used by the
§:i`$l to Steal my evidence, documentation, etC. Of iii/hat happened in i\levv Orleans after Hurricane Katrina.
in simplistic terms chemical warfare contaminates were released lfrom 000 and ClA classified facilities
i`he United States l\/iilitary conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing \i\/ere the contaminated bodies recovered, analyzed and
burned in Federal Governrnent incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Governrnent can study the long term effects of the l<atrina Virus? (Remember the

.`:Syphilis Studies in Alabarna and Guatemala.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written iudgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. \/\fho could the Supreme Court have turned to? Congress and the Executive iZ»ranch
are responsible for the murder, genocide, treason and crimes against humanity The oniy option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the l<atrina Virus, but to bring it to the attention of American and Canadian people

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 31 of 125

       

Mv hooks have been removed/censored/sonitizedfrom the tibrc/rv of Congress. /il/ references to me and
inv books have been removed/censorecl/soni'tizedfrom the l.ibrciry of Congress. li/iv books have Librciry of
Conrgress if ntroi Numbers (LCC/\l). This hook was placed into the l.ibrorv of Congress in 2012.

operated 10/~31/2011 D/~\C 05:?>2
fan Unedited Synopsis.
Please Google all names

THE REi.UC`lANT PATRlOT
By Captain David Andrew Christenson
{Boo/< I\line in cl nine port series )
tibrarv of Congress LCCN 2011940256
iSBl\/ 978-0-9846"893»0~9 Hcirdbocl<
.-'SBN 978‘0-9846893~1~6 EBOOl<

i:actual, documented and verifiable account ot what happened to (The Author) Captain David Andrew
Christenson, United States Air Force, on l\/iarch 15"‘, 2011.

fin the morning ot iviarch 15‘“, 2011 the FBl brought a 30 man S\NAT team, with shoot to kill orders, to
arrest Captain David Andrew Christenson tor a non-violent, non-domestic, non*drug misdemeanor
charge (Equivalent oi" a DUl or D\/\/l.) ot cyber stalking FBl Agent Steven Rayes. This was done underthe
authority ot FBl Director Robert l\/iueller. l\/lisiniormation was provided to the press. Si>< months earlier
on 0ctol:)er 14“‘, 2010 (This is a very important date, see below) FBl Agent Steven Rayes contacted
Captain David Andrew Christenson V\lhy did Agent Rayes contact Captain Christenson? Agent Rayes was
a member or' the uniformed \/iolent Crimes Task Force and he was not a true investigative type FBl
Agent. Captain Christenson had been communicating with FBl Director Robert l\/lueller, Agents David
if\/elker, Dewayne l~iorner, loseph Downing, l<elly Bryson and Paula l\/lcCants. Agent Rayes was selected
by Director l\/iueller to be the entorcer. Agent hayes was an err-enlisted l\/larine and street cop with no
conscious and was someone who would blindly follow orders understanding the illegal mission. Agent
Raves was zealous and sadistic in carrying out his orders Agent Rayes ordered Captain Christenson to
entail him at his oit`icial FBl email addresses Agent Rayes commenced to harass, stalk, threaten,
intimidate and assault Captain Christenson 0n i\lo\/emher 10‘“, 2010 Agent Rayes assaulted Captain
Christenson at the l-lilton Hotel in New Orleans4 There was a DVD ot the assault The FBl used a Louisiana
State arrest warrant and a touisiana State search and seizure warrant the E:Bl did not use Federa_§
gi£a;i:r_a;r}§t§“. this needs to he said again nthe i°-Bi did not use Federal warrants.,~§_a@tain David entirer
§i’§i‘istensan has never been charged with a crime The FBl claimed that two out ot more than 500
entails sent to at least 10 different FBl Agents, including FBl Director Robert l\/lueller, by Captain
Christenson were threatening The emails were not threating and were consistent with previous
ini:ormative and political emails. Captain Christenson never received an arraignment a show cause
hearing or a preliminary e)< mination as is required by law. Orleans Parish District Attorney Leon
ijannizzaro asked for a $500,000.00 bond The Orleans Parish Criminal Court gave Captain Christenson a

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 32 of 125

   

iii rneri t a

record bond of SBOC),OO0.0G. Captain Christenson shouid have been released on his ovvn recognizance or
a 310,000.00 hond. (An armed carjaci<er received a 375,000.00 hond.) Captain Christenson vvas heid tor
ii days in the Orleans Parish Prison vvithout being charged vvith a crime A’i`ter day three Caiotain
::i'iristenson vvas piaced in isolation on the psychiatric floor ot the house ot detention (HGD) Where he
Was medicated vvithout his l<novviedge or consent Attorney Generai Eric tiolder directed /~\ssistant US
Attorney Biiiy Gibbens to represent Captain Christenson, which he did. Crirninal defendants are not
represented by US Attorneys. Billy Gibben's mission vvas to discredit Captain Christenson and to keep
him in prison The court record confirms this. Captain Christenson Was to be permanently detained in a
‘;;)sychiatric hospital, medicated and discredited The Louisiana State search and seizure vvarrant vvas
used to steai evidence, legal iiies, the DVD ot FBl Agent hayes assaulting Captain Christenson, the D\/D oi
the Danziger Bridge murders etc. from Captain Christenson United States Supreme Courttiles and
communications and evidence o’r` "The l<atrina \/irus" and pending Genocide vvere stolen as vveli.

ihe Deroartment et iuetice ciassitied Cantain David Andrew Christenson as a

c_i~§tii‘£l?)iii‘f;i” This Was done to bypass Federal l.avv and the Federal judiciary. lt vvas relayed to Captain

Ci'zristenson that it he did not stop his research and quest torjustice that he Would be assassinated as a

terrorist

The FBl attempted to murder/assassinate Captain David Andrevv Christenson While he Was being held in
isolation in the Cirleans Parish Prison. Coast Guard Cornrnander William Wesley Goetzee vvas not so
iucl<y. He vvas murdered in the Orleans Parish Prison on August 7“', 2011. The FBi failed With Captain
Christenson hut succeeded vvith Cornmander Goetzee.

iii/hat Was so important that the United States Government had to classify Captain David Andrevv
Christenson as a terrorist and then attempt to murder/assassinate him?

Chemical Wariare ingredients "THE KATRli\lA \/lRUS”, Were released during l-lurricane Katrina. The end
result Will l:)e GENOC!DE for the residents ot i\levv Orieans. (“`l`he Katrina Virus” represents ail oithe
contaminants that were released irorn government research/ial)oratory, manufacturing and storage
§aciiities. 'l‘hese facilities vvere controlied directly and indirectly by the Department ot Deiense and the
Central intelligence Agency and included public institutions such as local hospitals and medical schoois.
The l'iarvard University Nledical School has been tasi<ed v\/ith studying and tracking the long term

health/medical issues and ”The Katrina Virus".

’ii“ie United States i\/lilitarv i<illed executed__and murdered Americans during Hurricane l<atrina and after

M

 

 

 
 
    

WW,___M_»...

la side note Secretan,/ ot Detense Donald Rurnsteld had a very public disagreement vvith President
iiieorg,e Bosh concerning the use ot the military Captain Christenson does not recall there ever being a
nui:)lic disagreement between the President and the Secretary. \i\/hat is strange is that the press never
picked up on the disagreement Secretan/ Rumsteld already l<nevv about vvhat the military had done and
ware concerned ai;iout the liabilities President Bush had to order Secretary Rurnsield to send in the
'€:roo§i)s. Generai Russei Honore and the troops arrived five days after Hurricane l<atrina. General Honore

 

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 33 of 125

   

i>{;' §

m 3 rise \“1

coniirmed. to me that he vvas only responsible for vvhat the military did after he arrived and not beiore.
tie vvas adamant about that Both he and Coast Guard Adinii'ai i\/iary tandry inst promotions their next
star and vvere torced to retire Vi/hy the five day delay vvhen plans and procedures require the securing
oi" an urban area vvithin 72 hours after a catastrophe There vilere several reasons tor the deiay. ”'i`he
i<atrina \/irus" vvould disperse, The DOD and the CiA, in connection vvith the United States i\lavy, couid
clean up the mess vvithout having the press around it vvas brilliant the vvay the Federal Government
kept the press occupied vvith the rescue missions, the superdome and the convention center. Louisiana
Qo\/ernor i<athieen Bianco Was intentionally manipulated by the Federal Governrnent and made into a
scapegoat. FEi\/lA Director i\/lichael Brovvn Was manipulated as vvell.

The BP oii spill. To be Written.
The Danziger Bridge. `io be vvritten.

Booi<s Seven and Eight \.viil start in September, 2005. The US i\/lilitary arrives in i\ievv Orieans in the days
preceding l»iurricane i<atrina. The units vvere issued miilions of dollars in cash in satchels. Contirrned by
i`eresa h/ici<ay, Director oi Department oi De‘i'ense Finance and /-\ccounting Service (DFAS). Teresa’s
husband iet`ien/ i\/ici<ay, and l attended the Air Force Academy together and Were roommates in tiight
school. ii< Wori<s in the Pentagon and is also one ot my sources in the days following r\urricane l<atrina
President Bush and Air Force One did a tiyover ot l\ievv Orleans but did not land. The V\/hite House issued
a press reiease stating that security vvas not in piace and that the President’s landing Would detract from
the rescue missions. As an Air Force Pilot l tlevv support missions for the President, Air Force One and
the Secret Service. l am intimateiy familiar vvith their procedures and protocois. President Bush and Air
Force Gne did not iand because The \l\/hite House did not vvant to intact the President and his stanC vvith
"'"i`he i<atrina Virus” as vvas contirrned by Ambassador Donald Ensenat, Security vvas in piace and Belie
Chase i\lavai Air Station vvas operational and secure The senior leadership in i\ievv Orleans gave blood
and Di\lA samples This as vveil as other connections to ”The i<atrina Virus” vvere confirmed by i\flayor Ray
i\laein. Aiter the i#lurricane, USAA insurance (A military insurance company run by Generals and
Admirals vvith strong ties to the Pentagon.) informed us that they Would be paying our claim because ot
the long term health issues that vve Would iace. What did USAA i<novv? in February, 2006 vye purchased
a condominium under fraudulent circumstances from Louis (i_ee) i\/iadere. i-le vvas the l.ouisiana State
Grand jury Foreman tor the Danziger Bridge i\/lurders. il cannot invent the truth) The Catholic Church
had tiled a class action video voyeurism lawsuit against him. i\/ladere entered the Federal \)'\litness
Protection Prograrn on Gctober 15“‘, 2010 (The important date from above.). Secretary oi° HUD, i\/layor
and iudee i\/ioon isandrieu, the father oi Senator i\/lary Landrieu and i\/layor l\/iitch Landrieu, vvas a major

source oi" information

State i:arm insurance and the murder ot prominent Los Angeles attorney iames Fiobie ot the iiobie
i`viai;thai i-avv Firm. To be vvrittenv Piease revier your homeowner's policy The medical iiabiiity provision
ot the hon'ieovvner's policy is substantial iarger than the property loss provision A $100,()00.00 horne
could have a SS,OO0,0G0.0G medical iiabiiity provision The loss to the insurance companies vvouid be

'z:riiiions ot doilars it it vvas shovvn that “The l<atrina Virus" vvas released

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 34 of 125

rattachment d

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 35 of 125

           

UNlTED STATES COUR"§' OF APPEALS
FC)R THE DlS"i"RlC`i OF CGLUl\/lBl,L\ ClRCUiT

David Andrevv Christenson, i\/iovant (/l.micus Curiae)
in Re; Grand jury investigation Case 18»3052

Andrevv h/lil ler Appeiiant iustice ludith W. Rogcrs
lustice l<aren L. Henderson

justice Sri Srinivasan

United States of America » Appellee
i\/iotion for l.eave to Fiie One Time informative L"ieading

Suoelemental
(Please tile as Amicus Brief ii neededi

Attachecl is a letter sent to the panei.

 

GGDSFEED.

 
 

David Aitdrevo£i- 1 stenson
Box ‘3061~3
§`\!iiramar Beach, Fi. 32550
5{>13 735 3085
'\on('>email coin

£:.._A M..,..,_..-

i hereby certih/ that on l\iovem
serv/adi ti we piedding;,on ali

  
      

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 36 of 125

 

lodge i\/'ierricl< Gariand justice Karen L. Henderson Clerl< i\/larl< Langer

'§')C Appeal Court DC Appeai Court DC Appeal Court

`33':`> Constitution /l\ve. i\l\l\l 333 Constitution Ave. l\l\l\l 333 Constitution A\/e. l\l\/\/
l:i`\/ashinr§ton D.C. 20001 `\i\!ashington, DC 20001 Washington, DC 20001
justice ludith V\/. Rogers justice Sri Srinivasan

i}C Appeal Court DC Appeal Court

333 Constitution A\/e. l\l\f\! 333 Constitution Ave. N\i\/

\Nashington, DC 20001 \Alashington, DC 20001

Reference: No. 18~3052 ~ USCA Case #18~3052 Document #17603110 Filed: 11/111/2018 Page l ot` 11
Amicus Brief filed by David Anclrevv Christenson

Soriy 'iorthe nevy email address l\/iicrosoi't closed all of my email accounts and in orderto appeal you
must have a i\/licrosott email address Which l created. The DOJ pressured l\/licrosott into closing my
entail accounts and they complied This has repeatedly happened in the past

i~lere is a recommendation about my Amicus Briet:

Order the Department oijustice to respondl

Order the Special Counsel to Respond.

i§irder Attorney General Nlatthev\/ Whitaker to respond, personally

@r<:ler /`Assistant Attorney General for the Environrnent and i\latural Resources Division leftery Bossert

Clarl< to respond personally
Grder Special Prosecutor/FBl Director Robert l\/luellerto respono`, personally

These individuals criminally violated my Constitutional Rights Which in turn criminally violated the
Constitutional Rights of all Americans.

`\/\ie are no better than the Sauclis.

The Central intelligence Agency has concluded that the Soudi Crown prince, l\/lohommed bin Solrnon,

ordered the killing of the journalist Jornol l<liosiioggi, according to Americon officials

li\.ttachrnent 12 EDLA Case 2:12»cv*01910~SSV-JCW Document l Filed 07/23112 Page 18 of 66 ~ Start v\/ith
page 13, paragraph 31. They tased Federal \i\ihistleblovver Coast Guarcl Cornmander \i\liiliam Goetzee in
Federal Court vvhile he Was strapped to a Wheelchair. Go back and reacl the entire complaint and you

vvlll think you are in i\lazi German\/.

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 37 of 125

 

Ai:tachment 2: 111~10077 August 19th, 2015 Supreme Court Writ ~~ Supplernental Eight Coast Guarcl
Commancler \/'\lilliam Goetzee Was i\/lurclereo by the Department ot lustice E)<traordinary Writ with Writ

ot i?‘ro'nibition and \l\/rit ot i\/lanclamus Fileo‘ i\/lay BZno, 2015

ll»ttachment ii The l\/iurc;ler ot Coast Guarcl Commanci.et Williarn Goetzee ~ i\/ly background ~ Davic§
il\nd.revv Christenson

 

BUDSPEED. »»»»»»»»»» \\

Sincerely tiled, ln Proper Person, / f li

David Ancirey\/ Christenson §: /g /.1~ y~\
eo>< 9063 ly\_yy`.`ia¢’"““”/ ,,

 

n/lirarnar Beach, Fl. 32550
504~715~3085
cievieiandrain/ohristenson(a`>email.eom;

....w..~4._”_,.“,_.__....i_`._rv,.w»».~..____~,“....,......,,....

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 38 of 125

 

lppl\§i" `i §§ STATF 3 ililSTPlt; COUW§"
§ASEENN i:iiSi ii'*i iC;'i" C§F ip<:.ilpliSi i§\i\§r’-t

\1=’~">§;?’6; !§i"i‘ii l” C£ZGE“i"Zt-'§l§ l\l Aif: lpip and "*" Cl\jiip AGT§GN
piiplii"~li Ei?ti i€§ GGET§§EE

nplvieer~t;
teeeein
\pfeeeipie eee"rien: eeee° di s er se

’"” *i:i'ii i:i" i\fll'ep ;§lpil\§ <:`§ipif§§i\/i!iti*‘\iz plipil`)€§l§i

‘G`l§\llt}i“l G@RE,

ill rt §§ silil»`?’§ rp§§p` “i\!ili€pi§" iniGGlNS,

§§ £GSE l i!““»pilli, lt/lAGiSTRATEZ

illii%i‘%§`i’ Ai‘\li\ii§i BENWEZ,

§Al'< R\*’lp piACi ir{§`:§€;li\ii

":’i il`\ipé»‘<\tpi.!l:€l§

§ ii:i\iii:"` :~§`> §§ iélf.€ .l@i
ii:? SCHAI Bipl; ii

eii‘§ii&a~@l“~i, r“l°‘i§l3

ii t&‘§§"l\ i€:;i:\ RLC¥S§ §pi'.§ip§i:§ipi§

‘§E}i§ WATCI-§ Ci§i'\ili\ii ANDE§S J@HN

S@i£ ~ ian€iil lSCM i\§§l.:`,€}lpi: §~'ii'»¥i§l;€i§

t:°‘i;l:i;il? tpi;iit/iARSH/~§iplp,

.i“"“‘t‘\}y'iip§§pi§ti\!i ii HOMPS Cil\i,

ip.i"“t i\/iill`.-l lAl:.l Wi il_ipl/»`si\/l$ aiin

    

 
   

i:,
BARC.;¢ "<pl `t/, `* Ci`\jlip Rl£:§l‘“i“i"i§

pp.. p..`…
_ irwle

:E~

 
  
 
 

"i pilpli*i`t" TR§M_ DEi\/i:“~iii\l®§i;i

 

i.`

§§p§;‘§»"i ‘{ ‘§i":i:l§lpl l,l-\ Cr~pi§l§§§§:?;
/ ~:':~Sv~"~:p~.h~~:»: erepe-,\¢z:\'p~s:~e~‘ie»~z.---§rL-‘::v~»\41=‘:»eep~fz~A~~:<~:r~.z¢~:.»wess»l:~:i»,'<='~.-trainee-ipsa-
pi@iiii§?ipp§\lln§t

i iei'=i`“i§@@ipll©"i’i®iti

M

i. Thie ease irisiolvee the tragie cleath on Ap;;izet '?, 2131 'i pt tie t?,oaat

G§eartl Cemrnanr;ier ii\iiiiiam ("'i§ill“) Goetptee, a et:l-year»oici teoeral eareer iaiiiiiian

l pp ,p iieeyyyy§@

ppp"ep Wroceesy y
pep oz twa "“~/

 

.pp.p.pp. ermF”}§

wch 3134'.». ’;";f§

mep\»~p~p-mg-p;p;pp

Me/pep-ppppp»»pppp,p,

 

 

 

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 39 of 125

z)s"@§;e €'»:'\ ¥y S¢,?@@m cvza§uez.e m r_ez§@z §\!Zs". §§@@t§;€»@ mm yc:wia"§r"a<;: Qva\uz§tm d iag);m:ze‘i;;:z
i:€e:§€meni:. De€@m;§em LP§’\% W§§Eaa@ ~Fail@ci §§ ;Qmp@?l y car Q;i@s:;m@§ely adr§s‘ezes Nis'.
§@:§W» § s'@p€;iz€ e;::‘§* e'e@@»h~si: Sui€;i€§@§ i§’i@ug;ms, his nee»:i ’:'x:»z' mediz.;@iim, m h§@ va€c)ue
§f:*s<:@& "ejw“;: QQ:‘EFSW;'£&M §pP`N W@H€a:;:e Wa@ awaer mem wave deem ez\mas“@, of §h<;:lu'éc:i
wave men QW:§@'G:, them Mr. Goei:zée Wae ps§w:?zc)§ G§§UI 1\/ fr@§ii § ?@c§u €z@d §§y€:hiat§ic:
ca\€;vmaa@z"z §n€;@zver”§ié©n end ;c;:vi@w §§ wise medic;@i§cm eta$:ue, y@i failed iz:'> ime

@§,);@:’Qz:)ri&'k€z Si@§:)s §§ in§ur§ ibm umqu emma

Cz\.`a:

§§ §§ 3;:)§€@ °\féi/ §§@@"z;:e@ 3 C®nc§iiéon de\@"wd@szxt I,PN We§¥a:<:@ Y@‘s'en@ri i\fir
i§@@§e:€§@ ‘F<:):’ houe§ng; ira "Q@s‘z@rezi p@pu!ai:icm”. S&‘r’@m:§am %p§:;‘l\§ Wa§¥@r:@ %<zz@\m', must have
im¢::n;vrz c)z‘ szh¢:m¥€i have i»<m:)wm, m M§'. Gc@tzee WQS §§ mgng risk e;;»f §§qu harm dee w
§’zi@ §§s§zzi:)§§i§y ami §‘xi:~z m@<;§i<;&z§ camdii`s<:m end That we jan 1&<“;¥<@§:§ adequai@ emi

:§ 13 @;3§ wie’c<s)¥yie gaf meal § ia?§ mci ?@cifiiie€=. c@ zar@;;@z'§y €;@nd 1:\:) E\!ZY Go§‘i:::e@’e mez<:§ic:;a§ Fz@e§':<:§e
:)r 1163 §§mvi<;§c»: §*@epe@na§:;§@ acmmm@da§i®ms ‘§::1:’ his d§$a§;»iiitie.§. Y§zi S§‘z@ failes§ m wake
z"§@c@§§§§y end @;:zm@priai;@ stem to H'\SU,§“@ tmt he WBS %§<z§°eer r@*?er?@r;i ic:z 3 hoepiiat 'f<:>r

L: ¢:».J*map€”n Ge for medica§ $?§§r:in@@ ass to the §mzr'<;:§:)ria€§mess 05 h@u§im§ him 31 ihe ja§§,

.,»

m w irs be eefémii?@¢:§ §§ we jeét, i£'z&€; me W;-zz<;»z &G@Qz,§@i;@§;§ mci Y§§e~@mai:)ly @xamirz@d,

hm@e<;@ ami “c§‘@.a;®f;é am ia§'~€@m@:i zea§@n@i:')te aw.“:€zmm@d@i§@m ~?@r me B:§Fz$e&;§!ity emi §":§sz,

 

 

 

 

§:€;mc§§i§@rz,
3*1. iX/§Y. §§r:)@faez@ W@s§z b@@i€@£§ mm GK:~`*‘P mci i@%»;@m m °§"@m§:)t@mars \f, ?.§*ze W
‘“m'~*:&i §§::»zz*”. mammer m<:)min§ h@ &;)1:3@§§§’@€§ §§ "§"&dep>:§z§ <:,Qm“?;"?€z»"a§, we eppe@vemc@ w

 

 

p\pppp,,,~_.p»pppppv..“.~

§”ae§§viz”z§. §‘~§§§ m@@§'zcei am psz;,fc;§“\iai§“`xs c:<;m<:iiii@m mci §§i§r§@§ai@ci <M@migif'a& ami he Waz;

.,.,...-~.

 

 

 

 

 

 

 

 

Case 1:18-cv-02885-R.]L Document5-1 Filed 12/14/18

Page 40 of 125

 

§§§§§§§,§§§§§;§§§&l, §:§;)§§§§:)§§§§§/@, §:§§S§:)§“§§=§§§§@§§ a§§c§ §§§§§"§-§‘@§§:§§:§§'§S§§§§§. §”§§z> §§§;§§,§ §§:§ §§@ p§§ys§c:z§§§§;

 
 

 

 

 

 

 

 

§'@§§§'§§i§§@§‘§ §§§ § §§§§§@@§€:§§§§§§“. §§J§§ §~>Q§Y§@ §§§§:'§§§§§ §'§@ §§§§S.<s §a§@§§. §§@ §‘§3§;§ Spe§~§’§§, §§§e§ nig;§§§: §§§ §§§»:~;= '

 

 

 

§;§§§§ §§§§§§§§ §§§;§ §§§@§:§§c:&§ §§@&§§§‘§§:;»§§§§ §§§:§ §'§“§S§:§K:@§§§:z§§ °¢:§§§§:§ §§§§ §§§3§§§’§:§§:§§§§§@ §§§§@§‘§§@§§§§<:§§§ §§

 

§§§:"~§':§§§§§§'§§§:§c§ c§§:§§ §§:)§§ §§:§§” §§§§ c:§>§§§§'§§§§)§§ §;§'§@§"<§~§§3§/ agg§a§§@§i§§g and §§§§§;§§‘Se§‘§§ng §§§§ §:§§;§§§§§§:§c§§§.

 

 

 

§:“;§§ §§§§‘;'§ §§§§§§;§§§ E§§‘§§§ §3@§§@§,\1&§§§<:1§§§ §§c~§§:)§,§§§§,>§ and §:)§§§§,§ emp §€)ye§§s §;)§“ §§‘§e defend@§§§

 

;~3§§§‘§~§"`§§§ §§S;§§§§Q §§§ §§‘§§;-z: §§§:§§,§§s§@ and @C.G§§@ §§ §§§@§§' emp§@§§me§§§, §<n@v§§, m§§S§ have §<§‘§§:§\§§§§§ 0§"

 

 

 

:§§'§§:§§,§§§§ §‘§§+§§§<§ §§§'§§§W§§ §§§a§ §\!§§“, §;"§§;:)@§';z@e §§§§@S §§§ §@§§§z§,§g §§@§»:§c§ @`§ medical sa§§@§§§i@§§, §§@§ §a§§@c§

 

 

 

§§:§ r§§§§§:§§ §:§§ §§€z§zz§< §§§:)§;§§’o§u§§§a§@ CS§§*@ '§’§z§" §§§§'§§ §:§§,§§.’i§§§;:§ §§§§§ §§§“§§@.

 

’3§2 §\!§§“. §§§;)§;:z§:;@@ W&S §‘e§"§§ov@§:;§ §§“§:§§“§`§ §@¢:§<-;§§“@§ c§:§§§§§ 2§§‘§§:§ §@'§§§§’§'§¢Zc;§ §;c§ §§'§e §z§§§,

 

 

v§§§@)§§ §“’§@. §'e§:@§§§@§§ a "P:»,§§,§c§§§a§§§§; §\§§§r@§§§§i§§é§A §§3§@§§§§§@§§§" §;§§‘ §§§e §§§‘S§ §§§§§@ §§§§§§§§Q.» §§§

 

 

§u€§§§§§§§ §:B§§@ §§:§ “§§§§§Q§,§§@§ §§§ez,§a‘§§@§§", and §’§e§@§:§e§§ §€;§ §§§§§§f§§§§§§y §`§§§S§:§§§e§§ §;2;1 deferment §:§§,
§~§§§ §§;§§;§§ §§ §§‘§§“§;§§.§§§'§ §§ §§c§”§:§al 0§§:§<§§° §§;§ §:§§:.~§§@§ §"§€§&§§‘§§§;; §: §§ §“Q§§;y, §§§‘~"*§\§, “§§:= “§§§§§e €3§,§§ §;§&>.§§§§§,§§'§§".

§€§'zf §:§§S§ §§§“§’§§z, §‘§§;§ had §§§0§,:§€§ p§e@§§§§§€; §:§§ ‘§ S§§‘§Zf?;§ 3 _@§.§§§@ §~§§§@ §:§§` §'22~, §'&§S§z§§“a§§o§'§ §§§§§~; §;)§

 

 

 

 

 

 

 

 

 

 

 

 

20 am §§ §e§“§”§§:§@§a§§§§e§ §§ '§Q§l§.’§ . §§`§§:‘z 3§§@§'§.§§§ §§§ pr§§j§§§s§>§§e §§§1.“:§@, §'§Q§:e§:§ §§ §§“‘§§S §§§<§§, §§ Wa&;
‘§i 3a

§“'~C> §§’§G§i §I"§§§§ §“§S §§v§§§ §§§§§§§§§:§u§ any m§e§:§§sa§§§:§§§. §§§§ S§<'§§'§ Was, Wa§'r§'§ and §'§mis§ to §§3§.§§:§”§. §~§@

§§§§»;§.§» §-“§:>;§ S§:.§’§§:§§:§§:§ 33 §3§"§@§‘§'§§§§§ §§§§§“§, @§§S§§§:§§§"j §§ §<“) §§é§§§‘§@ §‘J§§'§§§;, §§ §§§§§.§§§@§§ §§@§§~§§’§§;§§§§§§:§§§ §§§ §;§§@‘

{5>'1)\,{:.:

 

 

 

S§§f§€i§§;:§ <§§§@§“§§a§§i§:§§§ §§@§§§:§§§§@§:§ §§ §§’§§:af§e §3§§ §:§§~z§@§§da§`§§ L§:Z§\§ V§§&§§a§:§. "’§"§§@ §§§§.§§'§@ §§§;)§@§§

 

§;§§:)§§§§i§§§e§:@»§:§ §§§§ :§@§@§§§§:an§ E§§§§§§§z§§ §c§@§“§§§§iec§ §§§§§ name §§ “Wi§§§§§§‘§‘§ W@S§@§§”§ c§c»:§§,§§§§§§ §§§@
§;§§:§§“§§§§§§§;,§ §§§§, fm §§§;§§’§ §§;§‘§§§;§"§ §:§@§/§~§ §§§” §§§§§”§'§€§ §§ “€f§§;)§§»§zez@ §§\J§§§' ‘:§§§‘§ W' ‘”§"'r§§$ e§§§:§§"
§ §§;;§ §§§§: §§§;§§ me §:§@§ §§s§§§ §@c;‘§ §§§§"€;)ug§°§ §§§§ §~"§§5§;§§@§§;<@§§§:§§‘§ §-,§“§: §.§§§§\§e§§§§§§f §§§§§:§ §§§§§§S§”§ §"§§5§

§§§§:§§§‘§"`§§§§;§ `;§;) §§§§z§§§§§ §,§ :;az§§§§ §§“§§;§ §:§;§§§r§§§§§:§§”§ §:§§'§§§ `§§’§§:§:§§‘§§§S§@§‘§@§ §§ §§-§"§§§:§ §§§;:§§§§;a§§§ee§§me§"§§ §§§“»:

§ 9

 

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 41 of 125

 

§`4~100"/7
August 1931 2015

Suopiemenial Eigni
Coas`r Guard Commander \I\filliam Goetzee was i\/lurdered by the Department ofjustice
E><traordinary Writ Win Writ of Pronibition and V\lri‘c o'i i\/landarnus
need ivey zz"“, 2015

fonsi Guard Commender V\lilliam Goe‘izee Was l\/lurdered by the Department o‘ilus’cice. The same
process Was used on me four months prior. V\/i\en you read ine complaint you Will think you are in i\lazi

Germany.

i\lotir.;e that 'i'be Goetzee family did noi. sue the Federal Go\lernment. \/\/ny? He Was arrested on a Federal
\J\/arran'i and held in Federal custody The complaint Was filed in Federal Court.

§vei'\,r'cbing the Deparimen'r oilustice put in the public domain Was a lie.

l Was never charged win a crime. l Was arrested on a Louisiana Warrant and not Federal. Why? 11 days
in isolation being medicated against my Will. Having a 9mm put to my forehead by an FBl Ageni Wl'io
threatened to kill me ii l did not stop. l-le bragged about how he would get away Witn it and l knew ibat
be Was right Stupid me for believing in the oath that l iook.

Ai:iacnrnenis

=5\3 Page 13 and 19, item 31, of the Goetzee family complaint Tne Coasii Guard Commander Was
strapped to a Wneelcnair in Federal Court and tased. The entire complaint is AES.

3fo Le`rier drafted (2011) by rne about “The l\/lurder of Coast Guard Comrnander Williarn Goetzee” and
i:l’ie background between us. The entire package is Aii.

¢\?> Let‘£ei' drafted by me on 08/09/2011 to Cl“\ieiiustice lobn Rolaefcs. Tbis letter is part of A¢i.
/~\416 pages “Tl'ie l\/lurdei' oic Coest Guard Con"irnander \l\!illiem Goetzee”

A§ 66 pages The Goetzee family Federal Con'iolain'i.

Tne Supreme Coui~i of rbe United States of America nas granted authority 'to the Oepartmeni oi` lustice
lly Federal

i;o e)<ecu"ce and assassinate /-\mericans Who are exercising their Constitutional Rigli`rs, especia

\l\/bisileblowers such as me
All Americans deserve the protection oi` the Supreme Court.

s ~§;bis really the World iba'i"riie Supreme Court v\/ants?

 

 

Case 1:18-cv-02885-R.]L Document 5-1

Filed 12/14/18 Page 42 Of 125

 

"E,ii'icerely iiiecl,
in Proner i)erson and Pro Se,

David Andrevv Christenson

Box 9063

i’\./lirarnar Beach, Fl. 32559

504--715-3036, davidandrevvchri§j;en§on@lwo't:iaail.§o_@

CERTlFlCATE OF SERVlCE
l hereby certify that on Augus'i 19“‘, 2015 l filed The foregoing vvi‘ih the Clerk oi` Court and
served the pleading on all counsel o'i record by e~rnail including:
Solicitor General Donald B. Verrill'i _lr.
Counsel of Record United States Depan“rnenit or Justice
950 Pennsylvania Avenue, N.\/V.
Washing*fon, DC 20530*0001
ubrerne__€£n`é eis@_ij~§_§)”@§;i§_owy, (202) 514»2217

..,:L..c

David Andrevv Christenson

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 43 of 125

     

The ivlurcler ot Coast Guard Commander Wiiliarn Goe'tzee
i\/iy background

l was held on the 10"‘ floor oi the l'louse of Detention in the Orleans Parish lail. This is the
psychiatric iloor. Suicidal prisoners are held here. in my case (not suicidal) l was placed in isolation and
medlcated against my will and knowledge This was torture The Federal Governrnent was hoping that l
would kill myseli. The conditions are deplorable The lights are on 241 hours a day. The noise from the
ians and televisions is deaiening. it you are not crazy when you go in, you are when you come out. l
stopped eating and drinking The only thing l consumed was water. The drugs they give you can actually
trigger a psychosis, depression, etc. The "suicide watch" cell has nothing in it but a bench. There is no
toilet There is no toilet paper. \i\/hen you are on suicide watch you wear a kevlar type vest that goes
irorn your shoulders to your knees and nothing else. There was a young black kid in the “suicide watch”
cell while l was there. l-le continually defecaied On himseli` and the stench was unbelievable l\lobody
helped him. l worried about him and l wonder what happened to him.

The Federal Government did everything possible to paint me as crazy and to discredit me. They
have done the same to Commander Goetzee. l believe the story about Goetzee and his arrest was a
iraud, a fabrication The Federai Government wanted to isolate and silence Commander Goetzee. ile

was murdered l was lucky.
rf\ttachment 11 Coast Guard Commander V\/illiam Wesley Goetzee's Clbituary.

Commander Goetzee had quite a background He was not indigent iwould assume he had
health insurance as he was an employee oi the Federal Government. He worked in the same building as
the Federal Courthouse, US Attorney, US l\/larshal's otl"lce, etc. There was extremely heavy security at

the building that day because oi the Danziger Bridge Trial.

é\ttachment 2_: Aiticle.

Co'mmander Goetzee “reported episodes of suicidal ideation...". The man needed help. What

medication was he being iorced to take? l could not invent this. The Federal Governrnent, US i\/iarshal

Sen/ice, places Federal suicidal prisoners in a jail that was condemned in 2009 by the lustice
Department ”The lustice Department criticized the mental health care provided by the institution
including its suicide-prevention practices." \l\/hy was Comrnander Goetzee appointed a Federal Public

Dei`ender? l~le was a person oi means The Department or lustice wanted to control him just like they did

me when they appointed US Attorney Billy Gibbens to represent me.

nttachrnent 31 /Article.

Could you invent this? “lnvestigators say Goe"rzee had been swallowing toilet tissue throughout the

day”. Are you kidding me?

 

  
   

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 44 of 125

     

vitia

,'~\.ttach ment 4.; Article.

See the last page, 3. "l\/iargaret i\lagel, his sister, said that after his arrest, she was unable to get
any information about his condition or even where he was being held." lt is important to note that the
Coast Guard provided official notification ot Cornrnander Goetzee’s death. This notification was
improper unless he died during active duty. This was very odd and suspicious By law The US l\/larshal
Seryice should have provided notification since he was in their custody. Note that he was working on the
Bl?’ oil spill`

Attachment 5.

Couit document detention hearing V\/hy was Commander Goetzee not at his detention
hearing? Why did he not have private counsel. l~le had been charged and had not entered a plea. The
Federal Government wanted him isolated The man needed help and had the resources Commander
tioetzee was entitled to bond and should have been released within 72 hours. His family and fiancee
could have helped him. V\/hy did his peers in the Coast Guard not help him? They worked with him for 10

years. (Truth about the BP oil spill?)

Attachment 6.

,A.gain could you invent the truth? Review the second page l~le did not want to cause harm to
anyone but himsel’r`. Goetzee exclaimed ”l want to kill myseli, give me your gun." Was he crying out for
help or was this an attempt to discredit him? Do you know how hard it is to take a gun from a man

sitting down in a car?
Attachment 7.

An email irom me to multiple Federal Courts in the Eastern District ot louisiana

Attachment S,

tetter/Fa>< to the United States Supreme Court. l have only included one ot the many letters that

l wrote to the Supreme Court.

Sincerely,
David Christenson
"The Reluctant Patriot”

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 45 of 125

A‘§:‘§@Q%wm@m §

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 46 of 125

UN\TED STATES COURT OF APPEl-\LS
FOR THE D|STR\CT OF COLU(\/|BIA CXRCU|T

ibm/id Andre\/y Christenson, l\/!Ovant (Amicus Curiae)
fn Re: Grand Jury lnyestigatic)n Case 18“3052
/»\ndrev\/ l\/H\\er ~ Appellath Justic;e Judil}\ V\/. Rogers
Justice Karen L. Hendersor\
V- Justice Sri Srini\/asan
United States 01 America ~ Appe!!ee
Errata to Complete the Record w Fi\e as Amicus Brief
The ’fo!!O\/ymg attachments Were sent to the (Special) Grand jury being used by Special Counse| Robert
'z\/lueller- United States District Couri 1"0rtbe District of Columbia & United States District Court for the
Eastem District Of Virginia
Attacbment 1: January 16“‘, 2018 - 91 pages
Ai:tacbmebt 21 lanuary 25“", 2018 » 14 pages
A'ttacbment 32 January 281", 2018 * 71 pages
Attacbment 4: January 30"`, 2018 » 4 pages

Attachment 5: January 29"‘, 2018 ~ 2 page-25

GODSPEED.

§§INC€FE‘.W '|:HEC!, in PI'Up€l’ Pu:rson,

David Andrew Christenson
BO>< 9063

z`\/liramar Beach, Fi. 32550
50/1.~715~~8086

 

CERT\F\CATE OF SER\HCE
1 hereby certify that on November 27"‘, 2018 l filed the foregoing Witb the Clerk of Court and
served the pleading On ai\ counsei of record by e»ma`x\.

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 47 of 125

A‘b:eebmem 5

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 48 of 125

f\/iy books have been removed/censored/sonitized from the Librory of Congress. Al/ references to me and
my books have been re/noved/censored/scmit/'zed from the Library of Congress. My books have Librory of
Conc/ress Contro[ Numbers (LCCN}. Th/'s book Was placed into the L/'brc)ry of Congress in 2012.

The United States Supreme Court and The l<atrina \/irus
A Prelude/Reterence Book/Appendi)< » Book `7
By David Andrew Christenson
lSBl\l 978*0~9846893_8»5 Hardback SCK\/
lSBl\l 978»0-9846893~9¢2 EBool< SCK\/
LCCN 2012933074
copyright 1-72¢1163643
Persimmon Publishing
80)< 9053
i\/liramar Beach, Florida 32550

An Epi<; Constitutional Crisis. l am talking about the political destruction of all three branches (E)<ecutive,
ltldicial and l_egislative) ot our Federal Government. One hundred and ‘r`itty five million Americans and
Canadians may be infected with The l<atrina \/irus. Did the United States Supreme Court participate in
the criminal cover»up? Nlisprision is a crime/felony ln simple terms it means that you had knowledge ot
a crime and did nothing Did the Supreme Court have knowledge? YES! l gave them the knowledge The
real question is: what did the Supreme Court do with the knowledge otThe l<atrina Virus and the cover-

up?

There was no simple way to present this story. l fully acknowledge that the material is presented in an
incoherent manner. \/\/hat you are reading is a compilation ot my communications with the Supreme
Court since my arrest for cyberstalking FBl Special Agent Steven Rayes on l\/larch 15th 2011. lt must be
emphasized that l was arrested on a Louisiana Warrant (not a Federal V\/arrant as one would expect.)
and l have never been charged with a crime. A l_ouisiana Search and Seizure \/\/arrant was used by the
l“~lBl to steal my evidence, documentation, etc. ol" what happened in l\lew Orleans after Hurricane l<atrina.
ln simplistic terms chemical warfare contaminates were released from 000 and ClA classified facilities
The United States l\/lilitary conducted operational missions in violation ot Federal Law and killed
Americans. 1500 Americans are still missing Were the contaminated bodies recovered, analyzed and
burned in Federal Governrnent incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Governrnent can study the long term effects ot` the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guatemala.)

This is a Prelude/Rei'erence Book/Appendix. The end of the story has not been written ludgment must
not be passed upon the Supreme Court at this time The Supreme Court may have actually protected
me. Think about it. \/\/ho could the Supreme Court have turned to? Congress and the E><ecutive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the i<atrina \/irus, but to bring it to the attention ot` American and Canadian people.

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 49 of 125

Attachment ii

~¢

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 50 of 125

UN|TED STATES DlSTRlCT COURT
THE DlSTRlCT GF COLUl\/iBlA

l\/iovant David Andrew Christenson Civ. l\lo. 1:18-cv~02664'-R0l\/i
Senator Richard Blumenthal, et al., Complaint for Declaratory and
Plaintiit injunction Reliei

V- judge Randolph 0. l\/ioss

i\/latthew \f\/hitaker, et al.,
Deiendants

/-\micus

`i`he irony is that this case is about The Attordable Care Act and severe election tampering via censorship
Our government social media and media report in a one¢dimension world. \/\/e live in a multi~dirnension
world that requires tree speech it we are to survive l admit that there is no way to report this
information in a coherent manner. Review the letter and four-page docketed pleading to judge john G.
Koeltl 05 District Court 30 l\lew York 500 Pearl Street l\lew York, i\lY 10007-1312 Attachrnent 1

/i Christmas Coro/ in Prose,' Being a Gbost Story of Christmas by Char/es Dicl<ens
jacob Mar/ey ”/\//’ankind was my business The common welfare was my business,' cbarity, mercy,
forbearance and benevolence, were, a//, my business The dealings of my trade were but a drop of water
in the comprehensive ocean of my business.l”

lS l\/lAl\ll(lND YCUR BUSil\lESS OR NOT?

Similar Questions ot the Ruie ot i_aw - Reference:

in re: Grand jury investigation (18~3052) Court ot Appeals for the D.C. Circuit

Democratic National Comrnittee v. The Russian Federation (1:18~cv-03501) District Court, S.D. l\lew York
Christenson v. Democratic National Cornmittee (lilS-CV~()5769) District Court, S.D. l\i€‘\/V YO!'\<
Christenson v. Democratic National Committee (18~2145) Court ot Appeals for the Second Circuit

State ot i\/laryland v. United States ot America (1;18»-cv~02849) District Court, D. i\/laryland

Supreme Court Writ i\lo. 18~496 Barry i\/iichael v. jefferson B. Sessions ill Attorney General of the United

States -~ l\/iotion to Sui:)stitute

/Xttachment 2: Writ/Amicus l%rieiC (ln the most simplistic terms) in re: Grand jury investigation (18~~3052)
Court ot Appeals for the D.C. Circuit

Attachment 3: l\/iotion for teave to File One Tirne informative Pleading (Piease tile as Amicus Brief ii
neededl ln re: Grand jury investigation (18-3052) Court of Appeals for the D.C. Circuit

Attaci'iment 41 Supplemental l\/lotion tor Leave to Fiie One Time informative Pleading (Please tile as
/~'\micus Brief it needed) in re: Grand jury investigation (18~3052) Court of Appeals ior the D.C. Circuit

¢C\t:teicl'ii"nei“it 5: Errata to Compiete the Record a i:ile as Amicus Briei'l in re: Grand jury investigation
(18--3052) Court oi Appeals for the D.C. Circuit

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 51 of 125

Attachment 51 The United States Supreme Court and The Katrina Virus by David Andrew Christenson
”My books have been removed/censored/sanitizedfrom the Library of Congress. Al/ references to me and
my books have been removed/censored/sanitizedfrom the Library of Congress. My books have Library of
C`ongress Contro/ l\lumbers (LCC!\I). Tbis book was placed into the tibrary of Congress in 2012.”

Attachment?: Amicus - State of l\/iaryland v. United States ot America (1:18»cv~02849) District Court, l).
h/iaryland

Godspeed
Sincereiy,

David Andrew Christenson

Box 9063

Nliramar Beach, Florida 32550
504~715~3086
davidandrewchristenson@gmail.com’
dcl'"irlstenson’o@hotmail.com;

 

CERTll~'lCATE OF SERVlCE
l herein certify that on December 2‘“‘, 2018 l filed the foregoing with the Clerk ot Court and
served the pleading on ali counsel of record by e~maii and tirst~class mail.

 

 

 

 

 

 

David Andrew Christenson

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 52 of 125

UN|TED STATES DlSTRlCT COURT
THE DlSTRlCT OF COLUl\/lB|A

David Andrew Christenson ClVil_ DOCKET NO. 13~0881,
PLAlNTlFF 13~0851 & 14-0092 le.

v. SECTlOi\i: judge Richard j. Leon
UN|TED STATES OF Al\/lERlCA COl\/lPLA|NT/'CLASS ACTlON
DEFENDAT

l\/lOT|ON FOR Ei\/lERGENCY STAY
(Please consider this pleading a i\/iotion for Reconsideration if it was not timely.)

Please accept my sincere apology for filing this incoherent l\/lotion For Emergency Stay. lt is impossible
to explain all the legal and Constitutional issues in a pleading l realize that l am Pro Se but this has more
to do with ”l could not invent this stun°" and ”truth is always stranger than fiction".

How can l make this simple? Our government took a l\/lilitary Oificer/Federa| Whistleblower (l\/le),
classified him as a terrorist and then attempted to murder him. While this is unbelievable, it all started
with simple mortgage fraud. The end result and cover'up, was the release of chemical warfare
contaminates (The Katrina Virus) and the murdering of Americans by the 05 l\/lilitary during Hurricane
Katrina.

Please incorporate the seven attachments into this l\/lotion for Emergency Stay.

Attachrnents:
1. l_ist ot criminal and civil cases that David Andrew Christenson is directly connected too.

2. l\/iotion for Emergency Supreme Court of the United States Associate justice Antonin Scalia.

'3. l\/lemorandum for Emergency Stay Supreme Court of the United States Associate justice Antonin
Scalia,

Order for Emergency Stay Supreme Court of the United States Associate justice Antonin Scalia.
l\/lemorandum for 5th Circuit Court of Appeals case 13»31200.

Second i\/lemorandum for 5th Circuit Court of Appeals case 13-31200.

Page one of The United States Supreme Court and The Katrina Virus. Authored by David Andrew
Christenson and placed into the l.ibrary of Congress.

.\1925”:¢>

David Andrew Christenson is asking for the Emergencv Stay so that he mav file an ali-encompassing
Extraordinarv Writ of Certiorari (Original) with the Supreme Court of the United States.

At the time that l filed the Attached i\/lotion for Emergency Stay with the Supreme Court and justice
Antonin Scalia l was unaware that my complaints had been docketed with judge Richard j. Leon, The
simple fact that judge Leon docketed my pleadings has increased the complexity of the E)<traordinary
Writ of Certiorari (Original) exponentiaily. At a minimum we are talking about the Federal Governrnent
violating the First, Second, Fourth, Fifth and Si)<th Amendments with the result being the murder oi

Americans,

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 53 of 125

in very simple terms. lt is not a question of fact when it comes to the criminal activity of the Federal
Governrnent. The Constitutional question is how do we go forward under Article Five of the
Constitution?

in going forward with this particular matter we must operate with the following fact: The Federal
Government can monitor, analyze and store all communications We are talking about brain waves ian
individual's thoughts), non~verbal, handwriting text, emails, phone calls, etc. You can argue with this
fact but our mission should be proactive because the future is here.

in closing please think about this. Our government wanted the perfect military weapon. This organic
weapon (l<atrina Virus) caused the opposing army to commit suicide Because it was organic it would
disperse within five days with no residual contamination President George W. Bush flew over New
Orleans and did not land after i-lurricane Katrina because he did not want to get infected The real
rescue of New Orleans took place after the five days to allow the Katrina Virus to dissipate. Please
review my documentation of what i have stated

The United States is the greatest country in the world and yet we could not rescue our own people for
five days? The greatest military in the world was in place before l-iurricane Katrina and should have
commenced the ”RESCUE OPERATION" immediately

Sincereiy filed,
in Propér Person ar/)d‘la‘ro Se jr

k
i:/\<;w "/ °‘“ \11,.§:;';:;@»~» 1`”~;:"»1“:::.~.
David Andrew Christenson

Box 9063

l\/liramar Beach, Fi. 32550

504-715-3086

   

 

CERT|FlCATE OF SERVlCE
l hereby certify that onya'rc`h 315‘, 2014 l filed the foregoing with the Clerk of Court and
served the pleadi on,/]ali counsei ofreco;dfg,y e~ ~mail and Pacer notification
, , f »//

 

 

David Andrew Christenson

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 54 of 125

UN|TED STATES DlSTRlCT COURT
THE D|STR|CT OF COLUMBIA

David Andrew Christenson ClVll_ DOCKET NO. 13-0881,
PLAlNTlFF 13~08511 & 14~0092 RJL

v. SECTION: Judge Richard i. Leon
UNlTED STATES OF Al\/lERlCA COl\/'lPl.All\lT/CLASS ACTlOl\l
DEFENDAT

NOTlCE OF SUBl\/llSSlOl\l

Please take notice that David Andrew Christenson's l\/iotion for Emergency Stay will be heard by the
i-lonorable Richard J. Leon on at Ai\/l/Pi\/l.

Sincerely filed,
ln i:};oper/Person and)?»ro“§é,"

  
 

/ Y;~’°” "`
DavidAndrew Ch `

Box 9063
i\/|iramar Beach, Fl. 32550
504~715-3086

 

 

CERTlFlCATE OF SERVlCE
l hereby certify that on M:§b@”h, 2014 l filed the foregoing with the Clerk of Court and
all

served the pleadi/v{g counseWail and Pacer notification

l?§._,`¢‘*"dj>// `{§W:QM W~:`:;:*;;;z§§g%`_`*
David Andrew Christenson

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 55 of 125

UN|TED STATES DlSTRlCT COURT
THE DlSTRlCT OF COl_Ul\/lBlA

David Andrew Christenson ClVlL DOCKET l\lO. 13-0881,
PLAll\lTlFF 13~0851 & 14-0092 RJL
v. SECTlON: Judge Richard l. l.eon
UNlTED STATES OF Al\/lERlCA COl\/lPLAlNT/CLASS ACTlON
DEFENDAT
ORDER

David Andrew Christenson's l\/lotion for Emergency Stay is hereby granted

 

Honorab|e Richard.l Leon
United States District Court
The District of Columbia.

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 56 of 125

Attachment 1

Updated and current as of l\/larch 30“`, 2014.

5ystemic Criminal Prosecutor l\/lisconduct by the Department oflustice
David Andrew Christenson has filed l\/lotions to intervene in each of the ten criminal cases that are
docketed in the Eastern District of l.ouisiana (EDLA).

EDLA case Number Public Name EDLAJudge Sth Circuit case
2110~cr-204 Danziger judge KURT D. ENGELHARDT 13-31200
14~30168???

USA appeal ofJudge Kurt Engelhardt’s decision to vacate the Danziger convictions 13~31078
2:10-cr-154 G|over Judge LANCE |\/l. AFRiCl< 13~31213
2113~cr»11 Nagin judge HELEN G. BERRiGAN 13~31203
2:11~cr-157 Fazzio/Titus/Heebe Judge HELEN G. BERRlGAN 13-31209
2:13-cr-249 Daig|e Judge CARLJ. BARBlER 13~31309
2:13~cr-131 Jackson Judge l\/lARY ANN VlAL l.El\/ll\/lON 13-31290

No fee dismissed but reinstated 13-31192
2:12~cr~1 l~loward/l~lankton Judge l\/lARTli\l L.C. FELDi\/lAN 13~31297
2208-cr~140 Pratt Judge lVAN L.R. LEl\/iELLE 14~30267
2:09-cr-374 St. Pierre JUDGE ELDON E.FALLON 14e30272
2111-cr~299 Broussard Judge Hayden W. Head 1480240

The United States District Court for the District of Columbia has docketed two of my pleadings in Class
Action cases involving the National Security Agency (NSA). The Court has not filed my third pleading as a
stand-alone Class Action Complaint. l had to fill out a Forma Pauperis application which has not yet been
approved The first pleading was filed in the Senator Rand Paul complaint and the second pleading was
filed in the three complaints filed by Larry K|ayman. Please review the names of the parties carefully

UNlTED STATES DlSTRlCT COURT
THE D|STR|CT OF COl_Ul\/lBlA

RAND PAUL & FREEDOl\/lWORl<S, lNC., ET Al.., ClVlL DOCKET l\lO. 14-262~RJL
Pl_AlNTlFFS

v. SECTlON: Judge Richard l. l.eon
UNlTED STATES OF Al\/lERlCA CLASS ACTlGl\l
PRESlDENT BARACK OBAMA, ET /-\L.,
DEFENDATS

l\/lOTlOl\l TO JOll`\l AND OR l\/lOTlON TO lNTERVENE
FlLED ON BEHALF OF DA\/lD ANDREW CHRlSTENSON
CLASS ACTION COl\/lPLAlNT FOR DECLATORY AND ll\lJUl\lCT|Ol\l REl_lEF

UNlTED STATES DlSTRlCT COURT
THE DlSTRlCT OF COl.Ul\/lBlA

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 57 of 125

Attachment 1

David Andrew Christenson C|Vll. DOCKET NO. 13~0881,
PLAiNTlFF 13~0851 & 14-0092-RJL

v. SECTlON: Judge Richard J. l.eon
UNlTED STATES OF Al\/lERlCA COl\/lPl_AlNT/CLASS ACTION
DEFENDAT

lVlOTlON TO JOlN AND OR l\/lOTlON TO lNTERVENE AND OR COl\/lPLAll\lT
FlLED ON BEHALF OF DAVlD ANDREW CHRlSTENSON
CLASS ACTlOl\l COl\/lPl_AlNT FOR DECLATORY AND lNJUNCTlON RELlEF

UNlTED STATES DlSTRlCT COURT
THE DlSTRlCT OF COLUl\/lBlA

David Andrew Christenson ClViL DOCKET l\lO. l\lot Yet
Assigned.
PLAiNTlFF
v. SECTlON: Judge Richard J. Leon
UNlTED STATES OF Al\/lERlCA COl\/lPLAlNT/CLASS ACTlOl\|
DEFENDAT

l\/lOTlOl\l TO .lOlN AND OR l\/lOTlON TO lNTERVENE AND OR COl\/lPLAll\lT
FlLED ON BEHALF OF DAVlD ANDREW CHRlSTENSON
CLASS ACTlON COl\/lPl_AlNT FOR DECLATORY AND lNJUNCTlON RELlEF

The murder of Coast Guard Commander Wii|iam Goetzee. The Goetzee family filed a complaint in the
Eastern District of Louisiana. Goetzee’s arrest was Federal and yet the family did not sue the Federal
Government. Review the lawsuit. Case 2:12-cv-01910~SSV-JCW Document 1 Filed 07/23/12 Page 1 of 65
Read how they had him strapped to a wheelchair and were tasing him in court. Page 18, item 31. After
reading the complaint you will think that he died in Nazi Germany.

The murder of Allen Desdunes (who was unarmed) by an FBl Agent in New Orleans.
The Department ofJustice attempted to murder David Andrew Christenson, violated his Constitutional

and Civil Rights and illegally classified him as a terrorist for being a Federal Whistleblower.
Orleans Parish Criminal Court Docket: i\/lagistrate No. 522-477 Commissioner l-larry E. Cantrell, lr.

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 58 of 125

Attachment 2

lVlOTlOi\l FOR El\/lERGENCY STAY
SUPREME COURT OF THE UNlTED STATES
ASSOClATE JUST|CE ANTON|N SCALlA

l move the Supreme Court to grant my lVlotion for Emergency Stay so that l may file a Writ of Certiorari
that addresses Constitutional issues as they pertain to Systemic Criminal Prosecutor i\/lisconduct by the
Department ofJustice. The issues concern very clear and grotesque violations of the Constitution. The
violations include swaying public opinion, propaganda, tainted jury pools, fraudulently obtained
convictions, false arrests, etc. and the most heinous violation which is murder.

(l-iere is a side note concerning the national ramifications of Department of Justice prosecutor
misconduct : Senator Ted Stevens had his conviction vacated and his criminal charges dismissed with
prejudice because of prosecutor misconduct lt would have been very probable that Senator Ted
Stevens would have been reelected in 2008 if it had not been for the fraudulently obtained conviction.
His losing the election was a two vote swing in the United States Senate and that allowed ObamaCare to
pass and subsequently to be approved by the Supreme Court. Additionally there was prosecutor
misconduct in the Enron/Jeffery Skilling, Scooter Libby, Conrad Black and Governor Rod Blagojevich
convictions which happen to be some of the biggest convictions of the last ten years by the Department
of Justice.)

l move the Supreme Court to grant my l\/|otion for Emergency Stay for the following reasons:

1. lrreparable harm will come to the American people, me and more than 40 defendants in 10
criminal cases that are currently at issue before the District Court for the Eastern District of
l_ouisiana and the Fifth Circuit Court of Appeals. Each criminal case has been affected by
Systemic Criminal Prosecutor l\/lisconduct. The criminal cases involve l\/layor Ray Nagin’s
conviction, the two biggest Civil Rights cases of the last thirty years (Of the 12 defendants in the
two cases there is only one standing conviction and that has a good chance of being vacated.
Five convictions in the Danziger case have been vacated because of prosecutor misconduct with
the USA appealing to the Fifth Circuit. in the Glover case three defendants were originally found
not guilty and three were found guilty. One of the guilty defendants has since had his conviction
vacated and the case dismissed with prejudice Another defendant was granted a new trial and
he was found not guilty.) and the l-loward/Hankton major drug enterprise case with 12
defendants. lt is my understanding that the Department ofJustice will be seeking the death
penalty for at least two of the defendants.

2. The Danziger case is extremely troubling because it has national ramifications with concern to a
great number of Americans, their lives and the lives of their loved ones. There is currently a
motion in the appeal before the Fifth Circuit that discusses the complexity of the information
that is sealed from the American People. Basically not even the Fifth Circuit can understand
what and why information is sealed.

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 59 of 125

Attachment 2

3.

The First Constitutional question is: Do l, as an American Citizen, Federal Whistleblower and US
l\/'lilitary Officer, have the Constitutional Right and Privilege (As well as obligation because of the
l\/lilitary Oath that l took.), as stated in the lst Amendment (last sentence) to intervene in
criminal cases that have been contaminated by Systemic Criminal Prosecutor l\/‘lisconduct with
the end result being the loss of Constitutional protections for all Americans? (l_ast sentence of
the lst Amendment: ”and to petition the Government for a redress of grievances.")

The Second Constitutional question is: Should l lose my life, as did Federal Whistleblower Coast
Guard Commander William Goetzee, for exercising my lst Amendment Privilege?

The Third Constitutional question is: Should l lose all of my Constitutional Rights and Privileges
for being a Federal Whistleb|ower?

l have filed motions to intervene in ten criminal cases in the District Court for the Eastern
District of Louisiana and the USA appeal before the Fifth Circuit in the Danziger case. Eight of the
ten l\/iotions to intervene have been denied

Seven appeals have been filed on my behalf with the Fifth Circuit in reference to my l\/lotions to
intervene l did not file the appeals and did not know about them until one ofthe appeals was
dismissed for lack of jurisdiction There are no pleadings of any sort in any of the seven appeals
l am not sure why the court ruled or acted or why they did not act on all seven appeals

The Fifth Circuit dismissed one ofthe seven appeals (that were never filed) for lack of
jurisdiction The appeal was 13-31200.

9. This is a chart of the cases that need to be stayed as all have been contaminated by Systemic
Criminal Prosecutor i\/lisconduct:

EDl.A case Number Public Name EDl_A ludge 5th Circuit case
2110-cr-204 Danziger ludge KURT D. ENGELHARDT 13-31200
USA appeal ofludge Kurt Engelhardt's decision to vacate the Danziger convictions 13~31078
2110-cr-154 Glover ludge LANCE l\/l. AFR|CK 13~31213
2:13-cr-11 Nagin ludge HELEN G. BERR|GAN 13»31203
2:11~cr-157 Fazzio/Titus/Heebe Judge HELEN G. BERRIGAN 13-31209
2:13-cr-249 Daigle lodge CARL J. BARB|ER 13~31309
2;13~cr-131 lackson ludge l\/lARY ANl\l VlAL l_El\/li\/lOl\l 13-31290

No fee dismissed but reinstated 13~31192
2:12-cr-1 Howard/Hankton Judge l\/lARTll\l L.C. FELDl\/lAN 13~31297
2:08~cr»14 Pratt ludge lVA|\l L.R. l_El\/iELLE

Filed l\/lotion to lntervene on February 18th, 2014.
2:09~cr~374 St. Pierre JUDGE ELDON E.FALLON

Filed l\/lotion to intervene on February 18th, 2014.

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 60 of 125

Attachment 2

2:11--cr~299 Broussard Judge Hayden W. i-lead

Filed l\/lotion to intervene on February 18th, 2014.

10. All of the Danziger 10 criminal cases have or will have appealable issues because of the Systemic

11.

12.

13.

14.

15.

16.

17.

Criminal Prosecutor l\/lisconduct. These appeals will go to the Supreme Court because of the
severe nature of the violations of the Defendant's Constitutional Rights. The damage that has
been done to the American People and their Constitution is unquantifiable and could and
probably result in the destruction of this great country. This Great Nation is slipping into Nazism
Where there are no Constitutional Rights. This Systemic Criminal Prosecutor l\/lisconduct is much
bigger than the 10 criminal cases listed here

lt is imperative that all sealed documents, evidence l-lorn report, l-leebe report, Christenson
report, Daigle report, Desdunes report, Goetzee report, etc. be unsealed and released to the
American People. This simple act will protect all Americans, their Constitutional Rights and the
Constitution itself which is the foundation for this great county.

The Fazzio/Titus/Heebe case had the original indictment, superseding indictment and a second
superseding indictment that had been filed against Fazzio and Titus. Titus took a plea deal for
the original indictment and is in prison but the first and second superseding indictments were
dismissed with prejudice Fazzio had all three indictments dismissed with prejudice Heebe was
informed that he would not be indicted and that investigations into his criminal activities would
be stopped The reason was prosecutor misconductl Heebe still faces civil lawsuits as well as
possible Louisiana State criminal charges

ludge Head gave Broussard a greatly reduced prison sentence because of the prosecutor
misconduct None of the codefendants were given prison time because of the prosecutor
misconduct This case was about public corruption and the lefferson Parish President.

l nearly lost my life and have had my life destroyed for being a Federal Whistleblower. l was
falsely arrested, placed in isolation for 11 days and medicated against my will. l was never
charged with a crime

Allen Desdunes was an unarmed black man that was killed by an FBl Agent in New Orleans.

US Coast Guard Commander William Goetzee died while in Federal custody. Please review the
family's civil lawsuit. Start with page 18 item 31. The US lVlarshal Service had Coast Guard
Commander William Goetzee strapped to a wheelchair for his court appearance The
commander was tased. Reference 2:12-cv~01910-SSV-JCW filed in the Eastern District of
Louisiana. When you finish the 67 page pleading you will think you were in l\lazi Germany.

Please Review iudge l<urt D. Engelhardt’s Order and Reasons for a new trial in the Danzgier
criminal case (Case 2210-cr-00204-KDE~SS Document 1137 Filed 09/17/13 Page 1 of 129 EDLA)

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 61 of 125

Attachment 2

18.

19.

20.

21.

22.

23.

and his Order and Reason for an investigation into the Systemic Criminal Prosecutor l\/iisconduct
(Case 2:10-cr-00204~KDE~SS Document 1070 Filed 11/26/12 Page 1 of 50 EDLA). Judge
Engelhardt repeatedly ordered an investigation and recommended the appointment of an
independent counsel which in his words: “DOJ apparently chose to disregard this suggestion”.
(page 12, footnote 12) iudge Engelhardt (publicly and in court orders) has not been happy with
the results. (ln my opinion the DOJ has disrespected the Federal Judiciary.)

Defense Attorney i\/lii<e Fawer has filed 2 l\/iotions to intervene in the Danziger (2:10~cr*204
EDLA) criminal case on behalf of Renee Gill Pratt (case 2:08-cr-140 EDLA) and Gregory i\/icRae
(2:10~cr-154 EDLA). l\/lr. Fawer wants the “Horn Report" that investigates the Systernic Criminal
Prosecutor i\/lisconduct by the Department ofiustice. Both Pratt and l\/lcRae have been
convicted Pratt’s Writ (not related to the prosecutor misconduct) was denied by the Supreme
Court on February 21st, 2014. l\/lcRae's ordered resentencing by the Sth Circuit (scheduied for
April 24th, 2014) has been further complicated by the “not guilty" verdict in the David Warren
trial and the ”dismissal with prejudice” of the criminal case against Travis l\/icCabe. i\/lcRae has
also filed a l\/lotion for a New Trial because of the Systemic Prosecutor l\/lisconduct. Pratt's
i\/iotion to intervene to gain access to the Horn Report was filed on January 24th, 2014 and
l\/icRae’s was filed on ianuary 20th, 2014.

Attorney Edward i. Castaing, ir. went in a different direct to acquire the “l~iorn Report" in the
Stacey Jackson criminal case He asked for subpoenas for the information and his request was
granted (Case 2:13-cr-00131-l\/iVL~JC\/il Document 39 Filed 01/16/14 Page 1 of 5 EDLA)

l have filed four Amicus Briefs in the appeal with the 5th Circuit filed by the Department of
justice in the Danziger criminal case vacating the convictions -13-31078. The briefs are
extremely informative factual and documented The hearing date has not been set.

The 5th Circuit has sealed the appeal (Danziger 13-31078) in this case thereby denying me a
Constitutional Right that is covered by the lst Amendment How can l petition the government
for redress of grievances ifi am denied the basic knowledge of what is transpiring in a criminal
case that has National and Constitutional issues?

i\/ly goal has been and will continue to be the protection of the Constitution and the American
People. l have put my life on the line to expose the cover~up of the Genocide and Crimes against
Humanity that took place during i-iurricane Katrina. Chemicai Warfare contaminates called the
”Katrina Virus” were released into the environment The United States l\/iilitary murdered
Americans.

The 5th Circuit Court of Appeals calls David Andrew Christenson a ”private citizen". The
implication is that he is not a real American and therefore not entitled to his Constitutionai
Rights and Protections. Please reference the dismissal of appeal and reconsideration in the

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 62 of 125

Attachment 2

Fifth Circuit Case 13-31200. The Fifth Circuit states that it does not have iurisciiction. if the
Fifth Circuit does not have jurisdiction then the Supreme Court has.

l am a Federal Whistleblower.

l am a ”commissioned for life” military officer.

i, David Andrew Christenson, do solemnly swear, that l will support and defend the Constitution
of the United States against all enemies, foreign and domestic; that l will bear true faith and
allegiance to the same; that l take this obligation freely, without any mental reservation or
purpose of evasion; and that l will well and faithfully discharge the duties of the office on which l
am about to enter. So help me God.-“Regular” USAF Commission 1982

it must be noted that | am both an author and investigative journalist.

l have two published books that are in the l_ibrary of Congress and available online and in
hardback.

l publish via my own label: Persimmon Publishing.

 

l have a website: w

l have my own YouTube Channel: "David Andrew Christenson Channel”. l have over 550 videos
which i produce as needed

  

 

24. The ruling by the Sth Circuit Court of Appeals is discriminatory and arbitrary The Associated

Press, Donald Newhouse, Advance Publications, noia.com and the New Orleans Times Picayune
had their "l\/iotions to lntervene" approved and granted

25. Granting the stay will allow me the time to file a Writ of Certiorari.

26. l\lo harm will come to the Department ofiustice.

Filed Pro Se/in Proper Person on behalf of all Americans
Sincerely,

David Andrew Christenson
Box 9063
l\/iiramar Beach, Flt

32550

504-715~3086,

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 63 of 125

Attachment 3

l\/lEl\/lORANDUl\/l FOR El\/lERGENCY STAY
SUPREi\/lE COURT OF THE UNlTED STATES
ASSOC|ATE JUST|CE ANTONlN SCALl/~\

l have standing

Lool< at what the Department of lustice did to me. The first press release is attached and went to NBC. l
was interviewed by an FBl Agent for sending “inappropriate" emails to ludges. What exactly are
"inappropriate" emails? The interview (it was a threat) was actually in October of 2010 and not the
month before. The press release was designed to discredit me and turn public opinion against me. This
is a clear violation of my lst Amendment The DOJ realized that the press release was a mistake and
altered future press releases l am a victim of Systemic Criminal Prosecutor l\/|isconduct.

1. l was never charged with a crime

2. l was arrested on a Louisiana Warrant and not a Federal as one would expect

3. They arrested me with a Federal SWAT team. Why. The arrest was for a non-violent, non-domestic,
non-drug misdemeanor

4. They asked for a $500,000.00 bond and got a $300,000.00 bond. i\/ly bond was more than an armed
car hijacker, child pedophile and murderer.

5. I was held in isolation for 11 days and medicated against my will. The DOJ had declared that the
prison that l was being held in to be unconstitutional. l was held on bond 21 days longer than allowed by
law.

6. l_ook at items 3 and 9 of the bail/bond. item 9 is not a factor in deciding bond. item 3 is "no internet".
l was under orders to send the FBl Agent emails.

7. l_ook at the names of the 74 people on the nonwdomestic stay away order. l had never had contact
with them expect by emails to their official addresses l\/ly friends and attorneys were listed. l\/lost of the
addresses are for the courts, but yet not one Federal Judge.

8. US Attorney Billy Gibbens represented me.

9. took at the Docket i\/laster that is attached l was never charged with a crime.

lf l don't have standing who does?

Filed Pro Se/ln Proper Person on behalf of all Americans
Sincerely,

David Andrew Christenson
Box 9063

l\/llramar Beach, Fl.

32550
504~715-3086

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 64 of 125

Attachment 4

ORDER FOR EMERGENCY STAY
SUPREl\/lE COURT OF THE UNlTED STATES
ASSOC\ATE lUSTlCE ANTONll\l SCALlA

The l\/iotion for Emergency Stay is granted All Judicial activity in the following 10 criminal cases in the
Eastern District of Louisiana (EDLA), the USA appeal filed in the Danziger case before the Fifth Circuit
Court of Appeals and the seven appeals filed on behalf of David Andrew Christenson before the Fifth
Circuit Court of Appeals are hereby stayed:

EDLA case i\lumber Public Name EDLAJudge Sth Circuit case
2:10~cr~204 Danziger ludge KURT D. ENGELHARDT 13~31200
USA appeal ofludge Kurt Engelhardt's decision to vacate the Danziger convictions 13~31078
Z:lO~Cr-lSZl Glover judge LANCE i\/l. AFRlCl( 13*31213
2:13-€\'~11 Nagin ludge HELEN G. BERRlGAN 13~31203
2111~cr-157 Fazzio/Titus/Heebe iudge l-iEl_EN G. BERRlGAN 13-31209
2:13-Cr~249 Daigle ludge CARL .l. BARBlER 13-31309
2:13-€7‘*131 Jackson Judge l\/lARY ANl\l VlAL LEl\/ll\/lON 13~31290

No fee dismissed but reinstated 13~31192
2:12-cr-1 l-loward/l-ianl<ton ludge l\/lARTlN L.C. FELDl\/lAN 13-31297
2:08-cr-14 Pratt ludge lVAi\l L.R. LEi\/iELLE

Filed i\/lotion to intervene on February 18th, 2014.
2:09-cr~374 St. Pierre JUDGE ELDON E.FALLON

Filed l\/lotion to intervene on February 18th, 2014.
2:11-cr~299 Broussard Judge i-iayden W. Head

Filed l\/lotion to intervene on February 18th, 2014.

The Supreme Court will review the stay after reviewing the response from the Solicitor General. At a
minimum the response should include the following investigative reports: Horn, Heebe, Christenson,
Daigle, Desdunes and Goetzee.

The Supreme Court again will review the stay after receiving David Andrew Christenson's Writ of

Certiorari.

 

/-\ssociate Justice Antonin Scalia

 

Case1:18-cv-O2885-R.JL Docu_ment,.5-l _,Ei|ed,12/14/18 P_a e65 01125
Case:13~31200 Document:00512545769 Page:l Date iled: 02/24/2014

Attachment 5

UNlTED S"i"A"l`E§ CG‘ LJ‘Rl OF A‘3i3i:s`~\i_5
FOR iiit` Fli l§dt' ,`,"lRCLllT
i.ll\il'l"l~'{l) S"i"ATi-§S Ol"; l\il\/iifjfilsz'~\.,

13laini_lff,/.!'~`\ippellarn'i `
1__/, Case i\lo. 15~“\1"10s

i(i§ l`it:li\l lille\/t/i§,l\i cta-l.,

-»1:1~311111" ant s/ eppe’loes

   

l 111/11 - ;\Ni]i§ §1_\/\/ UXR[<\) UN
i`i./i event -~- Api;)ellant
` ii f; l\/i©R/i\-.i\i Dii ivi

ii am no" sure how to appeal the 5{"’ Circuit's order dismissing (no.t denying) an appeal, in this case, that i
r.r'vr iiied. Sincol am Pro Se and in Proper Person please grant me the necessary time to inteiligentiy

 

respond with an appropriate pleading.}

fha first §onstitui'ional duestion is: Do i, as an American Citizen Federai \v/\/histlebiower and 115 i\/iiiitar\_/

' ficer, have the Constitutionai 131 it ht and mrivilege (As well as obiigation because of the i\./iilitary Oath

 

that ito<::»i»;.i, as stated in the 'i`”' Amendment (lasi: sentencel to intervene in criminal cases that have

::oi' .1;;:‘1ninated by Svstemic Criminai Prosecutor i`vii sca ndu ctwit ri the end resu tit hein fthe loss of

 

   

 

il`.onsi:il;iitional protections for all Arnericans? (Last senth efo e1 /\r endinentf’ 'and to petition the
1`513\.11§21"1"11'\'11?1”11fora redress of'»" g. ievances .'}
`i`h1: §,1-\101'111 1./11“<1.11111onal c uestion is: ’5 hould l lose my life as did iedera l Whis `leblower Coast Guard

 

('_joi~rinn'im'ier \Nill iam Goetzee_. for oirislng my l"t Ame ndment iiriviiege.1
ina ihii'd Constitutional question is: Shouid l lose ali of my Constitutionai Rights and Privileges for being
a f"e<;lerni Whistieblo'vver§’

1

it \1\.,/1:11,111?1 be prudent to combine the 8 criminal ca s es from the &aster n District of oui siana into on a

   

'-`»'-1i:.'i 13a precursor to my filing a \/\./rit 01 Ceiti oraii with the Supreme Court £\li 8cases hayes identical

ap .1
issi.ie:;. in the .%1‘" Circuit s dismissal there are three e additional iederal/Constitutional duestions hat are
tai z~<;e i. 'i. fines a "pri\/atn citizen" have the right to intervene? 12_. is there truly no "provision" for a

'ai'> 11i7ei'i" to ii'ri'ervene? Wr.)ul n’t the .i.“ Amendment allow for a "'private citizen" to inter\-'ene?' 3.

 

`i`i"\,c: court use ihe term ""jurisdiction"` in two different ways in simple terms i did not have ”jurisdic'ti<)n"'
to i ila and ido not have '_iuri diction' oap eal. if\gain would the 151 Amendment not grant me

",iiirisdiction" in both iris‘tances,` t

 

§i_j`)t /\_<: 1:;11\§u1111\1\r i`J`ub§ici\iarrv;§ §Dls,/K.il.idge

 

 

 

Case 1: 18- -C\/- -02885- RJL Document 5- 1 Filed 12/14/18 Pa e 66 t125
Case: 13 31200 Document 00512545769 Page: 2 Date iled: 02/24/2014

Attachment 5

   

 

;2:511‘1-1:i'-~204 l.);inziger sludge l<tli{i i . Ei\iGELi-iARDT ,“1.3` 1200
2:‘1.{3»~<;1'--1&34 Giover judge l_Al\lCE i\/ii Al:RlCl< 51 1213
" ‘ ' ' ' l\lagin ludge HELEN G` iZ\ERRlG.liii 1' 1203
i»`a;¢;zio;"l"iti,isf iud§§e tll,`€l_&`i\l 61 i>Ldi\lL:/i’\l 1.,5--3'12{39 §§
Heehe
2:13~1:1'~~24¥§} l)aii.l;le judge CIARL l. BARBIER J..S-BlSOQ
2:33»-171'~?131 lackson _.ii.idge l\/‘lARY ANN \/lAL LEl\./ilvl@l\l 1.3~31297
13~311§)21'\1011219 dismissed
;P;:i/~' 1iioi,vaid/;iani<lion vfudge l`v'lAl<TlN' 'L.L `.l"~i;`il.D v/lAl\i 13 312§ 7
2:®81:1‘~'141`; i’i"ati; lodge l\/Al\l t..R. l_Ei\/lEl.LE Filed i\/lotion to intervene on

l~`et)ruerv 18th,2614.

fill ol the Dzinzige.r 7 iiaius ‘)ra ttl criminal cases have or \,vi!l have appealable issues because ot the
Svsten'ii<: 'C.i‘irninal iirosecutor i\/lisconcluct. These appeals vvili go to the Supreme Court because ot` the

 

>\'ere iatui'e ot the violations ot the Deteridant/s Constitutional Rights 'i"he damage that l as been done
to the ninei ic;in i>i;: ople ai nd their Consti tution is unquantitiahi e and could end probably result in the
dhsiiiii lion o’r this weis t toiin'r.iv this Great l\lation is lipping into l\lazisrn v\/ here there are no

§ on:.~ titutioi ial Rigghtsl lhis Svstei“nic Criminal Prosecutor l‘viisconduct is much bigger than the 8 criminal

cases l sieci heie.

it is ii'i':pei'ei.ive that all sealed documents evidence Horn ie_oort iieebe reoi)rt,ic Clii istenson renori,
il`,'iaigliez i'ei;‘-ort, Desdunes report, Goetzee report, etc. be unsealed and released to the !limerican Peonle.
'i"his simple act Wili protect all Ainericans, their Constitutional Rights and the Constitution itself vv'nich is

the 111 111111',1_ 11 ion l"or this great courity.
Constitutional issues

.'i. ‘i"h.e swat/ing ot public opinion

2 `l";i intl ri 1'2' jurv pools

3 ii~snensine Pi”o; ;)a§_! gends throught he Feder l Desens iizln g Prooagla .da i\/lachine iFDPi'\/ll

fi. i`.?>:;istri.iction oi the Constitutional Grand iui'\/ Svsten“i

51 l`ilea deals to gain c~onvictions.(i“he purchase ot testimony`;

ii ea deals {\/ioiziition ot the Constitution}

"/. Gients oi" ir.rin-”iunit\,/ to goin convictions i_`ihe purchase of testimonv)

>'.B‘. llj`)i:~:nial ot ji"` Amendment Rights including the right to petition the government tor grievances
i;`i_ i‘_`)enial o~l" Constitutional Rights tot Federal ii/\/histlel)iowers,

_llji. ivi;<inioi.ilation nl the 1"'§'/.`\inendn1ent hv a corrupt national medizi.

 

l

`11§;. "\/`ioiz~ii.ioiis cit the »’i-"` /i'\n"ienclrnent. /\{-;i;inst unreasonable seeic.hes nos res

fm L\niendrne ..nl; Assistance oicounsel

12 \i1)lations ot then
is The coverup ol Genocide and Crinnes Against l~iurnanity hv the Federal Gove.i'nrnent against the

i~\rnerican people

 

 

fw Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Pao_e 67 01125
6959:13~31266 Document:00612545769 Page:3 6919151|90:02/24/2014

Attachment 5

1 .131)<~_1. 51<1111111111 311011191/9 119911 9 11191:11'11 1 901911111191111110113111190101951`11y 101 19 90115111111110;1 155119 15 1
<;;111 01'0\/109 00911019111<111011 0510111\/ having (.01"15111':11‘1'10111111551195 1 3 3. §3, 16,13_. 12 and 113 v1019190.
11191'151.9<.11/11;)11111;'111.5115 \11/911'<15 ?.,11, 5 6 / 1119 0001€.559€1101119€0111119€010 011:<1101 11191/11/ 01,11111515

1119 1101 11111 111 190 11'1'11'115 Amicus 61191'1>1119::'9 19191"91199€1 111/1111 110<;1<91: 11111111:)9105 1100 1111111091' 01 011;§95.

1301:111119111311'1011 \1’1/1'1.11 150;"11191 101011101'<1‘1‘100 91111`1119 Nam@s 61111059 111319119 11950011511319 501'1119
139511111:1100 616111 {`.0115111'1111011

119'1:1:110111';9 110€1.1111901:€11;1<:)0 11191 1195 911991;1\/ 1;)99111"1190 by 1119 111 1119 690215§91 0359:

1-
0
-1~,

§
33
m
sw

".:11(3 11 13020/1-;1(13§ 351]61211113911131381i11}1'.109/36/13 Pag€?. " 21

, 2 ;11_1'.1'»~1`,11-66261~1<61§~55 60€1.111191'11: 1397 1:119<1 653/119/131>'<'1:9 '_ 2(

(3~1‘1 6626/1 1<13:1` -SS 600111119111 115 1131 111911 69/23/.-_31’@ 91 0' 21

"1.6~10.1‘~66264»1<6555 6001.11119.11121152 1511991 69/'26/13 P:§e 10 1
131

53
--h

 

 
 

 

m " `3'/;1=-662136~1<1.35~55 60<;1111190"11158 511901113/137/13' 01 11130331-=.§1
.1_1»101~6626¢1~~1<6593$ 609111"09111.'§169 Filed 110/67/13 Pa:9 1012 122 1391§953
11;159;3:113»~01=136261:1~KDE~-SS6091111190'1§177'.5111~10’ 16_/2 3/33 15 1110 31 011 122 099951
<.1;1159 251 6 cr 6620!1 1<1_315- 55 60 0111119111 1182 1'119c111/61_/13139199110111(25 00§951
615-50 2:i1.6~1;1"»61"3?,_611-»1<61§.--5 5 6010,1111191'111.1.93 151190 111/ 512/33 Page 1101111 (1,.1 pages)
113159 3 01 6(326/1 1<1`31~`. 513 6010 111119111.11232 51191_1 12/16/1313;11».;9 1 017 17 091-;95)
1111159 "3101'66.?61<1-1<61§-55 60901109111 123751190112/23/1319901 01¢1(4 pages.)
1119 . 511<1 69151111

/1111;;)1 11191,§91,”'9110`311’151111/9111`131;€95510 911 1900115,(10£611190131_100 9\11.£19019 900 119 10101111;»111011115

§1119151€1911019111<1111/111 19901;179559<;’1`0111”11€1,151%1113 ‘\131011900100<9 1110 1119111195

1,.:11<.191`51:191. 1151
1'901,111_1.519111;119 11101‘91910011,1111\/9511§1111011 1901151€191'90; 1;'1115 19<:1<01293111,15 1901959111211101110 139 91111111'1911
11"1;_1101';191;1<;9 6901111:;9 011'119 51/5191001€ C1'1111111.91 Pre59c111011\/115<;011111110,11:119 10110\1'1111§; 09901'1’90` 1111119

1111~11'1.:;'111.~11'11`19 1:01191 91111111191935911110615100€110111912151.14\11-3915 11110110111191 50091'59(1111§;111011€1'11'19111:

    
 

13_2.1111::1§1/1/<:19111;11’11;;591;11/1111110191110`1~::9 againsi 1\/191'1< 111115 1119 011§11131111011:111191.1: 000 51101-:151 111 119

,\

§11€11911119111;5 31 91"1<.1 5 111/91"91511:'1111_,590 11/1111 10191'11€111;9 ag9110516011111111:1< 552210.\/\/119115 111051;'<111'1021119 15
1111-s1 1:1115 <;1'110011'1;11 01”059<:01101'1 11/1151115'1_1§;919010 1111;`111191911; prosecute 5199':1 1199‘09 111 11<111§,0111 011119
1;.1‘11'11.1`112'»1101';§;11112;;,11;101'1.1119 -.11111'9 1959 51931051 Fred 11991)9 111/95 011011€11101151111559€1 111/1111131'9111£1199111111110111
1115 911'1';11'1191111§ 111€111:1911.11151§ 1101/11 g1‘01950139 \1\1€151_119 51/519110119 C1'111`1111a1 Prosec.utor 1\/115€011€1111;1‘1:1’1.;11.;

1'951111;90 11'1511€11111'19919§101,15 39110101 093111511119 ,91101911€90 1390019?)

""" " 1"1111 1>< 1:011\111':’1;10115 1191/9119911\10€21190 1111911119 case 51'101110. '09 11151111559£1139931159 0151/5191111<:
""11111111111 1>10 1911.101 1\1115<:0011 1191 1119 15101’1'1. <1111,1 11991)91`913011;511101/1<19 300991<113191551195.

, 11111\11\'~11 11~166`11’\/1_'~_1\1,116131§6'1`615-5'\,’1135,16651’11AULC61\1 AN1H61\1‘1”`\./111!1\J1\56 ,'11111611
1<!1131~"1\/1/\1`\1 9111"16511/1116 61_361)1£.61091£\1111 1199501151'01 91191/\/'11'1211(110111 R90011 01115151§;119013\_;311»;1§1=1
1<61'1"1"111.51.161`:1_1-111\1 `1`

:1"-’313213!1~1<13‘1`;~55 600111'1'191:1; 11 137 151190 09/3'7/13 Pag9110323 113&1.1121§91101591

 

 

C.'~?-:»€~'z l};".,.

 

 

 

Case

Case:

` *‘ ”""1'1'11$ eege

ne §;1‘;3.111'1311 a

3313,111:14;:1'1<:1111;. `i
1511'<2';.;01‘1/ i\/lcR

1')\,1 1\/‘111:1*121<4:1 §

Case 2:19~c1'~

'““` ~’1111;\:
Ho)‘n end 1113

336

Mr,)1/z1n1; Renee Gill 131

l\/l i 1:1'1;:'1 el
1121 4 2:10~€1'

 

311-115 doe

 

1-:;~ 111

131'110131

<.`. 31 3“

1113

521';»1\:<431/ mckeon

1.18--CV-02885-R.]L DOCUm€n'[ 511
13 31200

e680115

3_3..F__,,,ll.€d 12/14/18 Pa
gll§d' 02/24/2014

Document 00512545769 Page:¢i Date

Attachment 5

:1.'>; under appea1. The conviction Snould be vacated and 313 minimum the deiendan": 513011!€1
new 1:1'1€11. `1`1115 15 the most heinous 01 the conviction$ and it is the most draconian of

ne nom and Heene reports provide appealable lssues.

oe’s 111/lotion To intervene “l`o 13131‘3111 Acce§$ To Bealed information (l'iorn report olos) Filed
133111\/@1; (C)ri§inai case is Glo\,ier 211-19 cr 15 /_1)

002_0¢1~1<§)131--55 Document 1249 Filed 91/22/1¢1 Page 1 012 (Danziger ea§e}

15 under appeal to the Supreme Court This case hasnev\/appealelole13511€5 because of the

Lrh,`

:be Reoort$. ’1`1'115 case could return o t'n:> Distr1ct Cour§ and Will 1etu1r1 to the moon

1vio‘tion`i"ol111e1'vene io Ob`tain Seeleo‘ information (Horn Repon‘. plcis) Filed by

 

,~ A.A/{\

chL 5

5 1:14.1\1\1131‘. {Original ease Renee Gill 1113112:08~<:14140)
41192011-1<91:`~531.21'31_:11111<31’1‘£1255 Filed 91/24/14132.§€-1012(03117.11;€1 case)

odom 15 3111/31111'1§§ mal The rlom and Heel:)e reports 11/1|1 provide appealable issues
é>< 14/\1111~ 10'§101\1 §OR lSSUANCE OF SUBPOEN ./4\ UUCES §§C‘ 11\/1 AND PROi.`)UCHGN

1111 L; RUI_i; 1.7:1'<),. FED R 1,Rl1\_/1 P (1410111 Re;;)ortpius) §ilec11:11/l§c1\1\/211c11.Ca§'taing,11
1'4~:90131~111“1\!1 41€`4!\! 1)oc11n1en139 Fileo" 01/16/1&133ge1015 {Jackson case)

*`*"“1‘1\/11»11_/01'Re\,/Na§.;irwves co Wicted Tl e Ho111and Heeloe ieports Will o1o\/ide apeealabie issues 1n15

triai 51101111;§ nave never taken place and t'ne continuance should have been granted mere 15 no Wa\/ 1:<)

1311'<'11'11,11\1111@
i\/la\,/or C
jenkins

Case 2;13

 

§§311111,§>,'@ done 111/the Department o‘? justice to the tainted jury pooi.

Ra';r Nagin’s De§endarn:"s l\./zotion To Compel D1scovery (Hor'n Reeort plus§ Filed by Rooert

1

l

ql900'1'1 HGB A-`LC Document 511 F1leol 19/02/.1.3 Page 1016(1\13§111»:'35€

131/myer 1 Rav i\iegin' s Moi'§ on lor Con‘ 113113111:€= 01 Tr§ai Date (1~10111 Report olu$} Filed 'oy Ro`r)ert.!e:r11<.1ns

Case 2:1;)»~...1509911»1-1<35-¢\1.£§ Document 27 Filed 09/19/13 Page 1 01

vi

1211113§
Amicus 131"1e'31

lamm/in 1/§

"1`1'114;3 1`1_3llov-Jin

1,');;111_;19. cases

111\13§111<:35€1)
§ootnotes for the ther Danziger 7 cases;

/en more grotesque, damaging and extensive S\/S1'em1c C1'1n'11nai Prosecutor i\/lisconc§uc‘)t am
3 Will be 11lec1‘1e1"erencing me Fazzio/`H` tuS/lweebe cr1m1nal case 2 1 1 c1- -157

/!1<3€-.3'1)€111@'§;€ H14_1_l;l\l 5. BERR|GAN

'!'jl
1

§ two cages Wi§? not be addressed in Amicus Brie1C 2 01‘.£\11111:115 Brief€§ ne Hanl<ton and

involve 5yst131'1'11c(11”1m1nal Prosecm;c)r l\/lisconciuct that involves rnurder, extortion

 

l;:ilecl<rrunl_,.11'1:@1"1:, money 13111111@1‘1111»;, etc. on the part of the Department 01;1115'1.11;€3. /~\n Amicus 131‘1<-3.1'¢1111;~.11;

1:11431'11<»31.,1;31.;1

2112-511 1310

';'1':§-~1';.1`~~2¢1‘_~"1`

fm

,1`11:1;31:;111'131§3.11`1_ 1

daigle judge C,f\f~?

<11131‘ 1;1;11@.
313111,»’1"13111<'101“1 judge l\JiARTiN L.C. §
1_1'. BARBlER

1§LDl\/l!3\1\1

153 21 ”MGTlGl`\§ 113 3011\1 Al\lB \’:§R MOT|ON l'O lNTERVENE /-"\i\lD 88 COi\fii>L!~\lN`i`

 

,»…3 2 3_3. ~31…_,.33£;686

 

Case

l`~~`ll.l~ll] l.'..ll\‘
'1>}§\1§\l(: l(

l5li
"l;
1 "3113\/ll\/ ll

I` `
:" (.)

1.\ Ci")l`l(,,`~§$(f‘ 'l`l")\"

.i\l'l:a 1:l1111131'1l' `
/f\tla 1‘.l'1 mem j

l . 511 131'123.1'1'11~3 f
ll 1-».121')(`)

2 5111;11'1311113 ll

l`\l 1111 ,

ll 1115131': 131 ll'l"11

l3<3l1'1;_-3 l'll<-)l'.l 115

1'~\1;11510§31111=31`11'5 ;'S,

Al'n@l'll‘:.a \/. l<1
1'13.§131`13131:1~;= lll'll
1|11111311'5.'1)11
\/a<;:alecl l;)y ll`)
"l`l‘l<z ljl'llt'elil §§

<;1'1" l;l'11zll' 1'§'.`1_31'15

 

5 :“.>l;l‘z <11`11”1';1.1l t

(1l"1:'!5;l‘1311 5131'1 .

1. 5l;l3 illl‘<;;ul'l

 
  
 

ll <;:`;11 1.
1111 1'1‘. 1111
11511511,3.1"151)1'1
8. Sl"n 1,111‘1;111!
illlrl5l'1-31”151311.1
l»"'111.;1?3 l

1'§ §11;-.313 501'1.

 

il 13

 

f

\,

.'l3

<.'J
aj .

 

l~’agzc: ll_ l§: 3
,"i‘=.rlcll'1¢311\/ Chll

§ 'l`§3.13 l\l 1311-l

'l_ ll 13 13 1'1:l1,:' 11 .':

ll

"`ll‘él;zarl1-3 \/yo
fl.l)_ lill,)l'l€,z’ 13)11
113 l l‘) b 1~3 1"1 5 113 13
111 l_l;i)lllslal'la
l-§l;;l‘el`53 l11;»1m

§ ll . l l”11*3 l\/l 11

l31l1~_>1i.l l`-’ 111 Tr$<:l‘/

69 01._'|.25. ___

1;18_- CM;Q288,5: RJL"DQC umeDI_EL-_J_ Fled 12114/18 26
lléCl 02/24/2014

13~31200 Document 00512545769 Page: 5 Date

Attachment 5

l~`Ol DA\/ll ))\l\l Dl§l§ \/\/ CHRlSTENSON ll\l Tl llE l,\l\lllll) S|/\ll:`. a Dl§§l l§l(_`.“l (Olll§`l' FUl§ llll3
;/C`)l.l)l\/ll%l£\." CLASS ACl l{`)l\l Cl')l\/ll>l.¢\ll\llq FOR DECLAIORY Al\ll) ll\llUl\lCl llON l§El..lEl-
1 1:0111~1;:1|13;10‘11'1§ Was included bacauscz 11 contained most of 1111-3 apprc)pl"lali@ lnl`c)n'natlon 111

115 the 5§§` Clr'<;ult’s 01*1'l@1'.
55l13cl115l\/@ of 1613 followng
0111‘14111&€115l.§l“lell"lled by David Ai'ldm\/y Chrisi:€»nson: `l"asl) Heptlng' v. /\'l"&l` Cmporallc)r'l
v111:.
1:1111‘1.1\1'1"11€115 B.Fl€:l' llle l)y David Andm\y Chris‘l€nsol'l: lames R, Clappcr, .lr., l')lmctor
lll;-;ence y Amnr;;~ Sty lntc31 national USA l\lo 11 1025 ac (l31)1" Bre\llty Only the 1_:<)\/13.r page l:-;
ll ls l;lw€ Same- Amlcus Br’l€.l that Was lll1~.3.dm lash Heptmg.)
4, 5, 1516 ar<3.l\r'nlc115 Brlels lll@cl With the Sth Clrcull Court Ol Appeals: United Stale:a cl
311131~31`11 BO\/yel‘l, lit /»\l. {Cl'lmlnal Cl\/ll l§lg,'lll:$ ca§e known as "Dz~mzlgel"'). "l`he_‘ Amicus Bl'l@l$
351/stamm (`,1‘1‘11‘111'1;31 l"ms@cutor l\/lisccmducl that has taken place against lDa\/l<)‘ /»\r\d!'ew
md the Delerlc.lal'l`rz; ln the Danziger ca513.l`hellv13 Con\/ll;lilons m the Danzlg@r case Wel'e
lsa'l'r`lc“; 1'1,`0111"1‘; .11.11311,13 l<ul'l. D. Engelhardl; because Ol"` Sy51e:ml1'; Cl`lmlnal Pros@l:utor l\/llsconducl..
111"11-3.-5 cl /»\m€zr'lc.a filed an App€al. (`l`l'113 appeal l'las been 513;111~31.§ thereby depriving Ame)'lcar'le:
lilll_x’;‘l<)nal l§lglll;$.f.=
1",10111‘1o`l!\pp@al$: l'5-?,\j.lO7Sl\/lc)110nll) lnl@r\/cn€€ md 01 f\mlcu5 Brl€>l' lll1-31l by David Al"lcll'@W
31(`)78 Dc)cum@r:l: 00512503.246 Page: l Date Fll@.cl: 0 l/ 151/2014
110111‘11)l"4131)€»3al5: Tl.l~‘i<?~,l@"!$ Amlcus Brief Supplem@nl';;ll 2 filed by David Anclrevy
13 330 l)0c111"1'113131100 _)29937 Page: l Dalcl lled;: 02,/11/2014
1i1;1111113l/\1)p&3'11l5:13 a 1018 Amlcus; l5.rl13.l Suppl@memal :,' filed ny David Amc.lr@y\/

Ca51-3: 33 310/7151301:1111313111:00512529938 l>ag@: 1 Dall-) Flle,>cl‘ 0.2/11/2014
Court cl A gwals; fl_.'i~.”_§‘l,()?é§ Amicus l5rl13.l5uppleme3nlal4 lllad by David /?11'1cl1‘13w

1110 l§.- 510/8 Documorll: ()()5]”‘530909 Page:fl l`)al.'@ l3il13d:l)2/'12/2(`)3.4
""l`ll!;~d United 511§1113.55111)1€1“113 (101111 and ll113 Kal'l`lll"la \/ll 11.<’131111‘301'11§ by l>a\/ld 1\131',§1131/\/

Ca51-3: 13»

78 ‘3“‘7

1351 ;) ._)1.-_

 

Plac:ecl 111 the Ll`ol'al'y 1)‘1 (.`013§§1'@55.

1)l"/3111;113‘1131'l1:an 1501 111 lor~mh 5 ll~`.mall$ 130 The Deparln“len’l Ollu$tl<:@” authored lay Da\/lcl
51131150.11 Pl acecl ln the lllmary of funng

11311135\1€ Stay /\\/\1'1\/ Order issued ag alnsl David An. ll'@\/v Cl\l`lslel'lson. "l‘l\e."ce 1111'@ 74,1:)1»3.0;3le 011
wl lihose listed 1113\/1_31~'l'lll<3d affidavits and probably cllcl 1'11)1'l<13011y'1l3113y 111/ere 13)111+1@- Grclc=.l'.
lsld be an urlde)r'sl'atel'nenl. Loc>l< ali Who is on the 01'1§<»31'. ./~`\1'@ you kldcllng'?‘

101 /\nd 1 orlcllllc)ns Ol l;lall.l ay parlic.ular attention to item 3 and 9 US Al:l;c)l ley Billy
1'135131'1113¢§ David .4131§1'133N Cl).rls‘l,@nz;<)n (agalm;t his Wlll) 011 behalf ol the [)1epz11"l mem 01”,‘11561':.€3
Sl;al'ez Court. USA Gibbens gave away all of David Am'lrew Cl'1rl5l:el'150n’5 (1:1)1'1Stl‘tu'l:lc)13.al

§§ 15130`13 c<)l'ldll;lon cf ball 01 bom§.
1351 wl 1:131351 Ci1.1a1’1:l 11`,13.13'm3ancl@1' V\/llllam Goetzee".

l13, l*`l‘opal' 13131‘51;)11 1311 l;)1'3l1al1"ol` all /31'11131’11::;1\"15

 

 

 

 

 

§ ..\./ic,i£\i'idr€z
B<;>)< 9063
i\/iii'zzmai‘ B@

 

.‘.')`i:')/~i~~`? ii 5 -~30§

i hereby
Urii`d€-e.d S't.'-,it

rio i,ii'i$el fm

iii!oci Pm §§

 
 

Sii;ice{;;cei",',

 

i)`é\`iic.i il\ndr`<~
i§c §?()63
i\/iii'ari‘iar Be
1~1;25553

501}..»~?15~39

   

 

 

ic:h, i:i.

 

{/\/ Christenson
uaw FI.

36

 

 

CERT?F!CATE OF SERVlCE

_er"cii`y that on i:@i;)ri_)ai'y 22"“9, 2014, lfiled the foregoing With 'di“ie Cieri~: c)i` the Court for the
25 Coui'i: cf Appeals for the Fith Circuit i;)\/ US Fii‘st Ciass |\fiai!. l fus'ther certify that service i'<:»r
appeli@es and defendants Wiii be accom;;)iisii€~d via oii‘iciai @i€c:tronic mail and oi"iicial Pac@r

noti‘§ii:stion.

'in Pr<;);;@r P€::'Son on behai‘i cf ail Am€rican§

CaS€ 1.18--CV--O2885 R.]L DOCUment 5-1 Filed 12/14/18 PHGP 71 0f125

 

Cas<a;r 13 31200 Document 00512545194 Page:l Date Filed: 02/26/2014

Attachment 6

UNlTED S'l'/<\`l`E.S COURT OF !~\PPEALS
FOR THE FlFTl~l ClRCLll`l"
l.,ll\ll"ll',~l`l S`TAI l;' §§ Gl- Al'\ll l§l lC£`\_.

i" lainiili/Aopo‘ .lanl;,
\i. Case l\io. 13~31200

ii&`l\il`\il~`jll‘i BO`\/\ii§l\l, et al.,

i?€\i»ai'iclaiii;::/App€zil@es.

./1“2‘.\/ll3 £\.l\ll'}i”<"r'f\i`v" "` 'RiSTENSOl\§
i`vlovai'i‘ii ~ ,l§o;;)@llant
SECOND i\/lEi\/iORANDUl\/l

ina goal oi‘ David .L\noirevv Christenson has boon and wili conoan to be ina protection of the
Cons'titu‘cion and the f»\mei‘ican People. i*l€ has put his life on the lin€ to expose the cover~iip of line
Gano<:i»:ia and Crirnes againsi Humani*s;y that took place during Hui‘ricane Katrina. Cheniical \/\/arfai"e
con’lai*nina‘oas callan tha "'l<ai:i”ina Vii`i.is." Were released into the environment `l"ne imith Staias iviili‘tai”y

murdered Amorica.ns.

Tlia S"‘" Circuit Court of Appeals Calls David Androw Christenson a "‘pri‘-,/aie citizen”. T‘n@ implication is

ilia'i lie is noi: a real Amar'ican and tharaiore not entitled to his Consti‘z utional Rig;l is and i~io actions
l§)~avil'.l Ancli'eyv filiristanson is a l~`~ecioral li`\/liistleblowei'.

"L`.a;z’iiain i.`)avii:l ,L`ind,re\iv Christenson is a "`Commissionecl for lile" military oiiii”.€.'.

l,. David Anci*ew Chrisi`enson. do solemnly sWa a., that i will supper L ano’ dole lo i: ila Coissi;il;u‘iioi': of ina
U: iii se;l Sia”;es against all onernie s,ioreign and domestic; i;liat‘ i Will near true faith and allegiance to the
sanio. ’nat l ial<e this Ol)ligalion iie@ly, Wi‘c ioui any mental iasei\/ation or purpose of evasion; and ilia`il

vvili iii/ell and 'lait‘ni'ully discharge the duties of the officer on Which lam about to ent@r. 50 help me God.~

"'Rag;i.ilai'” l_lS,€ii`l Cor"nmission 1982

ii ;-=.#' mail o noioo "i'nai David )i\ndro W C‘niis ianson is both an authoi and investigative journalist
lie lias l\/vo published books that ai o in the library oi Congress and available oniine and in liai`ci’oacl<:.
`*"‘r€<zz publishes via his own lal;)el: Pei'sin'in“ion Puolisliing.

lie l"zas a \fi/€lasi'i:e: :_.

 

 

`@%§S J:i§§a'£§o%%g§$&llmeli€(iill§?§éz?sisf "e§z§g?é.lé/ 1813£@@%702. @é/%:%?zol¢i

Attachrnent 6

`*"i~ie has his c Wn Yoiiiiiloe Channei: "“Davicl Andrew Chrisrenson Cl"iannel"' . lie has over 550 videos Which

 

b Da`vid /~\ndre

he orodi,ices

as needed

 

The ruling l;)
Donald i\ievv
"‘l`\/|oi:ions lo

the 5"` Circuir Court or Appeals is discriminatory and arbitrary The Associa‘red Press,
house, A.dvance Pi.iblica'r:ions, nola.com and the l\lew Orleans Times Pi<;ayune had their
lnrervene"’ approved and granted

vG_li:§ fSrh Circi,.iii roles that l ain not an American as stated in ihe Constitutioni See my court pleading

vr;is iviy iv

\../*`i"j l./i` W'Q l id

   

\161"~3 l have

\j@ ’i2 Dea‘l;h

Box 9063

ivi i rarna r Be
32550
BOfi~§/'iE-BO$

i hereby
United iran
counsel io

ililed,l'»>ro Se

\. _/ i
§i 2 :ereiy,

David faner
llo>< 9063

€

  
 
 
   
   

 

CER`!'lFlCATE OF SERVlCl§

:eriii`y that on liebruary Zli“", 2014,. l iiled the foregoing iii/ith the Clerl< oi` the Court for iiie

=s Court o'i` Appeals for the iii‘?ih Circuit by US First Class !\/iail. l further certify that service ior

appellees and defendants i'vill be accomplished via official electronic maii and oii°icial Pacer
noti`iication.

in Pro er--i*)erson on behalic o. ali America-ins

 

W Christenson

l\/’iirani;-ir Beach, Fi.

3 251-56

§l_`:/~’.i~".?;l.‘_'}~§@ 56,

 

 

Attachme

Case

An Epic Const
Judicial and L
Canadians ma
the criminal c
a crime and d
real question
up?

There was no
incoherent m
Court since rr
emphasized t
and l have ne
FBl to steal m
in simplistict
The United St
Americans. 15
burned in Fec
so that the lie
Syphilis Studi

This is a Prelu
not be passec
me. Think ab
are responsib
Supreme Cou
about the Kat

1:18-cv-02885-R.]L Document5-1 Filed 12/14/18 Page 73 of 125

ant 7

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendi)<
Book 7
By David Andrew Christenson
lSBN 978-0*9846893~8-5 Hardbacl< SCKV
|SBN 978-0»9846893~9-2 EBOol< SCKV
LCCN 2012933074
Copyright 1~724163643
Persimmon Pub|ishing
Box 6374
l\/iiramar Beach, Florida 32550

   
 

 

itutional Crisis. l am talking about the political destruction of all three branches (Executive,

egislative) of our Federal Government. One hundred and fifty five million Americans and
ay be infected with The Katrina Virus. Did the United States Supreme Court participate in

over~up? l\/lisprision is a crime/felony |n simple terms it means that you had knowledge of
id nothing. Did the Supreme Court have knowledge? YESl l gave them the knowledge The
is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-

simple way to present this story. l fully acknowledge that the material is presented in an

anner. What you are reading is a compilation of my communications with the Supreme

y arrest for cyberstalking FBl Special Agent Steven Rayes on Nlarch 15th, 2011. lt must be

hat l was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
ver been charged with a crime. A Louisiana Search and Seizure Warrant was used by the

y evidence, documentation, etc. of What happened in New Orleans after l-iurricane Katrina.

arms chemical warfare contaminates were released from DOD and CIA classified facilities

ates l\/lilitary conducted operational missions in violation of Federal Law and killed

500 Americans are still missing. Were the contaminated bodies recovered, analyzed and

eral Government incinerators? Are some of the bodies being kept alive in vegetative states
deral Government can study the long term effects of the Katrina Virus? (Remember the

as in Alabama and Guatemala.)

cie/Reference Book/Appendix. The end of the story has not been written. Judgment must

l upon the Supreme Court at this time. The Supreme Court may have actually protected
)ut it. Who could the Supreme Court have turned to? Congress and the Executive Branch

le for the murder, genocide, treason and crimes against humanity. The only option for the

rt may have been to provide me with the protection needed, to not only uncover the truth

rina Virus, but to bring it to the attention of American and Canadian people.

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 74 of 125

uNiTED sTATEs oisTRict couRT

THE DisTRict oF coi.uiviBiA
RAND PAUL & FREEDonoRi<s, i_i;ic.,\izt, At. civ\L pocket No.
PLAii\rni-‘Fs

 
  

V' , . section
UNlTED STATES OF AlVlERlCA CLASS AC_HON
PREsioENT BARACK oBAi\/iA, ET AL., "' <
DEFENDATS

l\/lOTlON TO JOlN AND OR l\/lOTlON TO lNTERVENE
FlLED ON BEHALF OF DAVlD ANDREW CHRlSTENSON
CLASS ACTlON COi\/lPLAlNT FOR DECLATORY AND ll\lJUNCTlON RELlEF

The Constitution does not allow the Federal Government the right to murder an American in violation of
his or her Constitutionai Rights and Protections. (Reference Civil Complaint Case 2212-cv~0191O-SSV-
JCW Document 1 Filed 07/23/12 Page 1 of 66 filed in the Eastern District of Louisiana The murder of
Federal Whistleblower Coast Guard Commander William Goetzee by the Department ofiustice. After
reading the 66 page complaint you will think you were living in Nazi Germany.) The losses of
Constitutional Protections as in this case are the seedlings for a complete destruction of the Constitution
itself as well as Genocide and Crimes Against Humanity for A|l Americans.

Why has the entire Federal Government, with the consent of state and local governments, completely
disregarded the Constitution and specifically Article V? This relatively simple paragraph instructs us on
how to change the Constitution.

incorporate original complaint filed by Plaintiffs. (IOCFBP)

in 2010 the Department ofJustice (DOJ) declared Captain David Andrew Christenson to be a terrorist,
while in fact he was and is a Federal Whist|eb|ower. The DOJ made several attempts on his life with the
most public being the false arrest, Louisiana Warrant not Federal, on l\/iarch 15t", 2011 for cyber stall<ing
FBl Special Agent Steven Rayes. No charges were ever filed. See Statement of Facts. This criminal action
was taken so that the DOJ could bypass the Federal Judiciary, place Captain David Andrew Christenson
under surveillance, steal his evidence and to silence him thereby depriving him of his 1St Amendment
Privilege.

Amendment l

Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise
thereof,' or abridging the freedom of speech, or of the press; or the right of the people peaceably to
assemble, and to petition the Government for a redress of grievances

The Declaration of independence iN CONGRESS, July 4, 1776. The unanimous Dec|aration of the thirteen
united States of America,

When in the Course of human events, it becomes necessary for one people to dissolve the politicai
bands which have connected them with another, and to assume among the powers of the earth, the
separate and equal station to which the l_aws of Nature and of Nature’s God entitle them, a decent

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 75 of 125

respect to the opinions of mankind requires that they should declare the causes which impel them to
the separation

We hold these truths to be selfsevident, that all men are created equal, that they are endowed by their
Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of
Happiness.-~That to secure these rights, Governments are instituted among i\/ien, deriving their just
powers from the consent of the governed, ~-That whenever any Form of Government becomes
destructive of these ends, it is the Right of the People to alter or to abolish it, and to institute new
Government, laying its foundation on such principles and organizing its powers in such form, as to them
shall seem most likely to effect their Safety and Happiness. Prudence, indeed, will dictate that
Governments long established should not be changed for light and transient causes; and accordingly all
experience hath shewn, that mankind are more disposed to suffer, while evils are sufferable, than to
right themselves by abolishing the forms to which they are accustomed But when a long train of abuses
and usurpations, pursuing invariably the same Object evinces a design to reduce them under absolute
Despotism, it is their right, it is their duty, to throw off such Government, and to provide new Guards for
their future security.--Such has been the patient sufferance of these Colonies; and such is now the
necessity which constrains them to alter their former Systems of Government. The history of the
present King of Great Britain is a history of repeated injuries and usurpations, all having in direct object
the establishment of an absolute Tyranny over these States. To prove this, let Facts be submitted to a
candid world.

Constitution Article. V.

The Congress, whenever two thirds of both Houses shall deem it necessary, shall propose Amendments
to this Constitution, or, on the Application of the Legislatures of two thirds of the several States, shall
call a Convention for proposing Amendments, which, in either Case, shall be valid to all intents and
Purposes, as Part of this Constitution, when ratified by the Legisiatures of three fourths of the several
States, or by Conventions in three fourths thereof, as the one or the other i\/iode of Ratification may be
proposed by the Congress; Provided that no Amendment which may be made prior to the Year One
thousand eight hundred and eight shall in any lVianner affect the first and fourth Clauses in the Ninth
Section of the first Article; and that no State, without its Consent, shall be deprived of its equal Suffrage
in the Senate.

SUBJECT l\/lATTER JURlSDlCTlOl\l AND AUTHORlTY TO GRANT RELIEFE
incorporate original complaint filed by Plaintiffs.
PERSONAL .lURlSTlCTlON
incorporate original complaint filed by Plaintiffs.
VENUE
incorporate original complaint filed by Plaintiffs.
PARTlES

incorporate original complaint filed by Plaintiffs.

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 76 of 125

PLANTlFFS

incorporate original complaint filed by Plaintiffs.

DEFENDANTS

incorporate original complaint filed by Plaintiffs.

STATEl\/i ENT O F FACTS

incorporate original complaint filed by Plaintiffs.

CLASS /-\CT| ON AVARl\/l ENTS

incorporate original complaint filed by Piaintiffs.

CLAll\/lS FOR REL|EF

incorporate original complaint filed by Plaintiffs.

Constitutional Rights. We hold these truths to be self-evident, that all men are created equal, that they
are endowed by their Creator with certain una|ienable Rights, that among these are Life, Liberty and the
pursuit of Happiness.~-That to secure these rights,...

PRAYER FOR REL|EF

incorporate original complaint filed by Plaintiffs.
Order the enforcement of the Constitution.
One Trillion Do|lars in damages

/-\TTACH|VIENTS
1. Supreme Court Amicus Brief filed by David Andrew Christenson: `i`ash Hepting v. AT&T Corporation
No. 11~1200 ac.
2. Supreme Court Amicus Brief filed by David Andrew Christenson: james R. Clapper, ir., Director
National intelligence v. Amnesty international USA i\io. 11'1025 ac. (For Brevity only the cover page is
being filed as it is the same Amicus Brief that was filed in Tash Hepting.)
Attachments 3, 4, 5, & 6 are Amicus Briefs filed with the 5th Circuit Court of Appeals: United States of
America v. Kenneth Bowen, Et A|. (Criminal Civil Rights case known as ”Danziger”). The Amicus Briefs
reference the Systemic Criminal Prosecutor i\/iisconduct that has taken place against David Andrew
Christenson and the Defendants in the Danziger case. The five convictions in the Danziger case were
vacated by District Court Judge Kurt D. Engelhardt because of Systernic Criminal Prosecutor i\/iisconduct.
The United States of America filed an Appea|. (The appeal has been sealed thereby depriving Americans
of their Constitutional Rights.)
3. 5th Circuit Court of Appeals: 13~31078 i\/iotion to intervene and or Amicus Brief filed by David Andrew
Christenson. Case: 13-31078 Document: 00512501246 Page: 1 Date Filed: 01/15/2010r
13,.5th Circuit Court of Appeals: 13-31078 Amicus Brief Supplemental 2 filed by David Andrew
Christenson Case: 13-31078 Document: 00512529937 Page: 1 Date Filed: 02/11/2014

"\,f
\_/\s

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 77 of 125

5. 5th Circuit Court of Appea|s: 13~31078 Amicus Brief Supplementai 3 filed by David Andrew
Christenson Case: 13~31078 Document: 00512529938 Page: 1 Date Filed: 02/11/2014

6. 5th Circuit Court of Appea|s: 13~31078 Amicus Brief supplemental 4 filed by David Andrew
Christenson. Case: 13~31078 Document: 00512530909 Page: 1 Date Filed: 02/12/2014

7. Page 1 of ”The United States Supreme Court and The Katrina Virus” authored by David Andrew
Christenson P|aced in the i_ibrary of Congress.

8. Page 1 & 2 of ”An American Born Terrorist’s Emaiis To The Department Ofiustice” authored by David
Andrew Christenson. Placed in the Library of Congress.

9. The Non»Domestic Stay Away Order issued against David Andrew Christenson. There are 74 people on
the order. 73 of those listed never filed affidavits and probably did not know they were on the order.
”Bizarre" would be an understatement i.ook at who is on the order. Are you kidding?

10. Bond Order And Conditions Of Bail. Pay particular attention to item 3 and 9. US Attorney Billy
Gibbens represented David Andrew Christenson (against his will) on behalf of the Department of Justice
in Louisiana State Court. USA Gibbens gave away all of David Andrew Christenson's Constitutional
Rights. item 9 is not a condition of bail or bond.

11. "The i\/iurder of Coast Guard Commander William Goetzee”.

Sincerely/led

i//Propef Per'son and Pre§e,L ;:_

\`_ .’ 771/ ' `;1`

 

\ _..<>"
\n»¢¢`

David Andrew Christenson
Box 9063
i\/iiramar Beach, Fl. 32550
504 715- 3086
\/ioc below ;hris tensnr Obotina con

 

/,__§ERT|FlC/-\TE OF SER\/_lCE
i hereby certify that on Febr/u’ary/lSth, 2014 i filed“th`e foregoing with the Clerk of Court and

served the blea§@g ph all counsel of regerd»by;€imail and regular mail
/\ ,/’/w"‘d`:""`/'{="”" ""’

/ ,..¥~_,~s.,`._m.~t,._..-w~.,..`.,.M-.._e._

\_// \m/ 'K$TT;¢_//,/,/'

David Andrew Christenson

 
 

 

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 78 of 125

No. ll-i?_f_il) ac

 

`l;\` ll il`i

Tash Hepi:ing, ct al., Petitioners,
\».
AT&'l` Corporai:lon. ct. al.
R@_s;/B<)/ir!w)/ .
011 Vi"_rit of Certiorari to the United States Court oi`Appeals far the Ninth Circuit

CHRlSTENSON ()N BEHALF ()F THE SUPRE:’\'IE COURT OF THE UNlTED STATES 05
ALMERICA (AS A\ INSTITUTION AND THIRD BRANCH ()F THE FEDERAL
(§»()`\;;'ERNNIENT), THE F]_".DER'-\L JUDICARY, E.`\'XPL()YE'ES AND FA:\'IILY ;\'l`F.i\TBERS ()F
'I`H_F, FI<`.D`EKAL .IEDICARY AND ALL A;\'IERICAN C.[TIZE;\’S.

 

i_)avid Andre\\~' Christenson
1”1‘0 50
Bo.\ 9063
9815 US i~iigi'i\¢\'z~iy 98 \,'\"'est
BC ii()`
`i\/liramar Bcac.h. l"lori<la 3155.0
504~715~3086

   
 

“THE R lsl,lC"l,`Ai\i"`l` PATRIOT"
C.Flas.sj]‘)`ed as a terrorist /)y I/'ie. Department Qf`.,/)./,slz`cc

 

Afl.

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 79 of 125

PREAlVlBLE

THE SUPREi\/lE COURT i\/it.lST lSSUE Ai\l ALL ENCOi\/iPASSiNG l-ANDMARl< DEClS|ON (9~0). This will
serve the Supreme Court, the iustices and ali Americans. The landmark decision must be punitive so as
to prohibit current and future criminal activity by the E)<ecutive Bra nch.

There is an all~out ideological and criminal war being conducted by the Executive Branch against
the iudicial and legislative branches of our Federal Government as Well all Americans. How can and
does the Supreme Court's i\/iarshal Seivice protect the Justices and the Court from these ideological and
criminal attacks? Every aspect of the life of a Supreme Court Justice is under attack There is no escape

The criminal activity in this case was perpetrated against the Supreme Court, the .iustices and all
Americans. This is the tip of the iceberg. Since the filing of the original lawsuit, immunity has been
granted to those that participated in the willful and intentional criminal activity Would the iustices
really consider approving of immunity for those people that harmed the Supreme Court?

The Supreme Court must regains its’ position as the protector of the Constitution and ali Americans.

i"he E><ecutive Branch has isolated the Supreme Court and the end result is that the Court has become a
non~entity and irrelevant in judicial matters concerning criminal iaw, terrorism and war. The Executi\/e
Branch uses the pretense of Patriotism as a mea ns to sway the court.

STATEi\/lENT OF FACT: The Supreme Court, the Justices, employees of the Supreme Court and the
Federal iudiciary and all of their family members are ali under surveillance by the Executive Branch. The
United States Congress is under surveillance as weli. Agencies within the Executive Branch are spying on

each other.

Civil Disobedience is now classified as terrorism.

PREiViiSE
This is an Amicus Brief (ac) that supports neither party

The Amicus Brief is drafted by a Federal Whist|ebiower who happens to be an officer in the
United Sates Air Force. (A "reguiar' commission places Constitutional Responsibiiity on an officer
weather he is on active duty or not.)

All Americans would and could be a party to this writ. This includes all Supreme Court iustices,
employees and families as well as all members ofthe Federal ludiciary and their family members

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 80 of 125

Standing (in simplistic form) would be granted to any American who would derive a benefit from
the Emergency/911 response system. The benefit Could come from a cell phone, landline, internet, etc.

One cause of action for all wouid be the violation of their lst and 4“‘ Amendment privileges

The Supreme Court has become a nonentity and irrelevant in criminal, terrorist and war
matters. The Executive Branch of the Federal Government has isolated the Supreme Court by the
sinister use of propaganda and the creation of shadow governmental agencies, organizations websites,
bloggers, law firms, etc.

The writ is moot. The release of the information was a distraction. The Executive Branch had
already taken the necessary steps to acquire the information The E)<ecutive Branch has bypassed the
Federal judiciary

Piaintiffs did not suffer any discernible harm.

The release of the information from the Bush Administration was a decoy and was obsolete
when released

Why would the Supreme Court grant immunity to those that had criminal harmed the Supreme
Court?

Supreme Court iudges were not excluded by the defendants when criminally transferring
information to the NSA.

Supreme Court_ludges are not excluded from "Data i\/iining” by the Executive Branch. All
information about Supreme Court iudges in any data base in the world is accessed by the Executive

Branch and stored for five years.

Al

Case 1:18-cv-O2885-R.]L Document5-1 Filed 12/14/18

TABI,,E OF CONTENTS

Amicus 'l`itle

Prei"ace

Premise

TABLE OF C()N"l`ENTS

'l`ABLE ()F AU'HiORiTIES

iNTERi:`..ST OF 'l`l~i E AM]CUS’ Cl"U/UaiE
STATEMIZNT O.l"` 'i`HE CASE

315 M.M.A.RY OF ARGUMENT

R`EASONS FOR GRANTiNG THE PETITION
CONCLUS}ON

Page 81 of 125

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 82 of 125

Al

l\lo,

TABLE OF AUTHORlTlES

U.S. CONSTlTUTlC)N, THE Bll_L OF RlGHiS AND FEDERAL l_A\/\/

Preamble

Articie i

Article ii

Articie iii

First Amendment
Fourth Amendment
Fifth Amendment
Sixth Amendment
Eight Amendment

. Ninth Amendment

. i\/iisprision of Feiony Title 18

. i\/iisprision of Treason Titie 18

. The Posse Comitatus Act of 1878 Title 18
, insurrection Act i`itle 10

. Banl<ruptcy Code Title 11

OTHER AUTHORlTlES

16.

17.

18.

19.

20,

21.

22.

23.

th

National Public Radio (NPR’s News Biog) Holder Found /n Conternpt OfCongress June 28 , 2012
By: Eyder Peralta ("This is the first time in history that an attorney general has been held in
contempt”.)

Emergency Writ/Appeal David Christenson v. USA XXXX-05/20/2011(i\/lagistrate No. 522-477)
iThe Four iviaior violations of Federal Law during i-iurricane Katrinai

FOXS News Perricone’s posts could affect Danziger Bridge Case April 11"`, 2012 8:37 Pi\/i CDT
Written by: i\latasha Robin

FOXS News Judge refuses to toss suit over man's arrest 03/19/2012 2:21 Pi\/i i\io author
FOX News A vast newfedera/poweriuly 2"‘5, 2012 By: Judge Andrew P. Napolitano

Ci\iN.com Obamo administration heads judges’ health core order 2012-04~05 14:57 Z By: Bill
i\/iears

Cl\|i\l.com Obama signs defense bill ’“With reservations” 2011-1231 21:32 Z By: Ci\li\i wire staff

Center for Disease Controi and Prevention email RE: l/l/ds the Supreme Court infected with the
Katr/'na Virus? Friday 02/03/12 6:36 Al`\/i (Statement that the Supreme Court members were not
infected)

A1

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 83 of 125

241 United States Fifth Circuit Court ot Appeals Oh°ice ot the Clerk Letter/Order April 3"°, 2012 By:
Pamela F. Trice (Order to Attorney General Eric Holder directing him to respond to the Court
concerning statements by President Barack Obama)

25. Oftice of the Attorney General Letter/Response April 5"", 2012 By: i:'ric Holder (Response by Eric
Hc)lder to the Flfth Circuit Court of Appeals)

26. NOLA.com The Tlmes-Picayune Federa/judge’s Danziger Bridge case commentary is unsparing of
prosecutors Monday, April 16_, 2012, 7:30 Al`\/i By; Brendan i\/icCarthy

27. NOLA.com The Times~Pica\/u ne Former Gov. ,Blanco says public deserves full story of Rumsfe/d
role in Katrina response Wednesday i\/lay 20"`, 2009 2:08 Pi\/l By: Robert Travis Scott

28. GQAnd He Sha/l Be judgediune 2009 By: Robert Draper

29. Department oflustice letter, Oftice ot the lnspector Generai December 7“`, 2011 No author
name (Standard rejection letter With no case number or any discernible intormation)

30. Department oljustice letter (Associated Press, Reported by Federation of American Scientists)
to the Senate April 30"‘, 2012 (The Foreign |ntelligence Surveillance Court)

31. Andrev\/ Coleman Christenson Letter Dear Congressman King, Andrew Coleman Christenson
Letter Dear $enator Grossley and Andrew Coleman Christenson Letter Dear Congressman
Latham February 20“1 2012 By: Andrew Coleman Christenson

32. David Andrew Christenson email RE: Threats by FBl Agent Steven Royes i\/iSN Hotmail
Wednesclay 11/10/10 3:40 Pl\/‘l By: David Andrew Christenson (Threat by FBl Agent Steven
Rayes)

33. iames l~etten USALAE email RE: Federal Pub/ic Defender i\/lSl‘\l Hotmail i\/londay 03/03/10 12:48
Pi\/i By: James i_etten (Threat by US Attorney James Letten)

34. FBl Agent Steven Rayes email RE: meeting MSN Hotmail Tuesday 19 October 2010 11:42 Ai\/i By:
Steven Rayes (Otfer of cooperation)

354 David Andrevv Christenson email RE: Harassment by the Marshal Seri/ice must stop!l! l\/iSN
Hotmail Thursday 10/21/10 10:30 Ai\./I By: David Andrev\/ Christenson (Detailed account of US
i\/iarsha| harassment)

36. FBl Agent Steven Rayes email RE: Madere l\/iSN Hotmail l\/ionday 10/18/10 1:00 Pi\/l By: Steven
Rayes (Threat)

37. David Andrew Christenson email RE: mtg. today Friday 10/15/10 08:08 Al\/| By: David Andrew
Christenson (Concerns as to Why the FBl Was cooperating after 3 years)

38. lames Letten USAL/-\E email RE: l\/lSN Hotmail V\/ednesday 07/27/11 1208 Pl\/l By: lames Letten

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 84 of 125

39. National Whistleblowers Center entail Stop the FDAs illegal Surveiilance of Whistleblowers
l\/londav 01/30/12 09127 /-\i\/i Bvr sw@¢iinl:eeswrmes

'flO. DAC Air, lnc. Banl<ruptcy Form 1 Case: 02-»26388»$88 filed 02/09/05 certified by US Trustee
Cynthia Sl<een converted 12/15/03 Period ending 12/31/04 Assets $1,595,050.16

41. Genera| Politics Supreme Court Must $tril<e Down P/ea Bargaining
ittto:j,/WWW.nolicyrnic.eomjart§cles/'l191§-9,~"sat)rezrie~coart~must»st:~ike-do\».r\in»oiea-oereamine
By: Charis Stanel<

42. The New York Times Trialjudge to Appeals Court: Review Me
otto :,i,/"t»yt-\.iv\i.nytirnes.com/EGl2/07/17/0;)§ nic<nr’triel-iud:<.>;e~to~a;aneeis»~eourP;-~review-ime
iuiy 16"`, 2012

 

43. The New York times Bush Lets U.S. Spy on Cai/ers Without Courts December 16th, 2005 By: james
Risen and Eric Lichtblau

44. The New York Times Po/ice Are Using Phone Tracl<ing as a Routine Too/ March 31”, 2012 By: Eric
Lichtbiau

45. The New York Times U.S. Relaxe$ Limits on Use of Data in Terror Anaiysis March 22"d, 2012 By:
Charlie Sa\/age (Data l\/iining)

46. The New York Times Federal Contractor l\/Ionitored $ocial Networl< Sites January 13th, 2012 By:
Charlie Savage

47. The New York Times Reports detail anarchist’s years as FBl probe target 2011 By: Co|in
i\iloynihan and Scott Shane

48. The New York Times Even those cleared of crimes can stay on FBl's Watch list 9/28/2011 12:30
Al\/l By: Char|ie Savage

49. The Washington Post Obama signs defense bill, pledges to maintain legal rights of U.S. citizens
December 31“, 2011 By: David Nakamura

50. The Washington Post Civil rights group sue Treasury over targeting of terror suspects for killing
August 4"`, 2010 By: Spencer S. Hsu

51. The Huf'fington Post Dennis Blair (Director of National lntelligence): U_S. Can Kill $us,oected
American Terrorists Abroad 02/04/10 12:50 Pi\/i updated 04-06-10 05:12 Al\/i By: Nicl< Wing

52. TODAYshoW.corn Exonerated anthrax suspect; FB/ harassed me April 16"‘, 2010 7:40 Al\/l By l\/lil<e
Celizic

53. Associated Press Fed’s secret no”f/y list more than doub/es in a year
h‘i;to:/,/\.,iv\it/\Aarosebc.nashtcoi'n/ici/Lié£`;i332-iins_.:‘"us ne\-.i\/s-sec:,;rity"' By: Eileen Sullivan

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 85 of 125

54. Associated Press FBl chief challenges Congress on terror detainees December 14"`, 2011 1:30 Pl\/\
By Donna Cassata and Andrew Taylor

55. WDSU.com Some Ca/i For U.S. Attorney’s lab After Blogger 5candal

..... ’!.\ ._..'., it _ ',. 2.,, , -‘: '~. '»'.-~-; ,; .:' ,2¢‘ ....4.,; ,_ . ,. … ,.. ,..» '..,
ns '.'/ti‘-.:ii\./\.=\.'.rz;~sr\.ot.insn`com_:idi»/-;:£w'@t€~§_§ins;total r:-\~evt-'s~»‘=<~:~\.~.i ‘~s ie-

 

56. Wall Street Journal An Odd Turn in /nsider Case Outspol<en Analyst A/leged/y Threatens FBl
Agents; New Charges Being Weighed Unl<novvn Date By: Jenny Strasburg and Susan Pullman

57. Harvard l\/ledical School Hurricane Katrina Community Advisory Group baseline dataset
’nt'to:_/'/"v\'-'\Ai\.r\r,§“.urrlcanel<atrina\med.harvard.eciu;'

58. i\/iemorandum/Friend Ot The court Brieic USA v. Jettrey Lehrmann 2:10~cr-51 October 20‘h, 2012
By: David Andrew Christenson

59. David Andrevv Christenson The Murder of Coast Guard Cornrnana'er William Goetzee October
19[h, 2011 By: David Andrevv Christenson (16 page research document about the murder ot an
American Hero and Federal Whistleblower)

50. David Andrew Christenson l\/lemorandum State of Louisiana v. David Christenson l\/|agistrate No.
522~4771une 11"‘, 2011 By: David Andrew Christenson (US Attorney Billy Gibbens entered an

appearance to be the defendant’s defense attorney on behalf of the Department of.lustice) (l\lo
charges Were ever filed)

61. I\/lilitary DVD of Danziger Bridge incident (The Supreme court has possession of this DVD as Weil
as other evidence)

62. \.avW-..-'.persimmonia'cz"olishinOu.s.com (Five tabs)
SZ. Facebool<: David Andrew Christenson
64. YouTube: ”David Andrevv Christenson Channel” 51 videos.

65. Department ofiustice Website ll;y&t_i§mce<

 

66. Teresa l\/chay. Department ot Defense Director ot Finance and Accounting Service (DFAS).
i\/iarried to my classmate from the Air Force Academy and roommate from flight school

67. left (1K) i\/chay. \/\/orl<s at the Pentagon in finance and budgets

68. Ambassador Donald Ensenat. President George W. Bush's roommate at Yale, director otthe
State Department's Oftice of Protocol and Ambassador to Brunei.

69. i\/lay Ray Nagin. i\/layor of New Or|eans during Hurricane Katrina.

70. FBl Special Agent Steven Rayes.

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 86 of 125

71.

72.

73.

74.

75.

76.

77.

78.

79.

80.

81.

i\/iayor lV|oon Landrieu. Past lViayor of New Orleans and father of Senator i\/\ary Landrieu and
l\/layor i\/litch i_andrieu of New Orleans.

i\/layor i\/iitch Landrieu. Current mayor of New Orleans.

Senator l\/lary Landrieu. Senator from Louisiana during Hurricane Katrina and is still in office
Navy Lt. Andrew Bourret. i\iavy SEAL stationed at Stennis Space Center.

Navy Admiral John Christenson President of the Naval War College.

A|fred Groos. General i\/ianager of the Royai Sonesta Hotel in New Orleans.

Coast Guard Adrnira| l\/iary Landry.

Coast Guard Admirai Joei Whitehead.

FBl Special Agent l\/|ichel|e Veiasquez.

Arrest documents for David Andrew Christenson Arrested i\/iarch 15‘h, 2011. No charges Were
ever tiled.

David Andrew Christenson The United States Supreme Court and The Katrina Virus

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Bool</Appendix
Bool< 7
By David Andrew Christenson
lSBN 978-0-9846883-8-5 Hardbaci< SC|<V
lSBN 978-0»9846893~9-2 EBOol< SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 6374
i\/iiramar Beach, Florida 32550
W'-JJ\.‘J.eersirnmonou'oiishirie'uscorn

\r-r\-s-"-n/ therein cta ritraieico»

An Epic Constitutional Crisis. l am talking about the political destruction of all three branches (Executive,
ludicial and i_egislative) of our Federal Government, One hundred and fifty five million Americans and
Canadians may be infected With The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover~up? l\/lisprision is a crime/felony. in simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowiedge? YES! l gave them the knowledge The

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 87 of 125

real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover~
up?

There was no simple way to present this story. l fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstall<ing FBl Special Agent Steven Raye.s on i\/iarch 'i,Sth, 2011. it must be
emphasized that l was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and l have never been charged with a crime /~\ Louisiana Search and Seizure Warrant was used by the
FBl to steal my evidence documentation, etc. of what happened in New Orleans after Hurricane Katrina.
in simplistic terms chemical warfare contaminates were released from DOD and ClA classified facilities
The United States l\/ii|itary conducted operational missions in violation of Federal Law and killed
Arnericans. 1500 Americans are still missing Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guatemala.)

This is a Pre|ude/Reference Bool</Appendix. The end of the story has not been written ludgment must
not be passed upon the Supreme Court at this time The Supreme Court may have actually protected
me. Think about it. \/Vho could the Supreme Court have turned to? Congress and the E)<ecutive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people

82. David Andrew Christenson An Americon Born Terrorist’s Emails To The Department ijustice

An American Born Terrorist's Emails
To The Department of Justice
A Preiude/Reference Boo/</Appendix
Bool< 8
B\/

David Andrew Christenson
lSBN 978~0-9845893»2~3 Hardbacl<
lSBi\l 978~0-9846893-3»0 EBOOi<
LCCN 201194112
Copyright 2011 1'674739499
Persimmon Publishing
Box 6374
i\fiiramar Beach,l Florida 32550

 

10

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 88 of 125

 

 

Lq,t_i,e§_t_for justice What started as simple fraud perpetrated against Captain David Andrew Christenson
turned into a National and Worldwide Criminal Conspiracy. Captain Christenson unintentionally and
unwittingly became a crusader forjustice. His attempts to uncover the truth and to bring those truths to
light got him classified as a terrorist by the Department ofiustice. At a minimum the cover-up involves
the Federal Government, the President, the Supreme Court, Congress, the Department of Defense, the
Central lnteiligence Agency, the Cathoiic Church, the Pope, BP, etc

Read the email paper tria|. This book contains emails sent by Captain Christenson starting on October
14"‘, 2010 and ending on l\/iarch ldti‘, 2011 when he was arrested Captain Christenson was arrested on a
Louisiana Warrant for Cyber Stalking FBl Special Agent Steven Rayes. lt must be noted that Captain
Christenson was never charged with a crime. Agent Rayes came to Captain Christenson on October 14“”,
2010 the day the emails started

There was no easy way to present this story in a coherent manner. l decided to present the emails as is. l
hope that you can use them as a point of reference l\/ly next book is titled "The Reiuctant Patriot". The
story starts i\/iarch 15¥“, 2011 with my arrest. Please consider this book to be a prelude, appendix and or
a reference book

You may see previews of my other eight books at ;-_'-_ '~ and

 

 

Guidelines and background information for reading my emails.

l was arrested on i\/larch 15“`, 2011 by an FBl SWA`i"l'eam. l was arrested for two counts of cyber stail<ing
FBl Special Agent Steven Rayes. The FBl illegally used Louisiana Warrants to arrest me, search my horne
and seize (steal) my property. The FBl did not have Federal warrants as one might expect. l have never
been charged witha crime. The arrest was for a non-violent, non-domestic, non-violent misdemeanor.
The arrest was for the equivalent of a severe DUl or D\Nl. The FBl stole my legal tiles, computers bacl<~
ups, phone, photos, evidence, Supreme Court files, a DVD of Agent Rayes assaulting me, a DVD of the
Danziger Bridge, etc. The Federal Government wanted to stop my investigation into the Genocide and
murder that took place after l-lurricane Katrina.

Agent Rayes came into my life on October 141“"‘, 2010. He ordered me to send emalls to his official FBl
email address l complied. | have sent over 500 entails to the FBl and multiple agents Agent Rayes
assaulted me on l\lovember 10"‘, 2010. The FBl desperately needed the DVD of Agent Rayes assaulting

m@.

Lyvas declared a terrorist by the Department of .lustice. i assume that the classification took place at

the same time that Agent Rayes came into my iife_

11

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 89 of 125

The first email in the book is actually the last email that l sent before l was arrested l copied a package
of information that l had taxed and mailed to the United States Supreme Court and sent the email with
the attachments to myself l then go back to October 14“’, 2010 and present the emails in a
chronological order. From October 14"", 2010 until l\/iarch 14th,2011. l have not included all of my emails
because of space limitations A partial list of my contacts is attached

When reading the emails please look for the following: The headings/subjects l\lot all emails have
headings/subjects All original emails are from me. took at the date and time. Please review the
addressees (Very lmportant). The attachments are important l sometimes scanned my emails and
included those as attachments l also forwarded many emails because l had received responses

This was my quest forjustice. You be the judge Am l a terrorist or “The Reluctant Patriot”'."’

Sincerely,
David Andrew Christenson
”The Reluctant Patriot”

 

83.

l<atrina Virus Survey luly 30“‘, 2012 (All information is confidential unless you indicate otherwise.)
Email response to g!_ _ ` ' L.
You'l"ube: “Davld Andrew Christenson Channel". Video 58.

         

1. Do you have knowledge of the Katrina Virus? Yes or No<

2. l-lave you been vaccinated for the l<atrina Virus? Yes or l\lo,

3, Have you received the antidote for the Katrina \/irus? Yes or l\lo.

4. Do you know of any governmental employee (city, parish, county, state, federa|, etc.) that has
received the Katrina Virus vaccination or antidote? Yes or l\lo. l-low many?

5. Do you know of any non-governmental individuals that have received the Katrina Virus
vaccination or antidote? Yes or l\lo. How many?

6, Have you had blood taken? (Katrina or BP oil spill)

7. Have you provided your Dl\|/-\? (Katrina or BP oil spill)

8 Are you participating in any health studies? Please list.

9 Please list any general health issues that you may have.

10. Please list any mental health issues that you may have.
11. Do you know of any health issues for governmental employees and non-governmental

individuals?

12

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 90 of 125

12. Do you know of any health issues in children? (Children are the most susceptible to the Katrina
Virus because they do not have fully developed immune systems.)

13. 00 you know ot any mental health issues in governmental employees or non-governmental
individuals?

14. Please address questions, concerns and comments below?

154 Would you he upset if you found out that governmental leaders had been given the l<atrina
Virus vaccination and antidote? (Governmental leaders would include Supreme Court ludges,
Congressman and senior members of the E)<ecutive Branch.} Yes or No.

16. Would you be upset if you found out that governmental leaders and employees were being
study and tracked for the Katrina Virus and that they were receiving preventative medical care?
Yes or Not

17. Would you be upset if you found out that civilian leaders were being study and tracked for the
l<atrina Virus and that they were receiving preventative medical care? Yes or No.

18. Please list any medical oddities that you have seen since August 2005 The location is irrelevant

19. Would you be upset if you knew that Harvard and AstraZeneca had been secretively working on
a cure for the Katrina Virus since 2005? Other companies, universities etc. have been working
on the Katrina Virus as well.

20. Would you be upset if you found out that the Federal Government had been funding this work
in a secretive and deceptive manner?

21, Would you be upset if you found out that companies (AstraZeneca), research facilities etc. had
made and are making billions of dollars in profits doing Katrina Virus research?

Questions, concerns and Cornments:

Sincerely,
David Andrew Christenson

Box 9063
l\/liramar Beach, Fl. 32550
504~715-3086

 

     

YouTube: "David Andrevv Christenson Channel"

13

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 91 of 125

lNTEREST ()F THE AMICUS CURIAE

luna 28“`, 1975 l took my first oath to protect the Constitution when l entered the United States
Air force Academy. By filing this Amicus Brief l am still protecting the Constitution. l\/ly having been
classified as a terrorist is meaningless when you compare it to the destruction of the Constitution and
the Federal iudiciary.

i was never trained to fight a war like this. The enemy is us. Our Gods are Money and Fea'r.

Question 1. Our founding fathers placed treason under Article lll (The Judiciary)of the Constitution.
Would the President have committed a treasonous act if he allowed/ordered Americans to be murdered
by the United States l\/lilitary? Does this qualify as an act of war against the American people? The
United States l\/lilitary conducted operational missions in New Orleans betore, during and after

l-lurrica ne Katrina. This was a violation ot the Posse Comitatus Act of 1878 and the insurrection Act, Titie
10. One of the missions of the military Was to protect facilities that housed dangerous chemical warfare
contaminants. These chemical warfare contaminants ultimately leaked into the environment Would the
President have committed a treasonous act by failing to disclose this information to the American
people when the end result would be death? Would it be reasonable to assume that the loss of lite at
the hands of the Executive Branch is a type of war? Reference the Preamble of the Constitution.

Question 2. Would knowledge ot the criminal activity of the Executive Branch qualify as misprision?

Question 3. Would the knowledge of the treasonous activity of the Executive Branch qualify as
misprision of treason?

Question 4. Doe the Executive Branch have the Constitutional Authority to classified Americans as

terrorists and execute them?

Question 5. Does the E)<ecutiye Branch have the authority to conduct an all-out ideological war against
the Supreme Court and the American people?

THE FOLLOWFNG ARE FACTUAL EXAMPLES OF THE EXECUT|VE BRANCH COlVllT`l'lNG TREASON AND
WlLL LEAD THE SUPREME COURT TO ANSWER YES TO THE ABOVE QUEST|ONS

Treason. Article lll Section 3 of the Constitution discusses Treason. Because of the placement of Treason
within the Constitution l believe that the Supreme Court has an obligation to be proactive in stopping
treason when presented with the opportunity to do so. l believe that the E)<ecutive Branch has
confirmed my opinion by granting immunity to those that are involved in this case. While this case is
simplistic it leads to more grotesque violations of the Constitution, such as murder and genocide. What
is the definition of War? Can the Executive Branch of our Government wage a war on us and can and will
the Supreme Court allow that war to happen? Conclusion: The E)<ecutive Branch in cooperation with the
Legislative Branch has granted itself the authority to declare an American to be a terrorist and execute

14

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 92 of 125

said lAmerican/Terrorist without any Judicial oversight This is the definition of an enemy that is waging
war on the American people. Bin Laden did this and he was an enemy who murdered Americans. l am a
perfect example of our far our government will go to wage war on an American. l was classified as a
terrorist and incarcerated without due process l was placed in isolation and medicated against my will.
The Executive Branch murdered Coast Guard Commander William Goetzee using this process (1, 4, 5, 6,
7, 8, 9, 10, 17, 22, 30, 41, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 60, 61, 62, 63, 64, 65, 66, 68 & 69)

US Attorney Sal Perricone, the number three ranking member of the US Attorney’s Office in the Eastern
District of Louisiana, posted hundreds of comments under monikers on public websites. This authorized
activity by a senior member of the DOJ tainted jury pools and deprived defendants of a fair trial. There
has been a call for US Attorney lames Letten and Attorney General Eric Holder to resign. How many
criminal trials have been tainted? How many Americans have been falsely imprisoned? Why is the
Department oflustice allowed to use propaganda to win convictions? Why is the DOJ allowed to use
propaganda at ail? (18 & 55)

Attorney General Eric Holder has been found in contempt of Congress. No Attorney General has ever
been found to be in contempt of Congress. (16)

The Fifth Circuit Court of Appeals ordered Attorney General Eric Holder to file a response explaining why
President Barack Obama does not believe that the Federal ludiciary has the authority to decide legal
matters i can find no record of this happening before. (21, 24 &25)

Federal ludge Kurt Engeihardt made the following comments after the Danziger Bridge Trial in New
Orleans. "The air of mendacity at this trial was not limited to the actions of the defendants."
Cooperating defendants were ”purchasecl, bought and paid for”. ” Using liars lying to convict liars is no
way to pursue justice*" A plea deal was in place before the trail began. lt was agreed that the i\/lilitary
Danziger Bridge DVD would not be used or acknowledged by either the prosecution or the defense A
waiver was issued that included but was not limited to removal ofthe death penalty (26, 28, 41, 42, 58,
51, 62, 63, 64, 70, 81 82)

David Andrew Christenson was assaulted by FBl Special Agent Steven Rayes at the Hilton l-lotel in l\lew
Orleans on l\lovember 101h , 2010. The DVD of the assault was stolen from David Andrew Christenson
by the FBl on i\./larch 15‘h, 2010. The assault was authorized by Director Robert Mueller with implicit
authorization trorn President Barack Gbarna. (34, 62 63, 64, 70 & 81)

The United States l\/iilitary filmed their criminal activities in New Orleans before, during and after
Hurricane Katrina. The United States Supreme Court has the i\/liiitary DVD of what happened at the

oanziger sriage. (61, 62, 63, 64 & 70)

David Andrew Christenson was threatened by US Attorney James Letten (USALAE). (33, 35, 36, 62, 63,
64, 81 & 82)

15

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 93 of 125

David Andrew Christenson was classified as a terrorist by the Department of lustice. This was done so
that the Department oflustice could bypass the Federal Judiciary for all warrants The DOl did
everything possible to discredit David Andrew Christenson The DOJ called him "crazy” and painted him
to be "a real nut case". (6, 60, 62, 63, 64, 80, 81 & 82)

The FBl offered to cooperate with David Anclrew Christenson if he stopped his investigation and
remained silent. (34, 37 & 70)

The US l\/iarsha| Service wen to extraordinary lengths to harass and intimidate David Andrew
Christenson into stopping his investigation and research. (35)

The FBl threatened to have David Andrew Christenson committed if he did not stop his investigation and
remain silent. (33, 36, 60, 62, 63, 64 & 82)

The Department of lustice through the US i'rustee stole Sl,595,050.16 from DAC Air, inc. which was
owned by David Andrew Christenson. (40, 62, 63 & 64)

One example of the Federal Government's (Food and Drug Administration) illegal surveillance of
Whistieblowers. (39)

The Department otlustice settles 97% of all criminal cases by plea deals. This process is designed to
isolate and remove the Federal ludiciary from the criminal process This has been a stunning success
This process violate Articie lll and the Sixth Amendment at a minimum. (4, 8, 41 & 42)

The beginning of this Writ. President Bush allows the l\lSA to spy on Americans, all Americans. The title
should have been "President Bush allows the Executive Branch to spy on the Supreme Court and the
Federal ludiciary". The release of this information is puzzling. Why? (6 & 43)

Law Enforcement are using cell phones as tracking tools. (6 & 44)

DATA iViiNil\iG. Guidelines issued by the Department oflustice. in simple terms the DOJ has the right to
gather and store information from all data basis in the world. This would include private information
about Americans who were not under suspicion for any criminal activity All phone calls, emaiis, internet
usage, etc. could be part ofa data base that has been secured by the DOl. Review the capabilities of
Facebook. The i\lSA has capabilities that are a million times greater than Facebook. (6 & 45)

The Department ofiustice is spreading propaganda and changing public opinion The DO)` is
desensitizing the American people, the Supreme Court and the Federal Judiciary. The DOJ has
established websites, monitors social network sites, posts comments and tracks all ofthis. Here is a
perfect example of how perverse the Executive Branch is. The agencies monitor each other (5 & 46)

16

Al

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 94 of 125

President Baracl< Obama signed a defense bili that violates American’s Constitutional Rights. This is a
fact. The law is in effect The president acknowledges this fact but pledges to maintain the iegal rights of
U.S. Citizens. l-low can this activity by a sitting President be Constitutionai? (119)

The E)<ecutive Branch has granted itself the authority to place Americans on the secret no-fly list. This
list has doubled in the last year. lt is a secret list and there is no oversight (53)

US Attorney lames Letten orders me to stop emailing him and all other US Attorneys. (38)
FBl uses threats and intimidation against John Kinnucan to coerce him to cooperate (56)

The Executive Branch establishes medical programs to deal with the Katrina \/irus. Harvard l\/iedical
school establishes the Hurricane Katrina Community Advisory Group. The Executive Branch intentionally
refuse to disclose the existence of the Katrina \/irus. The E)<ecutive Branch is funding the medical studies
thought the National institute of l-lealth. (57, 81`)

General Russel Honore acknowledges the criminal conduct of the United States l\/lilitary in l\lew Drleans
before, during and after Hurricane Katrina. (58)

The Department oflustlce murdered Coast Guard Commander William Goetzee. (59,62, 63 & 64}

US Attorney Billy Gibbens represents me without my authority. This is a clear violation of the Sixth
Amendment How can the Federal Judiciary allow the E><ecutive Branch the authority to represent an
individual that it is prosecuting? As a side note. Search the Department of Justice website for the Federal
Public Defender Oiiice? lt is hard to find the Chief Federal Public Defender, in reality the Chief Public
Defender is the Attorney General. ln simplistic terms the Prosecutor is also the defense attorney. Does
our Constitution really allow for this? This clearly violates the Constitution and the Bill of Rights. (1, 4, 6,
7, 8, 9, 10, 60, 62, 63, 64 & 82)

ObamaCare was implemented in a clandestine Way to address the Katrina Virus and the effects that it
will have on Americans. The Supreme Court had no choice but to approve of ObamaCare. lt took a major
revision of history to allow the court to approve of ObamaCare. The decision was unprecedented in the
history of the Supreme Court. While the Supreme Court has become isolated and irrelevant when it
comes to criminal, terrorist and war matters, the court has established that it has the right to legislate

laws. (20)

The FBl clearly violates its’ own rules and procedures when opening investigations The FBl clearly
violates Federal Law as well. The unwritten Standard Operating Procedure (SOP) within the FBl is to
classify individuals practicing civil disobedience as terrorists Terrorist is the new word for activist and
criminal. lt allows the FBl to discard the Constitutional Rights and Civil Rights of an American. The FBl is
declaring more and more Americans as ”Enemies of the State”. (47)

17

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 95 of 125

The FBl uses ”\/Vatch i.ists". Once you are on the list it is almost impossible to come off. You are never
notified of being on a ”\/\/atch List". There is no due processl (48)

As an American if you are classified as a terrorist (by iaw) you are not allowed to have an attorney You
can be targeted for death without any legal process (50)

Director of National intelligence Dennis Blair confirmed that the E><ecutive Branch can assassinate
Americans who have been classified as terrorists. He talks about permission Under the Constitution
where is it written that that type of permission can be given and by whom? l believe it is war when we

are assassinating our own people (51)

The Department oflustice has clearly held that it is above the law and cannot be prosecuted or
investigated for violating the law. The DOJ can murder and destroy any individual without any cause or
justification This is an established precedent The only recourse is though a civil proceeding (52, 62, 63

& 64)
Americans can be held indefinitely once they are classified as a terrorist (54)

Any complaint filed with the Department ofJustice against the Department ofiustice will be answered
with a form letter that has no identifying case number. l have filed over 25 complaints with the
Department of Justice against the Department of lustice. l have filed those complaints With the
inspector General and the Office of Professional Responsibiiity. (29)

Here are the major violations of Federal l.aw before, during and after Hurricane Katrina:

1. The United States i\/lilitary conducted operational missions (Before, during and after Hurricane
Katrina.) within the territorial boundaries of the United States in violation of Federal Law.

2. Americans were executed by the United States l\/liiitary without being provided "Due Process".
Americans were denied their Constitutionai, tegai and Civil Rights.

3. The United States i`viiiitary was in l\lew Orleans before Hurricane Katrina so that protection could
be provided to Department of Defense and Central intelligence Agency laboratories
warehouses and manufacturing plants During and after Katrina these facilities leaked the
”i<atrina Virus” which is a cancer causing carcinogen ("|<atrina \/irus” is a general term that
represents all contaminants that were released Biologicai, radioactive chemicai, bacterial,
etc...) (i\levv Orieans has the highest death and cancer rate in the country and possible the world.
The death and cancer rate for people who stayed in l\lew Orleans during Hurricane Katrina is one
thousand times higher than the National average.)

Li. The Cover~Up. This represents i\/iisprision of a Feiony and l\/lisprision ofTreason. i<nowledge of
the Genocide, i\/iurder and Crlmes Against Humanity is a crime on to itself. The Cover*Up,
Genocide, i\/lurder and Crimes Against Humanity will continue for years and effect many
generations ofAmericans. How many Americans will be murdered? (17}

18

Al

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 96 of 125

August 31“, 2005 is the day that President George W. Bush flew over l\lew Orieans and did not land. The
V\lhite House issued a statement informing the media that President Bush did not land because of
security issues and that he did not want to disrupt the rescue effort that was taking piace. in fact the
President did not want to take a chance on infecting himself and his staff Belle Chase i\iavai Air Station
was operational and secure. i do not have a problem with President wanting to infect himself but l do
have a problem with him not telling America about the Katrina Virus. (27, 28, 62, 63, 64 & 68)

Secretary of Defense Ronaid Rumsfeld had to be ordered by President Bush to send in the troops. This
was actually a delay tactic loy the Secretary. The Katrina Virus had to be moved and Or allowed to
dissipate. i\/|uitipie military bases were on alert and could have arrived in New Orleans the day after
Hurricane i<atrina. A white house advance team toured l\lew Orleans in an Air Force search and recuse
helicopter from Huribtirt field in Florida on August 30, 2005. The Air Force search and rescue unit and
Huriburt was on standby and ready to depioy. i\/iy old C-lBO unit in tittle Rocl< was on standby as weii.
Do you have any idea what 64 C~lBUs can clo? (27, 28, 62, 63, 64 & 68)

The cover-up extends to Congress. i\/iy father is very active in the Repubiican Party in iowa. He has
donated money (Can be confirmed by the Federal Eiection Commission) and his time in helping Senator
Chuck Grassley, Representative Tom i_atham and Representative Steve i<ing get eiected. He has
repeatedly contacted them and asked for a meeting and help. The three of them refused to respond to
hlrn. (31)

l asked the Center for Disease Control and Prevention if the Supreme Court had been infected with the
Katrina \/irus. l was informed that members of the Supreme Court were not suffering from any virus.
How could they know that? (23, 62, 53, 64 & Sl)

There is hope. Federal Judge Foote from Lafayette La, refused to toss a lawsuit for civil damages against
two police officers who had arrested man for criticizing a police chief. (19)

19

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 97 of 125

STATEiViENT CIF THE CASE
(in very simple terms,)

The E)<ecutive Branch has spied on the Supreme Court, Congress, Americans and ali of their
families in violation of the Constitution.

The Executive Branch has granted itself immunity for willful and intentional criminal activity
against the Supreme Court, Congress, Americans and ali of their families

The Executive Branch is conducting an ali-out ideological war against the Supreme Court,
Congress, Americans and all of their families This war is designed to destroy the Constitution, our
Constitutional Rights, Civil Rights and i_egai Rights as weil as the judicial Branch of our Government,

CONCLHSIOI\{

l have honored the oath that l took when I entered the Air Foroc Acaderny and when I was
commissioned as an officer in the United States Air Force. l was never trained to fight a war like this.
lt is incomprehensible that l am lighting my own country to save my fellow Am orleans and the
Const itution.

When a true genius appears in the Worid, you may know him by this Sign, that the dunces are all
in con_federacy against him. ~Jonathan S\idft

Aii that‘s necessary for the forces of evil to win in the world is for enough good men to do
nothing Edmund Burke

lt is now up to the Supreme Court.

Respcc.tf`ully submi.tted,

David Andre.\\" Christenson
Prr) Se

Box 9063

98l 5 US Highway 98 West
BC i$o

l\/.llramar Beach, Florida 32550
504»7i 5~3086
“'i`ldl§ Rl;LUC'l`/\N'_l` PATR[O'l
Classil"led as a terrorist by the Department oi".lustice

   

 

20

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 98 of 125

 

,l/\i\/irze. R. Ci.¢/\~PPBR, JR., DiR,iz<."i‘oR o_r-* N/~\'i“ioi\z,'\i, l‘.\i'reisi/ioi§i\'=<:r;, i€T Ai,,,. i>e:ri"ri<j)i\iei<s

i,".

 

./X;`\-'i`.\`ii$'i'\,' i?\ -

  

'i )R .~i li`."€,' ll ` (_')]-" (,'[~.`_/'E Z`;"O_.’{a ."" `. i!~"})!.;'.~

     
   

 

Dziv id i~\ nci re-W CT li ri stem St)n.
]’1‘05'@
i:B<);\‘ 9063
9315 l`.'§‘*l l~iii>'hway 98 \.`\;`est

  
 

' d l§ RELL CTA"\?` "

.ir,.x._’:?'l';!z.! ns a rer/'<')i‘i:»'! !‘1\' zi')e Da’j.?<:zi'//ne_nf <>_./""Jz.»".\'/_i!:a

 

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 99 of 125
Ce’$~BlGYS Document: 00512501246 Page: 1 ' Date Filed: 01/15/20111r

    
   
 

C

GOURTEIT:A
fb` HECEWEB

3
JAN l 5 2914 m
$HH*cIBQ\'j_W .

AB '°i°
UNiTED STATES COURT OF APPEALS
FOR THE FlFTH ClRCUlT
UN|TED STATES OF AMERlCA,

Piaintii'f/Appeilant,
v. Case No. 13-31078

KENNETH BOWEN, et ai.,
Defendants{Appeilees.

Motion to intervene and/or Amicus Brief
(Per First Amendment ”and to petition the Government for a redress of grievances”)

For Brevity, There is no doubt that l and three hundred and thirty million Americans have standing.

The American people have a Constitutional Right to know the truth about what happened during
Hurricane Katrina. i'he First Amendment States: Congress shall make no law respecting an establishment
of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press ;

or the right of the people peaceably to assemble, and to petition the Government for a

!€dress cf grievances. The First Amendment is a Right.

On behalf of the American people l move_the court to unseal all documents, evidence and information
as it pertains to the systemic criminal prosecutor misconduct in the Danziger case and the other six
cases listed. The criminal cases which l cail the “Danziger Seven” have to be subservient to the
protection of the Constitution. li we do not protect the Constitution this Nation will fall into chaos if it
has not all ready.

Facts:

Chemical warfare contaminants, the Katrina Virus, leaked into the environment during Hurricane
Katrine.

The US Military conducted operational missions and murdered Americans in violation of their
Constitutional rights

A piea deaf was entered into by the DO.l prosecutors and the defense attorneys before the Danziger
triai.

All of the Danziger Seven criminal cases have pleadings that reference the systemic criminal prosecutor
misconduct

Eastern District of Louisiana (EDLA) Danziger Seven Criminai Cases which l have tried over 50 motions,
pleadings memorandums and appeals in:
Z:IO»cr~ZOfi Danziger .iudge KURT D. ENGELHARDT
2:10-cr~154 Glover Judge iANCE M. AFRlCK TENDERED FOR F§UNG
2:13-cr-11 Nagin lodge HELEN G. BERR|GAN
2:11~cr~157 Fazzio/Titus/Heebe .ludge HELEN G. BERRlGAN . ‘ nn
z:ts-cr»z¢s oaigie wage cARLi. BARBiER -W‘* i 3 ¢lri‘i
U.S. DiST.¢'"'T“ `~C`:URT
Eastem Disir .;';isiana
Depi;", . "

Case 1:18-cv-02885-R.]L Document5-1 Filed12/14/18 Page 100 of 125
Cle~slo?a Document: 00512501246 Page;z Date Fllecl: 01/15/2014

1133

2:.”13»cr-131 jackson .ludge MAR‘{ ANN ViAL LEMMON
2:12~cr~1 Howard/Hankton Judge MARTlN L.C. FELDMAN

in the interest of Justice the court must reject this appeal.

   

l`=iled Pr e/ln Proper Person on behalf of all Americans

,.L//

/ w// ’,,“~. "~\
David Andrew C rlstenson

Box 9063

Nliramar Beach, Fl.

32550

504-715-3085
davidandrewchristenson@hotmail.com

CERTiFlUTE OF SERVlCE
l hereby certify that on .lanuary ll, 2014, l filed the foregoing with the Clerk of the Court for the United
States Court of Appeals for the Fifth Circuit by US First Class Nlaii. l further certify that service for
counsel for appellees and defendants will be accomplished via official electronic mail and official Pacer
notification

 

David Andrew Christenson

Box 9063

Miramar Beach§ Fl.

32550

504-715~3086
davidandrewchristenson@hotmaillcom

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 101 of 125

Caso: 13~31078 Document: 00512529937 Page: 1 Date l'~“lleci: 02/11/2014

UNlTED STATES COURT OF APPEALS
' _ FOR THE FlFTl~l ClRCUlT
UNlTED .STATES OF AMERlCA,

 

Plaintiif/Appellant,
v. Case No. 13-31078
KENNETH BOWEN, et al.,

Defendants/Appellees.

Amicus Brief
Supplemental 2
Svstemic Criminai Prosecutor Misconduct

All of the Danziger 7 (plus Pratt) criminal cases have or Will have appealable issues because of the
Systemic Criminal Prosecutor l\/lisconcluct. These appeals will go to the Supreme Court because of the
severe nature of the violations Of the Defenoiant's Constitutional Rights The damage that has been done
to the American People and their Constitution is unquantifiable and could and probably result in the
destruction of this great country. This Great Nation is slipping into Nazisrn where there are no
Constitutional Rights. This Systemic Crirninal Prosecutor Mlsconc|uct is much bigger than the 8 criminal
cases liste`c'l'l'iere. ' ` ’

it is imperative that all sealed documents evidence, Horn report, Heebe report, etc. be unsealed and
released to the American People. This simple act will protect all Americans, their Constitutional Rights
and the Constitution itself which is the foundation for this great county.TENDERED FOR FlL\NG

Constitutional issues FEB ii 0 25th

1. The sway/ing of public opinion U.S, DlSTRlCT COQRT

- - ~ Eastern District oi Louisiana
2. Tamtmgjury pools Oepuiy Cie|,k
3. Dispensing Propaganda through the Federal Desensitizing Propaganda Machine {FDPi\/l)
4. Destruction of the Constitutional Grand .lury System.
5. Plea deals to gain convictions.(The purchase of testimonv)
6. Plea dealsl (\/iolation of the Constitution)
7. Grants ot immunity to gain convictions {The purchase of testimony)
S. Denial Oi 15‘ Amendment Rights including the right to petition the government for grievances
9. Denial of Constitutional Rights for Federal Whistiebiowers.
10. l\/lanlpulation of the l“ Amendment by a corrupt national media
11.,"Viola}tions of the rich Amendment Against unreasonable searches and seizures
12. Vioiations of the 6"‘ Amendment Asslstance of cou`nsel.
13_ The cover~up of Genocide and Crimes Against Humanity by the Federal Government against the

American people

 

 

Ali

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 102 of 125

Case:13-31078 Docuinent:00512529937 Page:Z Date Filed: 02/11/20`14

UNlTED STATES COURT OF APPEALS
, FOR THE FlFTH ClRCUlT
UNlTED _STATES OF Al\/lERlCA,

 

Plaintiif/Appellant,
v. Case No. 13~31078
KENNETH EOWEN, et al.,

Defendants/Appe|lees.

Amicus Brief
Supp|emental 2
Svstemic Criminal Prosecutor Nlisconduct

All of the Danziger 7 (plus Pratt) criminal cases have or will have appealable issues because of the
Systemic Criminal Prosecul;or l\flisconduct. These appeals will go to the Supreme Court because oi the
severe nature of the violations of the Defendant's Constitutional Rights The damage that has been done
to the American People and their Constitution is unquantifiable and could and probably result in the
destruction of this great country. This Great Nation is slipping into Nazism where there are no
Constitutional Rights This Systernic Criminal Prosecutor Misconduct is much bigger than the 8 criminal
cases liste"d;liere. ‘ ' ‘ ' ` ”` `

lt is imperative that all sealed documents evidence,- Horn report, Heebe report, etc. be unsealed and '
released to the American People. This simple act will protect all'Americans, their Constitutional Rights
and the Constitution itself Which is the foundation for this great county.TENDERED FOR FlUNG

Constitutional issues » FEB § 3 elgin
The swaying of public opinion. U.S. Dl$TRlCT CO!`JR.T
Tamtin .U 0 015 Eastern District oi Louisiana
gi ry p ' Depui;y Clerk

Dispensing Propaganda through the Federal Desensitizing Propaganda i\/lachine (FDPl\/l)
Destruction of the Constitutional Grand jury System.

Plea deals. {Violation of the Constitution)
Grants oi' immunity to gain convictionsl (The purchase of testimony)
denial of 1St Amendment Rights including the right to petition the government for grievances4
Denial of Constitutional Rights for Federal Whistlebiowers.

lO. ivianipulation of the 1“ Amendment by a corrupt national media

11.:§Vi0la!tions of the 1th Amendment Against unreasonable searches and seizures

12. Violations of the 6"` Amendment Assistance of counsel . ._

13. The cover~up of Genocide and Crirnes Against Hurnanity by the Federal Government against the
American people

1
2
3
4
5. Plea deals to gain convictions.(The purchase of testimony)
6
7
8
9

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 103 of 125

Case: 13~31078 Document: 00512529937 Page: 3 Date Filed: 02/11/20`141

l have standing and l have been a victim. l am eminently qualified to testify to the Constitutional issues l
can provide documentation as to my having Constitutional issues 1, 3, 8, 9, 10, 11, 12 and 13 violated.j
The listed violations as weil as 2, 4, 5, 6, 7, are addressed in the court record and for brevity purposes
are not included in this Amicus Brief but are referenced with docket numbers and number of pages

Documentation With Factual information And The Names Oi° Those That Are Responsibie For The
Destruction Oic Our Constitution

Reference documentation that has already been filed by me in the Danziger case:

Case 2:10~cr~0020£1-KDE-SS Document 1138 Filed 09/16/13 Page 1 of 2 (6 pages)
Case 2;10-cr-00204-KDE-SS Document 1147 Filed 09/19/13 Page 1 or' 2 (30 pages)
Case 2:10-cr-00204~KDE~SS Document 1150 Filed 09/23/13 Page 1 of 2 (25 pages)
Case 2110*cr-00204-KDE-SS Document 1152 Filed 09/26/13 Page 1 of 2 (7 pages)
Case 2:10-cr-00204-KDE~SS Document 1158 Filed 10/02/13 Page 1 ot 2 (10 pages)
Case 2:10-cr-00204-KDE-SS Document 1169 Filed 10/07/13 Page l of 2 (22 pages)
Case 2:10~cr-00204-KDE~SS Document 1177 Filed 10/23/13 Page 1 ot 1 (22 pages)
Case 2:10-cr-00204-KDE-SS Document 1182 Filed 11/01/13 Page 1 of 1 i25 pages)
Case 2:10~cr~00204~KDE-SS Document 1193 Filed 11/12/13 Page 1 of 11 (11 pages)
Case 2210~cr~00204-KDE-SS Document 1232 Filed 12/16/13 Page 1 oi7 ("r` pages)
Case 2:1.0~cr“00204~KDE~SS Document 1237 Filed 12/23/13 Page 1 old (4 pages)

The lind Result
Ali of the defendants want access to the Horn report and the information that is under seal.

(A brief side note that Wili be addressed in Amicus Brief 3: Not one defense attorney has requested the
i~ieebe report/investigation i considered this lack of zealous representation to be criminal malpractice
Because of the Systemic Criminai Prosecutor i\/lisconciuct the following occurred in the biggest white
collar criminal case in Louisiana in the last 14 years, it not longer Superseding indictments 2 and 3 were
dismissed with prejudice against l\/iark Titus. The original indictment and superseding indictments 2 and
3 were dismissed with prejudice against Bominici< Fazzio. What is most amazing is that this criminal
prosecution was instigated to ultimately prosecute Freed Heebe, the i<ingpin of the_crirninal
organization The entire case against Freci lieebe Was publicly dismissed with prejudice without his ever
being indicted just how grotesque was the Systemic Criminal Prosecutor i\/lisconduct that resulted in
such an egregious action against the American Peopie?)

“** The six convictions have been vacated and the case should be dismissed because of Systernic
Criminai Prosecutor l\/iisconduct. The Horn and Heebe reports provide appealable issues

Defendant’s KEl\il\ll-li`l-l BOWEN, ROBERT GiSEVlUS, ROBERT FAULCON, ANTHONY Vll_l_A\/ASO, ARTHUR
i<AUFi\/iAN and GERARD DUGUE. Order And Reasons for a new trial (Horn Report plus) Signed by iudge
KURT D. El\.lGEl_l-iARDT

Case 2210-cr»00204-KDE-SS Document 1137 Filed 09/17/13 Page 1 of 129 (Danziger Case)

A¢l

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 104 of 125

Case; 13-31078 Document: 00512529937 Page: 4 Date Filed: 02/11/2014

,,_`

***i"his case is under appeal. The conviction should be vacated and ata minimum the defendant should
be granted a new trial. This is the most heinous of the convictions and it is the most draconian ot
sentencing The Horn and Heebe reports provide appealable issues

Gregon/ ivlcRae’s l\/lotion To intervene To Obtain Access To Sealed lntorrnation (Horn report plus) Filed
by i\/lichael S. Favver. (C)riginal case is Glover 2:10~cr-154) `
Case 2210-cr~00204~KDE-SS Document 1249 Filed 01/22/14 Page 1 of 2 (Danziger case)

***This case is under appeal to the Supreme Court. This case has new appealable issues because ot the
Horn and Heebe Reports. This case could return to the District Court and will return to the 5“‘ Circuit.
i\/iovant Renee Gill Pratt's l\/lotion To intervene To Obtain Sealecl information (l-lorn Report plus) Filed by
i\/iichael S. i-'awer. iOriginal case Renee Gill Pratt 2;08~cr~140)

Case 2:10-cr-00204'KDE»SS Document 1255 Filed 01/24/14 Page 1 of 2 (Danziger case)

***This defendant is awaiting trial. The Horn and Heebe reports will provide appealable issues
Stace\,/ jackson EX PARTE MOTlON FOR lSSUANCE OF SUBPGENA DUCES TECUM AND PRODUCT!ON
PRlOR 'l”O TRiAL; RULE 17(c), FED. R. CRli\/l. P. (Horn Report plus) Filed by Edward J. Castaing, jr“
Case 2113-cr~00131~MVL~JCW Document 39 Filed 01/16/14 Page 1 of 5 (.lackson case)

***This trial is currently taking place lt convicted the Horn and Heebe reports Wili provide appealable
issues This trial should have never taken place and the continuance should have been granted There is
no way to quantify the damage done by the Department ofJustice to the tainted jury pool.

Mayor C. Ray'Nagin’s Defendant’s l\/lotion To Compel Discovery (l-lorn Report plus) Filed by Robert
jenkins

Case 2:13-cr`00011~HGB-ALC Document 54 Filed 10/02/13 Page 1 ot 6 (Nagin case)

i\/layor C. Ray Nagin's Motion For Continuance OfTrial Date (Horn Report plus) Filed by Robert .lenl<ins
Case 2213-cr-00011-HGB'ALC Document 27 Filed 09/19/13 Page 1 ot 1 (Nagin case)

Footnotes for the Other Danziger 7 cases;

Due to the even more grotesque, damaging and extensive Systemic Criminal Prosecutor Misconduct an
Amicus Brieic 3 will be filed referencing the Fazzio/Titus/Heebe criminal case. 2:11-cr-157
Fazzio/Titus/Heebe lodge HELEN G. BERRlGAN

The following two cases will not be addressed in Amicus Brieic 2 or Amicus Brief 3. The Hanl<ton and
Daigle cases involve Systemic Criminal Prosecutor Nlisconduct that involves murder, extortion,
blackmail, thett, money laundering etc. on the part of the Department ot Justice, An Amicus Brief 4 may
be filed at a later date.

2112~cr~1 Howard/Hanl<ton Judge l\/lAR`l'lN L.C. FELDMAN

2113~cr-249 Daigle judge CARL i. BARBlER

A4

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 105 of 125

Caee:13~31078 Document:00512529937 Page:§ Date Filed: 02/11/2014

.__'

Filed Pro Se/ln Proper Person on behalf of all Americans

 

Da id Andrew Christenson

Box 9063

lviiramar Beach, Fi.

32550

504~715~3086
davidandrewchristenson@hotmail.com

CERTlFlCATE OF SERVlCE
l hereby certify that on Februarv 8‘“, 2014, | filed the foregoing with the Clerk of the Court for the United
States Court of Appeals for the Fifth Circuit by US First Class Mail. l further certify that service for
counsel for appellees and defendants will be accomplished via official electronic mail and official Pacer
notification

Filed Pro Se/ln Proper Person on behalf of all Americans

 

David Andrew Chris enson

Box 9063

I\/liramar Beach, Fl.

32550

504~715~3086
davidandrewchristenson@hotmail.cc>m

Eastem District of Louisiana (EDLA) Danziger Seven Criminal Cases which l have filed over 50 motions_.
pleadings, memorandums and appeals inc '
2110~cr-2011 Danziger Judge KURT D. ENGELHARDT

2:10-cr»154 Gloverjudge LANCE Nl. AFRLCK

2113»€1"~11 Nagln Judg€ HELEN G. BERRlGAN

2;3.1~cr»157 Fazzio/Titus/Heebe judge HELEN G. BERRIGAN

2:13~cr~249 Daigle judge CARL J. BARBlER

2113~cr-l31 Jackson ludge MARY ANN VlAL LEMMON

2:12*cr_1 Howard/Hankton Judge l\/lARTlN L.C. FELDMAN

2108-Cr»140 Pratt Judge lVAl\l L.R. LEMELLE

in the interest of justice the court must reject this appeal

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 106 of 125

Case: 13~31078 Document: 00512529938 Page: 1 Date Filed: 02/11/201¢1

:~.~` j uNlTED sTATEs couRT or;`AP-PEALS
`~ ` FoR THE Fii=rn ciRculr ' `

 

UNlTED STATES OF Al\/lERlCA,

Plaintift/Appellant,
v. Case No. 13~31078 g

KENNETH BOWEN, et al.,
Defendants/Appellees.

Amicus Brief
Supplemental 3

The starting point for this brief is US Attorney Billy Gibbens who represented me as my defense attorney
When l was arrested with a Louisiana Warrant, not Federal as one might assume, for cyberstall<ing an F§Bl
Agent that I was ordered to send emails to. l was placed in isolation for 11 days and medicated against
my will. l was never charged with a crime. Four months later the same procedure was used against Coast
Guard Commander William Goetzee and he died, was murdered in the same cell that l was in. l-le was ‘a
Federal Whistleblower like me. Coast Guard Commander Goetzee in his appearance before the Federal
Court was strapped to a wheelchair and tased every time he tried to speak. Reference page 18 items 31
and 32. lt you read the 66 page complaint you Wili think you are in Nazi Germany. What a tragic way for
one of our heroes to die. Compiaint Case 2:12~cv~01910»$SV~JCW Document 1 Filed 07/23/12 Page lot
66

US Attorney Billy Gibbens represented me against my wishes and gave away all o\t B§WE%€P§§R FlUNG
reference the bond, non~domestic stay away order and the ”Billy Gibbens" court ocument.
Billy Gibbens represented me on behahc of the.Department ot Justice.

 

The following web pages are extremely slow because of DOJ interference FEB 1 0 2914
http://persimmonpublishingus.com/Documents.html U_S` D!STRK;T COURT
Pay particular attention to items 3 and 9. item 9 is not even a condition of bail or §§§§,m District Of Louisiana
htto://i:)ersirnmonpulolishingus.com/ui:)loads/zzBailBondl\i/larl<edUt>`pchc DEDUW mem

 

There are 74 people on the order. 66 of whom l had never met. (My assumption is that 73 did not know
they were on the order because they had not filed atfidavits.}
l'ittp://Dersimrnonpublishingus.com/l.iploads/zzl\lonDomesticl\/larl<edl)p.pclic
http://persimmonpublishingus‘com/uploads/CantrellZZGibbens.odr'

Besides l\/ie, US Attorney Billy Gibbens represents Fred Heebe (Titus/Fazzio/l~leebel, Arthur Kaufman
(Danziger) and Andre Hanl<ton (Howard/Hanl<ton).

lt was l that informed US Attorney Billy Gibbens about the monitoring of the web and the posting of
comments by the DOJ. Without this information Feed Heehe and Dominlcl< Fazzio would have been
brought to trial. There were other factors as well.

AS

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 107 of 125

Case; 13~31078 Document: 00512529938 Page: 2 Date Filed: 02/11/2014

The following link will take you to the first press release about `my being arrested The DO.l realized that
a mistake had been made and altered future press releases Donald Newhouse, Advance Publications,'
nola.corn, The New Orleans Times Picayune, WDSU, NBC and other media outlets cooperated with the
DOJ by printing detaming and slanderous information about me to destroy my credibility

New Orleans man booked on two counts ot cyberstall<ing, TV station reports

By Times-Picayune Statt on i\/larch 17, 2011 at 8:26 Al\/l, updated March 17, 2011 at10128 Al\/i
http://www.nola.com/crime/inde)<.ssf/ZOI1/03/new orleans man booked on two.html`

"A l\lew Orleans man is in jail, booked on two charges of cyberstall<ing after he allegedly sent
threatening e~maiis to an FBl agent, WDSU~TV reports

David Christenson, 53, was arrested Tuesday and remains jailed on a $300,000 bond, court records
show.

Christenson allegedly sent the e-mails after an FBl agent interviewed him last month about
"inappropriate" e~mails Christenson sent to judges and their employees the station reports,”

lUST EXACll_Y WHAT ARE "lN/-\PPROATE” EMAlLS?

Not one defense attorney has requested the Heebe report/investigation l considered this lack of
zealous representation to be criminal malpractice Because of the Systemic Criminal Prosecutor
lvlisconduct the following occurred in the biggest white collar criminal case in Louisiana in the last 111
years, if not longer: Superseding indictments 2 and 3 were dismissed with prejudice against Marl< Titus. v
The original indictment and superseding indictments 2 and 3 were dismissed with prejudice against
Dominicl< Fazzio. What is most amazing is that this criminal prosecution was instigated to ultimately
prosecute Fred Heebe, the Kingpin ot the criminal organization The entire case against Fred Heebe was
publicly dismissed with prejudice without his ever being indicted. just how grotesque was the Systemic
Criminal Prosecutor lylisconduct that resulted in such an egregious action against the American People?

Conclusion

Defense attorneys are active participants in the Systemic Criminal Prosecutor l\/lisconduct. The lack ot
zealous representation is cause for an appeal. The defendants and all Americans deserve to know what
is under seal, in the Horn report, the Heebe report, etc. Constitutional Rights for all Americans have to
be protected

Eastern District of Louisiana (EDLA) Danziger Seven Criminal Cases which l have filed over 50 motions,
pleadings memorandums and appeals in:

2:10~cr-204 Danziger lodge KURT D. ENGELHARDT

2:10-ci=154 Glover Judge LANCE lvi. AFRlCl<

2:13~cr-11 Nagin Judge HELEN G. BERRlGAN

2111-cr~157 Fazzio/Titus/Heebe .ludge HELEN G. BERRIGAN

2113-cr~249 Daigle lodge CARLj. BARBlER

2113~cr_131.lacl<son ludge i\/lARY Al\iN VlAl_ l.El\/ll\/lOl\l

2;12-cr-1 Howard/Hanl<ton Judge l\/lAR'l”lN L.C. FELDl\/IAN

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 108 of 125

Case; 13»31078 Document: 00512529938 Page: 3 Date Filed: 02/11/20`14

2:08~£:3*-140 Pi'attludge lVAN L,R. l_El\/lELLE
in the interest of Justice the court must reject this appeal.

Filed Pro Se/in Proper Person on behalf ot all Americans

 

David Andrew Christenson

Box 9063 -»
l\/liramar Beach, Fl.

32550

504~715-3086

davidandrewch'ristenson@hotrnail.com

CERTiFlCATE OF SERV\CE
l hereby certify that on February 8ch, 2014, l filed the foregoing with the Clerk of the Court for the United
States Court of Appeals for the Fi)°th Circuit by US First Class iVlail. iturther certify that service for
counsel for appellees and defendants will be accomplished via official electronic mail and official Pac'er
notification

Filed Pro Se n Proper Person on behalf of ali Americans

 

 

David Andrew Chri

Box 9063

Miramar Beach, Fi.

32550

504~715-3086
davidandrewchristenson@hotrnail.com

 

AS

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 109 of 125
Case: 13~31078 Document: 00512530909 Page: 1 Date Filed; 02/12/201/i
aunt o`i`=i;;p

0 n
%.
united srAres count oi= APPi-:Ats d RECEWED €9(
ron THE FiFTH cincun' FEg 1 3 mm m

Weeg!};i‘;.~

  

UN|TED STATES OF AMERlCA,

P|aintiff/Appellant,
v. Case No. 13*31078
KENNETH BOWEN, et al.,

Defendants/Appeliees.

Amicus Brief
Supplemental 4

in the interest of Justice, for the protection of the Constitution and to protect every American's
Constitutional Rights, the following criminal investigations and reports into the criminal conduct of the
Department of.iustice and the Federal Government must be made public

All of these cases are sinisteriy intertwined with this case, the Danziger case, and Captain David Andrew
Christenson, Federal Whistleblower.

***The l-ieebe report, What criminal activities by the Department ofjustice resulted in the dismissal
with prejudice of the originai indictment, 1st superseding indictment and the 2"° superseding indictment
against Dominick Fazzio? Mark Titus entered into a plea deal on the original indictment but the DOJ
dismissed with prejudice the 15t superseding indictment and 2"° superseding indictment How could the
DOJ, without ever indicting, dismiss with prejudice the original indictment, 15t superseding indictment
and 2“" superseding indictment against Fred Heebe and .lim Ward? t he criminal activities of the 005
irreparable harmed the American Peopie and the Constitution. (US Attorney Billy Gibbens represented
Fred Heebe and participated in the cover up of the Katrina Virus. He represented Captain David Andrew
Christenson, as his defense attorney, on behalf of the DOJ and gave away all of his Constitutional
Rights.}

l“"""The murder of Coast Guard Comrnander William Goetzee (A national Hero and Federal
Whistlebiower) while he was being held in Federal custody in an Unconstitutional Prison on false
charges The Coast Guard Commander was tortured (documented) as if he was a prisoner at
Guantanamo Bay, Cuba. §Chief Federal Public Defender Virginia Schlueter and Attorney Mary Howeii
represented Coast Guard Commander William Goetzee and Captain David Andrew Christenson.)

***The murder of unarmed Allen Desdunes in New Orieans East by an FBl Agent and New Orleans Police
th`icer. iEsridence points to FBl Agent Steven Rayes murdering Allen Desdunes. lt was FBl Agent Steven
Rayes and the Violent Crime Tasl< Force that attempted to murder Captain David Andrew Christenson
and violated his Constitutional Rights and Protections.)

A§

  

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 110 of 125

Case: 13~31078 Document: 00512530909 Page: 2 Date Filed: 02/12/2014

***The theft of drugs and money from Stefen Daigle by FBl Agent Steven Rayes and the Violent Crime
Taslc Force. The criminal act was electronically recorded (Stefen Daigle’s Defense Attorney is Franlc
Desalvo from the Danziger case and recipient of the Military DVD of what happened at the Danziger

Bridge.l

***The attempted murder, forced medication, false imprisonment in an Unconstitutional Prison, false
arrest on a Louisiana Warrant, assault by an FBl Agent and US Marshal which was electronically
recorded, stalking, slander, deformation, issuance of an illegal bond, the issuance of an illegal and
fraudulent non-domestic stay away order, etc. of Captain David Andrew Christean Federal
Whist|eb|ower. Air Force Captain Christenson was tortured (documented) as if he was a prisoner at

Guantanamo, Cuba.

    
 

David Andrew Christean
Box 9053

Miramar Beach, Fl.

32550

504~715-3086
davidandrewchristenson@hotmail.com

CERTlFlCATE OF SERVlCE
l hereby certify that on Fel)ruary 10“‘, 2014, l filed the foregoing with the Clerk of the Court for the
United States Court of Appeals for the Fifth Circuit by US First Class Mail. l further certify that service for
counsel for appellees and defendants will be accomplished via official electronic mail and official Pacer
notification

roper Person on behalf of all Americans

David Andrew Christenson

Box 9063

Miramar Beach, Fl.

32550

504~715-3086
davidandrewchristenson@hotmail.com

AY

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 111 of 125

The United States Supreme Court and The Katrina \/irus
/-\ Prelude/Reference Book/Appendix
Book 7
By David Andrew Christenson
lSBN 978~0-9846893-8-5 Hardbacl< SCl<\/
lSBN 978-0-9846893-9~2 EBook SCl<\/'
LCCN 2012933074
copyright 1-724163643
Persirnmon Publishing
Box 637/l
l\/liramar Beach, Florida 32550

   
 

 

 

 

An Epic Constitutional Crisis. l am talking about the political destruction of all three branches (E)<ecutive,
Judicial and l.egis|ative) ot our Federal Government, One hundred and fifty five million Americans and
Canadians may be infected with The Katrina \/irus. Did the United States Supreme Court participate in
the criminal cover~up? l\/lisprision is a crime/felony ln simple terms it means that you had knowledge ol'
a crime and did nothing Did the Supreme Court have knowledge? YES! l gave them the knowledge The
real question is: what did the Supreme Court do with the knowledge ot The Katrina Virus and the cover-

up?

There was no simple way to present this story. ltully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme

Court since my arrest for cyberstall<ing FBl Special Agent Steven Rayes on l\/larch lS‘h, 2011. lt must be
emphasized that l was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)

and l have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBl to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
ln simplistic terms chemical warfare contaminates were released from DOD and ClA classified facilities
The United States i\/liiitary conducted operational missions in violation ot Federal l_aw and killed
Americans. 1509 Americans are still missing Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the l<atrina Virus? iRemernber the
Syphilis Studies in Alabama and Guaternala.)

This is a Prelude/Reterence Book/Appendi)<. The end ot the story has not been written ludgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
mei Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.

AS

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 112 of 125

An American Born Terrorist’s Emails
To The Department ot Justice
A Preiude/Reference Bool</Appendix
Book 8
BY
David Andrew Christenson
lSB|\l 978~0-9846893-2~3 l-lardback
lSBN 973-0~9846893-3-0 EBook
|_CCN 201194112
Copyright 2011 1~674739499
Persimmon Publishing
Box 6374
l\/iiramar Beach, Florida 32550

    

 

 

 

Agu§t for `ustice. What started as simple fraud perpetrated against Captain David Andrew Christenson
turned into a National and Worldwicle Criminal Conspiracy. Captain Christenson unintentionally and
unwittingly became a crusader for justice His attempts to uncover the truth and to bring those truths to
light got him classified as a terrorist by the Department ofJustice. At a minimum the cover~up involves
the Federal Government, the President, the Supreme Court, Congress, the Department ot Defense, the
Central lntelligence Agency, the Catholic Church, the Pope, BP, etc,

Read the email paper trial. This book contains emails sent by Captain Christenson starting on October
14th, 2010 and ending on l\/larch 14‘h, 2011 when he was arrested Captain Christenson was arrested on a
Louisiana Warrant for Cyber Stall<ing FBl Special Agent Steven Rayes. lt must be noted that Captain
Christenson was never charged with a crime. Agent Rayes came to Captain Christenson on October 141",
2010 the day the emails started

There was no easy way to present this story in a coherent manner. l decided to present the emails as is.|
hope that you can use them as a point of reference l\/ly next book is titled "The Reluctant Patriot”. The
story starts l\/larch 15"‘, 2011 with my arrest. Please consider this book to be a prelude, appendix and or
a reference books

   

and

 

 

You may see previews of my other eight books at_

 

AS

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 113 of 125

Guidelines and background information for reading my emails.

l was arrested on l\/larch 15"`, 2011 by an FBl SWAT Team. l was arrested for two counts of cyber stall<ing
FBl Special Agent Steven Rayes. The FBl illegally used Louisiana Warrants to arrest me, search my home
and seize (steal) my property The FBl did not have Federal warrants as one might expectl l have never
been charged with a crimes The arrest was for a non-violent, non-domestic, non-violent misdemeanor
The arrest was for the equivalent of a severe DUl or DWl. The FBl stole my legal files, computers, back-
ups, phone, photos, evidence, Supreme Court files, a D\/D of Agent Rayes assaulting me, a D\/D ofthe
Danziger Bridge, etc. The Federal Government wanted to stop my investigation into the Genocide and
murder that took place after Hurricane Katrina.

Agent Rayes came into my life on October 14‘h, 2010. He ordered me to send emails to his official FBl
email address l complied l have sent over 500 emails to the FBl and multiple agents Agent Rayes
assaulted me on l\lovember 10“`, 2010. The FBl desperately needed the DVD of Agent Rayes assaulting

m€.

l was declared a terrorist by the Department of Justice. l assume that the classification took place at
the same time that Agent Rayes came into my life

The first email in the book is actually the last email that l sent before l was arrested. l copied a package
of information that l had taxed and mailed to the United States Supreme Court and sent the email with
the attachments to myself l then go back to October 145 2010 and present the emails in a
chronological order. From October lll"‘, 2010 until i\/larch 14“‘, 2011. l have not included all of my emails
because of space limitations /-\ partial list of my contacts is attached

\/\/hen reading the emails please look for the following: The headings/subjects l\lot all emails have
headings/subjects All original emails are from me. Look at the date and time. Please review the
addressees (Very lmportant). The attachments are important | sometimes scanned my emails and
included those as attachments l also forwarded many emails because l had received responses

This was my quest for justice You be the judge Am l a terrorist or ”The Reluctant Patriot”?

Sincerely,
David Andrew Christenson
"The Reluctant Patriot”

 

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 114 of 125

  
  

C {livlii`\lixt DlSTi'!ll', Ct')l "
i>/‘Alilf§H Oil Ci‘

!'\/ll\Gl i‘.l(;,

 

  

 

 

 

nor~i"oorvii:stic st_/§r Aw,l ' ori_p_r;_rg

       
   
  

'\

.' order and

o":` ultti',

 

€n=n»i'»;.
imuit.or.;.\'\:\.», ti tire pendency of this Stay r\.=a:agr Order the defendant cannot own or possess a
lirear\n. ll the defendant violates this Stay /-\wa\,/ Order or any of its provisions the defendant may be

orrested, bond may ne revol<ed, a new bond required ann will t)e held in contempt of <;t)url, facing

  
 

 

lance concerning

   

 

§T lS l‘iEREBY ORDERED that lii‘=. d@.rf:li '

 

 

ant immediately cease any and air

 

_his action and ;il;iue i,\-\,~'

 

   

 

 
  

,§'f/ ’

/.'_ /

..' ; t .. \'~""

`\.~ii,tieistit!itt~/lcorvilviissiowen
7 /

   

ca

     
   
 

   

i\lt:_\=V ORLEANS, LOUlSlANA, Tl~llS

/

./ v ';`
, zi)_;rj.

DAY CiF

Dl`il:ENDAi\iT’S F\Cl(i‘lO\'\'LEDGE[\.":ENT Ol: OllDEll /\i‘lD Tlilll\/'l$

    
    
 

Bileans i>a.ri:-h Criminai Six~r§-

;“</
i\ir»_wontt.ans/toursinz\in,rnis ___ / C/

D,"`\Y O i: M_H_¢;

 

   

 

 

{'.t: !,i. l’ i'ON{;`

 

i)/\ T'-.{§ OF 13 lR'l'H;

SOClAi. $llCUf’\i”'i`Y NC).

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 115 of 125

srA'm; 09 La’)msx,ln\-'A Cl<:l:\amAL ols'rmcr coun'r
'\,"x'cRSUS PAmsn OF Oz.zL_\;AN,s
1)Avn) cilrxvlkls'l‘lAN, MAG. No.

Ak;\ DAVID ICHIUSTENSGN

i'l` IS ORDIZRED that the defendant Stay away from 1le psoiec.led persons listed bclu\\.'
nmjl all charges in this malley are concluded by rel`usal, plea of gullly, n'lzll or dismissals
l buccilicullv. 1116 del`€u<lam is a)rdered;

NO'I` to ul)usc. l)le'ass‘ Stallc, follow or lllrcntcn the prolccwd pca'suns listed l)cluw,

’= NO'[` 10 contact the protected persons personally electronically, by phone, in Wi'iiing,
by cmail, by text message 01' through a third party 01' go within 190 feet ul` the
protected pcrs<>u$,

§

NOT m umwa the protected pcrsvns’ families pcrsx_>m\ily, clectmnlcnlly, by phone, in
writing, by email, by text message or through 2\ third [_):n'ly,
NOT 10 go fu the residence or lmuschold of the px'utcclcd pcrsons, thc pm!cctc(.l

pcrsun:a’ schools or the protected persous‘ place of cmpluymcnt?

l’x‘ol'cctcd l’crsons:

/-\mamlz\l Baxllny

 

Andrcw Chow andrew chow§@a_eil£§~ggg§_,g£_\_'
:~\ml \/irgzldamo gnUhgadalxlor&llaeb.g§gQgU§
Alma Cln'lslrnan uszllae

Arcl)bislwp Aymoud Calholic 2, Calhollc 1

Hol)l)i Berns\ein l\/lain DOJ

Bl'ad Clmuvlu

Brud Humpheys L),;g<_l»_l\~\ggp_lL\§-'Zizlacd.u§ggg§:ggl

Brian liair (`USl\/lS)
Dzmlellc: Moul'c
David \" iller

David W Wclkcr
Dewal)-'ne l l'lorncs'
Dl;xna Su:‘prcnant
firm Arnol<l
l"cm'esl Christizm
Gail Chz!uvin

qu'j,' Sch\\'abe

 

G<:imy May

Page 4 uf(\

A9

Case 1:18-cv-O2885-R.]L Document5-1 Filed 12/14/18

 

ijc~.rv.l;lm€ ‘~\"`x§

 

Glc.n<iu ilas

L/

\"jlc:m‘. Williame
\'.}wun l-lunier

loci G`nc¢$liu

;,'C¢

:… “~‘
J;l\n,x. m

  
  
 

james

.l\')lm ;. '

 

l omnhau l_/;\'-.'clg " lam :/,\\'ci'-

.loscph l`)ownlng

ph ;`

   

 

j<).‘sc;al\. L;z\-*_'

 

julia l;z~'an$

licll}-' Br)'s<)x)

 

l'\'._Cll,~ S\\,'c.nnc;»‘
;i\‘icn
Bullcr

mdu K§mc;~'.

;`y'lzz\'}' l_

     

   

     

Mariu SL)riznm 551 um_o_m n.aL,. .clm

 

\\/l zlrilyn S lu'ul)el'g ausl a_b;:r

  
 
 
 
 
 
  
 
  
 
 
 
    
 
  
 
 
 
     

Z\»l;;\"v'n‘. O!,;Q.L<)\.\~'sk)'

 

§‘~l`\\:`?x;\
:\‘;1;:::.1 S‘»‘-‘an
dell l~lurle}_-'

O'/.m\um kan

l";ixn llar.l'o;\'l;;

 

-’;n \."ance
’zmlu l" :\/lc `;xnls

llum;~’c}-' l)r:'\il'.er

 

i<<)bl;~_\, \.\.'alsi\

lil)l)'c\l B'\, own

l/LLN.l) Laaml

Shcl'm Aslml)\'annu

513\'~: \\."O.a:ilr‘lx‘.g

 

Su§;m ./\,nlzm -'

 

“l`ls.<)mus i’oncons

z\¢lus\.z,»\.cz'

Page 116 of 125

 

A9

CaS€ lilS-CV-OZSSB-R.]L

'\.'ir¢limn .'_\`»\:l'.lu@\.f:¥'

 

11 lord

 

`>';.mi l-:l:zn`»-;m

:\"lL`W Ol{l.,l_~`..-\;\ib" LOUISIA;`\:A, ;izi§ 1516 j

Document 5-1 Filed 12/14/18 Page 117 of 125

 

    

U._ln~ } lj, " 3 1
` linul`¢/Y)lsl 'ic'. Co xry/, Scc_ \.13"
‘.) .:,; »/ .,,._, /
lm;_,hj,ll O}Lans ! /
// / ‘\/
,, /

'<_//

Page 6 n c` C'-

Case 1:18-cv-O2885-R.]L Document 5-1 Filed 12/14/18 Page 118 of 125

AlO

   

1\".?l) i_'_`§lii

 

ll§`.ll.l.\§)\

.-"\,\ .

 

\l`(,);\lL)l ll'\>‘\i§ '\)l l,'i_-

   

1.1)’1::'1, 1111 ll l.l<)'.ili

 

=" 111-;'.111‘1'0;l‘l:lc u\_lllll ill:z;z"lilg ll\.§s lei‘lcl iloli\,~;'~: lllis l~ii)iiol'ablc

  

R 1111¢111)11 llc;u. ~ lig. sf\.l`lel' hearing aigil:lle.ills and evidence '_Zlc 011;1 llci":li_v 1)1'111‘:' `1')1>11~1

"'1» -j/ () QQ¢;>

 

ill l_)c. reduced 1-:) , and lille tile l`)cl`cild'llil'll

 

 

ll L`lli'§sll:iisl'mi is licro,'bj," ordered ‘11: = l l,`)ci,`cilllallll D'-;l id Clll'isleli>'l)i's, lilzi"cll_l-'

l');i

 

35 md :.\.i:.l:cpl$ L§‘-.c l`ol:\)\\ill -‘,l '~`\0. ‘i ion;il Cllzi<i~i‘liolls' ul` i{Cie;ls=:;

 

_ 10 lolio\v ‘llc 1:- illcl‘> all liicv \"§,n~

 
 
    

 

` . Zli;'.l';:\"ll 11;

   

r-

i_l :l€iill;ln‘iuz'= \'50"1111"‘1§1:1’ -l.

 

G‘ d‘¢ll.`l,i' 13

 

 
 

lsil\_lc' Dj,-' sand

 

l`)ul`€llvl.lll 15 llcicb§' 1;-1 d€:cll -.'u ;11:-'. lla‘

:"§

)cl-l.‘i'ilim ll` :§

-,
G
,_~

-~nl_l;i;l::s licl~c?:;.-' 011§1'~:¢0 10 cav_\~ :l\_l 1: li'c-;-‘.lills.lll l`zlcllil;; 10 101

15 \\‘1_‘-_-'1§ \'1\111l

 

5121‘111>; ;»xml §l)'£:l.j,l'c.<s 10 the C`,Tl_illr\ land lll-.: ijin ‘ x\lml'iic-}F C\‘ ~ i\.\'i.l §

 

upon release ul`l)c i:llu`zliiij.

  
 
  
 

‘11_1 ii ' _;;11:1li ilch

le;i'ln\.e. ll lu\;ilil_‘,

1::1';1: inc l:l~;;!ilj,';

.\l\ ;ll;l;c 1 01110 l

 

‘l`k;`S‘L "-\"

 

"..

l;

   

\.‘."zii\-'CS el\'lz'allilioll ‘li) llll . `l;;n 1>! _l.nili§:ilii\_li

 

l:\c' lll'.lzi\l.

 

AlO

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 119 of 125

 

“.i. 505 \.1_1 \'l-'l;i'\."c '§ll‘.;_’i \.:é\lcl\. \\'aii'-§c lim li:-i\.

 
   

lillui l’:‘r;<i;-l:d

151

 

 

 

/".

`i'f' 15 l"LFi<"[i-ii;`£{ Ul,

 

m

i.,‘i'll'cl' us 10 zlllzoul‘ll and

§;11\111{;1§"__ l\'lax‘c.ii 13(), 101 ll 211 l.-l lime l00 i'liLel' 511;1\1`=2 NOO§\.

 

51(§1\'}:1!.`! 11'\’ {)I’EN COURT O'N ’.l`llll‘)` Zfl'“` DA\' Ol" £\'IAKC'I'.L 2011 IN 1

URLi'l/\§\:. , 100 Ll"l.`ilAl\.-\.

 

 

 

i_?i"<;h\; f\l!`\" Z{ELI;`_'~\SL§ by 1013 Oi‘ic:z.=.ns 1’111'15':1 bilerili,. DA\/'i[) C`.l~i`i(_i-S`l`!il\l§§)?\£: 110

l

 

3011 as siaied zlL`-o‘:c.. iiicll\_l~li

 

cbj,' 00.;0 '0) lilc lcl'il‘ls 01"1`11@ Coudiliolls

 

   

110 51;1_\: l=\\v;l§,' Gl\ici' §JrC\¢iuus_
l`;iii 10 nbi-lie by Lil<: terms ol`lllis ol'dwr, a \\’arz‘l:zu \\ill be idenqu i`\u' my lu'r\;~,ll. l |\'l-:l'»- mlnl
and unlierz;luud thc above zigl‘cciilciii and terms 0§111)-' rcicai$<~;

" (,l'§c'lm$l i_.\)uisi'l‘lnu.

 

llc\i 1111 l`\‘l;ii'c.ii 2<: E(l‘il ill ‘l\‘

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 120 of 125

Alfi_

The i\/lurcler of Coast Guard C`.ommander William Goetzee
l\/ly background

l was held on the 101;` floor of the House of Detention in the Orleans Parish Jail. This is the
psychiatric iloor. Suicidal prisoners are held here. in my case (no`t suicidal) l was placed in isolation and
medicated against my wi|| and knowledgel This was torture The Federal Government was hoping that l
would kill myself The conditions are deplorable. The lights are on 24 hours a day. The noise from the
fans and televisions is deafening. lt you are not crazy when you go in, you are when you come out. l
stopped eating and drinking The only thing l consumed was water. The drugs they give you can actually
trigger a psychosis, depression, etc. The l'suicide watch" cell has nothing in it but a bench. There is no
toilet There is no toilet paper, When you are on suicide watch you wear a kevlar type vest that goes
from your shoulders to your knees and nothing else. There was a young black kid in the ”suicide watch”
cell while l was there. He continually detecated on himself and the stench was unbelievable Nobody
helped him. l worried about him and l wonder what happened to him.

The Federal Government did everything possible to paint me as crazy and to discredit me. They
have done the same to Commander Goetzee. l believe the story about Goetzee and his arrest was a
fraud, a fabrication The Federal Government Wan'ted to isolate and silence Commander Goetzee. He

was murdered i was lucky.
Attachment 11 Coast Guard Commander William Wesley Goetzee's Obituary.

Commander Goetzee had quite a background He was not indigent l would assume he had
health insurance as he was an employee of the Federal Government. He worked in the same building as
the Federal Courthouse, US Attorney, US l\/larshal's office, etc. There was extremely heavy security at
the building that day because of the Danziger Bridge Trial.

Attachment 2; Article.

Commander Goetzee ”reported episodes of suicidal ideation.`.". The man needed help. What
medication was he being forced to take? l could not invent this. The Federal Government, US l\/iarshai
Service, places Federal suicidal prisoners in a jail that was condemned in 2009 by the Justice
Department ”The iustice Department criticized the mental health care provided by the institution,
including its suicide~prevention practices." Why was Commander Goetzee appointed a Federal Public
Defender? He was a person of means. The Department otlustice wanted to control him just like they did
me when they appointed US Attorney Billy Gibbens to represent me.

Attachment 31 Article.

Could you invent this? ”lnvestigators say Goetzee had been swallowing toilet tissue throughout the
day". Are you kidding me'?

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 121 of 125

Clerk Angela D. Caesar

U. S. District Court for the District of Columbia
333 Constitution Ave., N.V\l.

Washington, DC 20001

l\/ls. Caesar,

Please file the attached pleading when you have assigned a case number and Judge. l reviewed Pacer
this morning, 02/17/14, and the original lawsuit does not show up.

l have filed pleadings in multiple cases in multiple jurisdictions

Please contact:

Clerk William Blevins Eastern District of Louisiana
Clerk Lyle Cayce 5“` Circuit Court of Appeals
Clerk Chris Vasil Supreme Court

Thank you.
/"'

Sincere|y /7
/ 1‘/__“~

1 ,\,,_:;,,y..,0 s ~~ s
f j f -
\/>X\, /"¢/_4,¢ _\\

David Andrew Christenson

Box 9063

l\/lirarnar Beach, Fl. 32550

504~715~3086
div isiah irewchris tenson@hotmail.com

   

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 122 of 125

IN THE l.JNITED S'I’ATES DlS'l`RICT COURT P`Ol{
THE DlS'I`RlCT OF COl_il\/IBIA
RAND PAUL, on behalf of himself
and all others Similarly situated;
P.O. Box 15643
Washington, D.C. 20003

and

FREEDOMWORKS, INC., on behalf of itself, its mcmbers, Civil Action No.m___“

and all others Sim'ilarly situated;
400 Non:h Capitol Stteet, 'N.`W., Suitc 765
Wasbington, D.C. 20()01

Plainl;iffs,
v.

BARACK H. OBAMA, ill his official capacity as Presiclent of the United States;
OfEce of thc Presidcnt, The White Housc

1600 Permsylvania Ave., N.W.

Washington, DC 20500

JAMES R. CLAPPER, in his official capacity as Dircctot of National lntelligence;
Ofiioe of the Director ofNational lntclligence

Attn: J'ames R. Clapper

Washington, D.C. 2051 1

KEITH B. MEXANDER, in his official capacity as Ditector of the National Security Agency
and Chief ofthe Central Security Service;

National Security Agency

Attn: General Keith 'B. ,Alexander

9800 Savage Rd.

Foz“t Mcadc, MD 20755

~~~an_d -JAME~S~B.-G(~)M~EY,- ~H%;~in» hiaerl"-l§ei'al»capacit-yasml)irectot~o»tlthc.Fctletal.Btiteati of ..........

l'nvostiga.tion;

l:"` 131 H.eaclq'uarters

935 Pcnnsylvariia Avcnue,

N.W._, Washington, D.C. 20535~000]

Defenciants.

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 123 of 125

l\/lr. B|evins,

l know l am asking a lot but would you please file the attached motion. The motion is to be filed in the
Federal District Court in the District of Columbia.

Would you please retain a copy for your personal files?
Would you please give a copy to Judge Feldman and Clerk Cayce for their personal files?

lt makes for interesting reading

Thank you and Godspeedl

    

U/

Dav D‘fd/ Andrew Christenson

Box 9063

i\/iiramar Beach, Fl. 32550
504-715~3086

r':iavidanoinwcni istcnsonfn)n trnail. ;on\

 

 

 

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 124 of 125

UNlTED STATES I)r.s”rnlc'r CouR'r
EASTERN Dts'rRlCT oF .LoulsiANA
()FFICE or THE CLERK

Wn_.i..iAM W. Bt,t-,vli\is 500 PoYDR/\s Sr Roorvi (`i~ l 51
CLERK New ORi..i;/>,Ns, LA 70130

February 21, 2014
David Andrevv Christenson
Box 9063
Mirainar Beach, FL 32550
SUBJECT: Your R,ecent Document For U.S. District Court of Columbia

'.Dear l\/lr. Christenson:

We Werc returning your document Your document is captioned for a different U.S. District
Court. This office is unable to accept filings intended to be filed in a different District Court,

You must submit your document directly to the U.S. District Court F or The District Of Columbia
With kind rcgards, l am

Sincerely_,

,' /"`\

Pro Sc Unit
Enclosure

Case 1:18-cv-02885-R.]L Document 5-1 Filed 12/14/18 Page 125 of 125

David Andrew Christenson
Box 9063
Miramar Beach, FL 32550

